AUGUST 1991
COMMISSION DECISIONS
08-06-91
08-29-91
08-30-91

Lancashire Coal Company
Wyoming Fuel Company
Westmoreland Coal Company

PENN 89-147-R
WEST 90-238-R
VA
90-28

05-09-91

Roy Farmer and others v. Island Creek Coal Co.

VA

Pg. 1209
Pg. 1210
Pg. 1217

91-31-C

1226

WEST 90-213
KENT 90-97
KENT 91-169-R
VA
89-72-D

Pg. 1235
Pg. 1247
Pg. 1257
Pg. 1262

WEVA 91-27
LAKE 91-10-M
YORK 89..,.19-R
KENT 91-104
KENT 90-356
WEVA 90-223-R
WEVA 91-122
KENT 91-14-R
KENT 91-340-R
LAKE 91-56
WEVA 91-91
KENT 91-193
VA
91-60
WEVA 90-315-D
WEVA 91-192
CENT 91-20
WEST 90-365-R
KENT 86-123-D
KENT 86-1-D
KENT 91-179-R
WEVA 91-1772-D

Pg. 1264
Pg. 1269
Pg. 1272
Pg:-·iz-73Pg. 1277
Pg. 1289
Pg. 1296
Pg. 1298
Pg. 1302
Pg. 1308
Pg. 1314
Pg. 1317
Pg. 1318
Pg. 1324
Pg. 1325
1326
Pg. 1328
Pg. 1331

ADMINISTRATIVE LAW JUDGE DECISIONS
08-05-91
08-06-91
08-06-91
08-07-91
08-08-91
08-08-91
08-08-91
08-09-91
08-14-91
08-14-91
08-14-91
08-15-91
08-21-91
08-21-91
08-21-91
08-27-91
08-27-91
08-27-91
08-27-91
08-29-91
08-29-91
08-30-91
08-30-91
08-30-91

Andalex Resources, Inc.
Green River Coal Company
Pyro Mining Company
Sec. Labor for Amos Hicks·v~ ·Cobra Mining
Company, et al.
Consolidation Coal Company
Andersen Sand & Gravel Company
Mettiki Coal Company
Manalapan Mining Company
LJ'S Coal Corporation
Consolidation Coal Company
Consolidation Coal Company
Arch of Kentucky, Inc.
Peabody Coal Company
Peabody Coal Company
Consolidation Coal Company
RB Coal Company, Inc.
Jewell Smokeless Coal Corporation
Michael E. Holland v. Consolidation Coal Co.
Consolidation Coal Company
Texas Utilities Mining Company
West Elk Coal Company, Inc.
Ronald Tolbert/Odell Maggard v. Chaney
Creek Coal Company
Peabody Coal Company
Ronald Lee Shriver v. Consolidation Coal Co.

Pg. 1332
Pg. 1340

AUGUST 1991
Review was granted in the following cases during the month of August:
Cyprus Empire Corporation v. Secretary of Labor, MSHA and United Mine
Workers of America, Docket No. WEST 91-454-R, etc. (Judge Morris, June 27, 1991)
Francis Marin v. ASARCO, Inc., Docket No. WEST 91-161-DM.
July 15, 1991)

(Judge Morris,

Southern Ohio Coal Company v. Secretary of Labor, MSHA, Docket No.
LAKE 91-650-R, 91-664-R. (Judge Weisberger, July 19, 1991)
Energy West Mining Company v. Secretary of Labor, MSHA, Docket No.
WEST 91-83-R. (Judge Lasher, July 22, 1991)
Review was denied in the following cases during the month of August:
Secretary of Labor, MSHA v. Hickory Coal Company, Docket No. PENN 90-49.
(PDR denied as premature)
Lancashire Coal Company v. Secretary of Labor, MSHA, Docket No. PENN 89-147-R.
(Reconsideration of June 11, 1991 COllllllission Decision)

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 6, 1991

SECRETARY OF lABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos. PENN 89-147-R
PENN 89-148-R
PENN 89-149-R
PENN 89-192-R
PENN 89-193-R
PENN 90-10--

LANCASHIRE COAL COMPANY

Lancashire Coal Company has filed a Petition for Reconsideration
requesting that the Commission reconsider its decision of June 11, 1991, in
this matter, and the Secretary of Labor has filed a Response opposing the
Petition. Upon consideration of the Petition and Response, the Petition is
denied.

Richard V.

L. Clair Nelson, Commissioner

1209

Pllllft.AL MIMI SAFETY AN8·N&Al.TH RE·YllW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 29, 1991
WYOMING FUEL COMPANY

v.

Docket No. WEST 90-238-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

BEFORE:

Backley, Acting Chairman; Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
In this contest proceeding arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"),
Wyoming Fuel Company ("WFC") seeks review of a decision by Commission
Administrative Law Judge John J. Morris, affirming an imminent danger order
of withdrawal issued pursuant to section 107(a) of the Mine Act. 1 The
judge held that the section 107(a) order was validly issued when methane
concentrations in excess of 1.5% were detected in a return entry of WFG's
Section 107(a) of the Mine Act provides:
If, upon any inspection or investigation of a
coal or other mine which is subject to this [Act],
an authorized representative of the Secretary finds
that an imminent danger exists, such representative
shall determine the extent of the area of such mine
throughout which the danger exists, and issue an
order requiring the operator of such mine to cause
all persons, except those referred to in section
[104(c)], to be withdrawn from, and to be prohibited
from entering, such area until an authorized
representative of the Secretary determines that such
imminent danger and the conditions or practices
which caused such imminent danger no longer exist.
The issuance of an order under this subsection shall
not preclude the issuance of a citation.under
section [104] or the proposing of a penalty under
section [ 110] .
30 U.S.C. § 817(a).

1210

Golden Eagle Mine. 12 FMSHRC 1664 (August 1990)(ALJ). The Commission
granted WFC's petition for discretionary review. For the reasons that
follow, we reverse the judge's decision.
I.

The essential facts are undisputed. On June 12, 1990, several
inspectors of the Department of Labor's Mine Safety and Health Administration ("MSHA"), including Inspector Don Jordan, were conducting an
inspection of WFC's Golden Eagle Mine, located in Weston, Colorado. This
underground mine uses a combination of continuous miner and retreating
longwall mining methods.
At about 7:50 a.m., Inspector Jordan, General Mine Foreman Steve
Salazar, and miner representative Ralph Sandoval approached the northwest
No. 1 tailgate section of a longwall unit. As they entered the section,
they were informed by the section mechanic, Ben Chavez, who was on his way
to deenergize the longwall unit, that methane gas in excess of l.SX had been
detected by foreman Rich Kretaski while Kretaski was examining the return
entry. Kretaski had then ordered the immediate withdrawal of all personnel
from the area and had posted the entry point of the unit to prevent the
return of any of the withdrawn employees.
Jordan and Salazar went to the No. 1 return entry and, using hand held
methane detectors, measured the methane gas level at 1.7%. In the No. 4
return, gas concentrations measured from 0.9 to 1%, and at the face, from
0.3 to 0.8%. After leaving the face area, the two men travelled
approximately 1,400 feet down the return entry, where further methane
measurements ranged from 1.4 to 1.7%. Tr. 89.
order

At 8:10 a.m., Inspector Jordan issued the contested section 107(a)
which stated:
Methane (CH4) in excess of 1. 5% was detected with a
permissible hand held methane detector. Was present
in the 1 return entry of the NW #1 tail gate
section .... Management had taken steps to correct
the condition prior to the issuance of this order.
The order was issued to safeguard the health and
safety of personnel and to insure proper corrective
action.

At 2:30 p.m. the same day, Jordan modified the order to permit mining when
the methane concentrations dropped below 1%. The order was terminated on
June 21, 1990.
At the hearing, Inspector Jordan indicated three factors supporting
his decision to issue the imminent danger order. He stated that the mine
was a very gassy mine and that methane concentrations can escalate rapidly.
He also stated his belief that 30 C.F.R. § 75.309(b) requires an inspector

1211

to issue such order when methane reaches 1.5% in a return entry.z Tr. 2527. He further testified that a 1.5% concentration of methane in a return
entry is not in itself an imminent danger. Tr. 37; He stated that he
issued the withdrawal order because 30 C.F.R. § 75.309(b) requires him to
withdraw miners whenever the methane level exceeds 1.5%. Id.
In his decision, the judge first considered whether existing
conditions constituted an imminent danger when the order was issued. He
concluded: "On the facts presented here, it would appear that no condition
of imminent danger existed within the ordinary meaning of section 107(~)."
12 FMSHRC at 1670. His determination was based on the considerations that
the methane concentrations had not reached an explosive range and that the
inspector and mine superintendent would not have walked some 1,400 feet up
the entry if they had believed an imminent danger existed. Id.
Nevertheless, the judge pointed to the requirement of section
303(i)(2) of the Mine Act that all persons "shall be withdrawn" from a
return entry of a mine endangered by a concentration of methane of 1.5% or
more. He opined that whether "the described methane concentrations are held
to be a 'per se imminent danger' ... or a Congressionally mandated imminent
danger is not critical to a resolution of the issues." 12 FMSHRC at 1670.
He rejected WFC's argument that "the presence of 1.7% methane does not
trigger a section 107(a) order because there can be no per .§j! imminent
danger under the Act," stating:
WFC's argument should be addressed to the Congress,
not to the Commission. The statute, as stated
above, clearly defines a 1.5 percent concentration
methane to be an area of the mine that is
endangered. It requires withdrawal of all miners
from such an area.
12 FMSHRC at 1671.

2
30 C.F.R. § 75.309(b), a mandatory safety standard, repeats verbatim
section 303(i)(2) of the Mine Act, which provides:

If, when tested, a split of air returning from
any working section contains 1.5 volume per centum
or more of methane, all persons, except those
persons referred to in section [104(d)] of this
[Act], shall be withdrawn from the area of the mine
endangered thereby to a safe area and all electric
power shall be cut off from the endangered area of
the mine, until the air in such split shall contain
less than 1.0 volume per centum of methane.
30 u.s.c. § 863(i)(2).

1212

The judge also stated that the proper for..un in which to seek an
alternative method of enforcing section 75.309(b) without resort to a
section 107(a) order is in a rulemaking proceeding. 12 FMSHRC at 1672.
Finally, the judge rejected WFC's argument that proposed changes in the
Secretary's ventilation regulations, which would not require the withdrawal
of miners until the methane concentration reaches 2.0%, invalidated the
Secretary's position. The judge stated that the case had to be decided on
existing regulations and not on proposed changes, which might never be
adopted.
II.

On review, WFC contends that the 1.5% concentration of methane in the
return entry did not constitute an imminent danger and that, lacking a
finding of imminent danger by the judge, the imminent danger order was
invalidly issued. The Secretary argues that the presence of methane in
concentrations exceeding 1.5% in a return entry constitutes an imminent
danger, justifying the use of a section 107(a) order to require the
withdrawal of all miners.
We conclude that substantial evidence amply supports the judge's
finding that "no condition of imminent danger existed within the ordinary
meaning of section 107(a)." 12 FMSHRC at 1670. The Secretary did not
contest this finding on review. The record clearly demonstrates that at the
time the section 107(a) order was issued, the concentration of methane had
not reached an explosive level, 3 mining activity had been suspended, the
miners had been withdrawn, and electric power to the unit was being
deenergized. Accordingly, we affirm the finding of the judge that no
imminent danger existed at the time the order of withdrawal was issued.
The Mine Act does not empower the Secretary to issue a section 107(a)
order except upon the finding of an imminent danger. We reject the
Secretary's implicit argument that section 303( (2) of the Mine Act
authorizes the use of a section 107(a) order regardless of whether an
imminent danger is found. The testimony of Inspector Jordan suggests that
he was trained to issue a section 107(a) order to implement the withdrawal
of miners required under 30 C.F.R. § 75.309. He testified that "when I
encounter 1.5% methane regardless of the situation, if I am in fact present,
... I am obligated to issue an imminent danger" order. Tr. 36-37. Thus, he
issued the order, not because he found that the specific conditions in the
mine created an imminent danger, but because he felt obligated to issue such
an order whenever the level of methane exceeds 1.5% in return air.

3

The highest concentrations of methane measured by Inspector Jordan were
1.8% in the No. 1 return entry, 1.2% in the No. 4 return entry and 0.8% at the
face.
Tr. 22-25; 88-89.
The inspector further testified that methane is
explosive only when the concentration is between 5 and 15% and is most
explosive at 9%.
Tr. 45-46.
The inspector did not detect an explosive
mixture of methane at any location in the mine.

1213

The language of section 303(i)(2) of the Mine Act directs mine
operators to withdraw miners and to cut off electric power when a
concentration of methane in excess of 1.5% is detected in a return entry of
an underground coal mine. The relevant legislative history explains the
reason for the required withdrawal of miners from the endangered areas:
This section requires that men be withdrawn by
the operator or inspector, if he is present, and
power shut off from a portion of a mine endangered
by a split of air returning from active underground
workings containing 1.5 percent of methane.
The presence of 1.5 percent of methane in the
air current returning from active underground
working places indicates that considerably larger
amounts of methane may be accumulating in the air at
places in the mine through which the current of air
in such split has passed. Safety requires that
employees be withdrawn from the portion of the mine
which is endangered by the possibility of an
explosion of any such,·accumulation of methane, and
that all electric power be cut off from such portion
of the mine, until the cause of the high' percentage
of methane in such returning air is ascertained and
the quantity of methane in such returning air is
reduced to no more than 1.0 percent.
S. Rep. No. 411, 9lst Cong., 1st Sess. 59 (1969), reprinted in Senate
Subcommittee on Labor of the Committee on Labor and Public Welfare, 94th
Cong., 1st Sess., Part I Legislative History of the Federal Coal Mine Health
and Safety Act of 1969, at 185 (1975) (Legis. Hist.).
As the legislative history explains, Congress was concerned that a
1.5% concentration of methane in a return entry indicates that
"considerably larger amounts of methane in a return entry may be
accumulating" in other areas, creating "the possibility of an explosion."
Id. (emphasis added). Nowhere in the language of the statute or in its
legislative history do we find support for a conclusion that a concentration
of 1.5% of methane constitutes, by its very nature, an imminent danger as
that term is used in the statute. 4
1
'

The Interior Board of Mine Operations Appeals, in Pittsburgh Coal
Company, 2 IBMA 277 (1973) concluded that, under section 303(h)(2) of the Coal
Act of 1969, the presence of 1. 5% of methane in a working place "per se
warrants a finding of 'imminent danger'." Id. at 278. The Board's finding
was based on the reasoning of the administrative law judge that since Congress
required the "drastic action of withdrawal, then it must be because the
situation was viewed as one of imminent danger."
Id. at 282. We do not
agree. Neither in Pittsburgh, nor in the case now before us, was evidence
presented by the Secretary to support a finding that a concentration of 1.5%
of methane in and of itself constitutes an imminent danger.

1214

we reject the Secretary's argument that the withdrawal of miners under
section 303(i)(2) of the Mine Act (section 75.309(b)) warrants a finding of
imminent danger and the issuance of a section 107(a) order of withdrawal.
This argument superimposes, improperly we believe, the Secretary's authority
to issue a section 107(a) order of withdrawal onto the provisions of section
303(i)(2). Section 303(1)(2) is a mandatory safety standard; it is violated
only when an operator fails to withdraw miners and shut off power when
methane concentrations reach 1.5% in return air. The presence of such
concentration is not by itself a violation of the standard.
Further, nowhere in the language of section 303(i)(2) or its
legislative history are the terms "imminent danger", or "imminent danger
order of withdrawal" to be found. The statute simply states that "all
persons ... shall be withdrawn," and the legislative history makes clear
that the miners must be withdrawn "by the operator or inspector, if he is
present." The Secretary's mandatory standard at 30 C.F.R. § 75.309(b)
reiterates the statutory provision, requiring that all persons "shall be
withdrawn." The responsibility for complying with the mandatory standard
rests with the operator,. Unlike'sectiori 107(a), section 303(i)(2) and
75.309(b) are directed to the operator rather than to the Secretary. A
violation of the mandatory standard occurs if and when an operator fails to
withdraw the miners and cut off electric power as required by the standard.
The operator should be cited under section 104, 30 U.S.C. § 814, for such a
failure. Then, failure to abate the violation in a timely manner would
result in the issuance of an order of withdrawal under section 104 and the
withdrawal of miners would thus be effected. 5
Congress has provided the Secretary with considerable authority to
order the withdrawal of miners to ensure their safety for other than
imminent danger conditions. Such withdrawal may be required by an inspector
pursuant to section 104(b) of the Act, 30 U.S.C. 814(b), when the operator
has failed to abate a violation of a mandatory standard in a timely manner
or pursuant to section 104(d), 30 U.S.C. § 814(d), based on a finding of
"unwarrantable failure" on the part of an operator. Section 103(k), 30
D.S.G. § 813(k), authorizes an inspector to issue orders requiring the
withdrawal of miners as he deems appropriate in the event of "any - cident"
and section 107(b)(2), 30 U.S.C. 817(b)(2), permits an inspector to order
the withdrawal of miners under certain conditions short of imminent danger,
after specified procedures are followed.
Substantial evidence supports the judge's finding that the conditions
present at the mine did not constitute an imminent danger. The language of
the Mine Act and the legislative history establish that section 303(i)(2) is
addressed to mine operators and requires that they remove miners and cut off
electric power when the level of methane in the return split of air reaches

5 Of course, if an inspector does find that conditions at the mine create
an imminent danger, as defined in section 3 (j) , 30 U.S. C. § 802 (j) , he is
required to issue a section 107(a) order.

1215

1.5%, because an explosive level of methane "may be accumulating at places
in the mine through which the current of air in such split has passed."
Legis. Hist. at 185. In this case, Inspector Jordan inspected the area
through which the current of air passed and found that, in fact, explosive
levels of methane were not accumulating at the mine. Neither section
303(i)(2) nor section 107(a) provides that such a condition constitutes an
imminent danger. The Secretary is not authorized to issue an imminent
danger withdrawal order unless her authorized representative, in this case
the inspector, finds that an imminent danger is present.
For the foregoing reasons, we reverse the judge's decision and vacate
the contested section 107(a) order.

~R.hdVBkl~/
ic ar

.

ac

ey, Acting

airman

·~t!.~

J yceA:DOY'ie, CommiSSiOile

L. Clair Nelson, Commissioner
Distribution:
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Denartment of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Timothy M. Biddle, Esq.
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, DC 20004-2505

1216

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 30, 1991

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. VA 90-28

WESTMORELAND COAL COMPANY
BEFORE:

Backley, Acting Chairman; Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This civil penalty proceeding arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"),
involves a citation issued to Westmoreland Coal Co. ("Westmoreland") by the
Secretary of Labor ("Secretary") for a violation of 30 C.F.R. 75.1003, a
mandatory safety standard applicable to trolley wires in underground coal
mines. Commission.Administrative Law Judge Avram Weisberger determined that
Westmoreland violated the standard and that the violation was significant and
substantial in nature. 12 FMSHRC 1782 (September 1990)(ALJ). The Commission
granted Westmoreland's petition for discretionary review. For the reasons
that follow, we reverse the judge's decision and vacate the citation.
I.

Factual and Procedural Background
Westmoreland owns and operates the Bullitt Mine, an underground coal
mine in Wise County, Virginia. The mine uses longwall mining systems for the
extraction of coal, belt conveyors for coal handling, and a trolley rail
system for the transportation of personnel and supplies. The trolley system,
which is the subject of this contest, is comprised of three components: a
narrow gauge track line, the rails of which are 44 inches apart; a 300-volt
trolley wire, which is suspended from the roof, runs parallel and to the right
of the track line, and provides power to the rail cars through a conductor
called a pole or harp; and the rail cars themselves, which include mantrips
for the transportation of miners. Jt. Exh. l; Tr. 21-23, 44, 66;
12 FMSHRC at 1783.
The area of the mine giving rise to this dispute is the intersection of
the West Mains Entry and the Four Left Entry. The West Mains Entry contains
the main trolley line and a belt conveyor, which run parallel to each other.
Tha Four Left Entry is one of four entries that service the Four Left Section,
a longwall section located approximately 300 feet inby the intersection in
question. l2 FMSHRC at 1783-84.

1217

At the intersection of the two entries, a spur line of the trolley
system branches off to the left from the West Mains trolley line and heads
into the Four Left Entry for a distance of about 50 feet. This spur line is
used to convey mantrips into the mouth of the Four Left Entry and also serves
as a parking area for rail cars that have to be diverted from the West Mains
track. Just as the spur line branches off from the West Mains Line, it passes
underneath the West Mains No. 3 belt conveyor line.
Tr. 27, 38.
The West Mains Entry is 22 feet wide and the Four Left Entry is 20 feet
wide. The height of both entries ranges from 5 to 5.5 feet. The West Mains
belt conveyor is 4 feet wide and clearance under the belt is also 4 feet. The
distance from the trolley wire to the roof from which it is suspended ranges
from 1.5 to 2 feet. At the point where the Four Left Entry spur line
intersects the West Mains belt conveyor, both the trolley wire and the track
pass beneath the belt. Tr. 19-20, 23; Jt. Exh. No. 2.
At the time that the disputed citation was issued, no work was being
done in the intersection, but a crew consisting of three or four miners and a
foreman was engaged in dismantling.the longwall system in the Four Left
Section, 300 feet inby the intersection. Tr. 30.
On January 17, 1990, MSHA inspector Gary Jessee was conducting a section
103(i) spot inspection (required for mines with excessive quantities of
methane). He was accompanied by Westmoreland's assistant general mine
foreman, John Yorke. Tr. 14. Upon arriving at the intersection of the West
Mains Entry and the Four Left Entry, he found that the guard installed around
the trolley wire where it passed under the West Mains belt conveyor had come
loose so that one end was still attached and the other end was resting on the
mine floor.
Inspector Jessee issued to Westmoreland a citation alleging a violation
of 30 C.F.R. § 75.1003. 1 The citation reads as follows:
30 C F.R. § 75.1003 provides:
Trolley wires, trolley feeder wires, and bare
signal wires shall be insulated adequately where they
pass through doors and stoppings, and where they cross
other power wires and cables.
Trolley wires and
trolley feeder wires shall be guarded adequately:
(a) At all points where men are required to work or
pass regularly under the wires;
(b) On both sides of all doors and stoppings; and
(c) At man-trip stations.
The Secretary or his authorized representatives shall
specify other conditions where trolley wires and
trolley feeder wires shall be adequately protected to
prev,ent contact by any person, or shall require the
use of improved methods to prevent such contact.
Temporary guards shall be provided where trackmen and

1218

The energized trolley wire was not mechanically
guarded at the mouth of the 4 left section track
heading where wire crosses under the West Mains No. 3
conveyor belt.
The citation was timely abated by reattaching the loose end of the
guard. On January 25, 1990, Inspector Jessee issued the following
modification to the citation:
Citation No. 3352277 is modified to show the
additional information in the body of the citation,
distances of the energized trolley wire from the two
bottom rollers, West Mains No. 3 conveyor belt was
11.5, 2nd roller inby was 8.5 inches, approximate
distance from conveyor belt to wire was 4.5 inches,
and from support ropes (steel cables) and belt
structures, distance was approximately 8.5 inches.
The citation was issµed pursuant to·section 104(a) of the Mine Act, 30
U.S.C. 814(a), was designated as significant and substantial in nature, and
was characterized as being caused by Westmoreland's moderate negligence. The
Secretary proposed a penalty of $105, and a hearing on the merits was held on
June 25, 1990.
In arriving at his decision, the judge framed the issue in these terms:
Jessee issued a Citation alleging a violation of 30
C.F.R. § 75.1003, which, as pertinent, provides that
trolley wires ... " shall be guarded adequately: (a) at
all points where the men are required to work or pass
regularly under the wires .... " Thus, in order for
there to be found a violation herein it must be
established that there existed an unguarded point at
which men are either: 1. required to work; or 2. pass
regularly under the wire.
12 FMSHRC at 1784.
The judge first noted that various weekly, pre-shift and belt
examinations were conducted on foot in the area and that assistant general
foreman Yorke had testified that two or three times a year miners would be
assigned to clean up spillage on the West Mains side of the belt but were not
required to go beneath the belt or under the unguarded wire. The judge went
on to conclude that such evidence was "insufficient to establish that persons
are required to work at a point under the unguarded wires."
12 FMSHRC at 1784 n.2.
other persons work in proximity to trolley wires and
trolley feeder wires.

1219

The judge then turned to the issue of whether miners were required to
"pass regularly under the wire." The judge found that despite there being
four access routes to the Four Left Section where the longwall was being
dismantled, the Four Left Entry was the primary route from the area out of the
mine and that travel from the Four Left Entry was generally by trolley-powered
mantrip rather than by foot. 12 FMSHRC at 1784.
The judge further found that the mantrip extended more than 1 foot on
either side of the trolley tracks and that the trolley wire was 1.5 feet in a
lateral direction beyond the track. The judge deduced that "there is support
for the testimony of Jessee that a person sitting on the driver's side of the
mantrip would be an inch from the unguarded energized wire." 12 FMSHRC at
1785.
Finally, the judge noted that Jessee had indicated that he had observed
full mantrips in the area of the unguarded wire in question. Accordingly, the
judge concluded that, when riding a mantrip to and from the Four Left Entry,
"miners do regularly pass at a point where the trolley wire was unguarded, and
as such, Respondent herein did violate Section 75.1003(a)." 12 FMSHRC at
1785. The judge went on to reject as unduly restrictive what he deemed to be
Westmoreland's argument that the standard is not violated when miners in a
mantrip (as opposed to miners on foot) pass under an unguarded trolley wire.
12 FMSHRC at 1785 n. 3.
Turning to the issue of whether the citation was significant and
substantial, the judge held that, in light of his finding that persons sitting
on the driver's side of the mantrip would be one inch from an unguarded wire
energized at 300 volts, those persons would be exposed to the hazards of being
burned or electrocuted. He further credited Jessee's testimony that persons
riding in the inby end of the mantrip could come in contact with the wire by
being jostled or thrown against it due to a sudden stop caused by a wreck or
irregularities in the track. 12 FMSHRC 1785-86. Accordingly, he determined
that the violation was significant and substantial in nature.
with respect to assessing a civil penalty, the judge, citing the
Commission's decision in U.S. Steel Mining Company, Inc., 7 FMSHRC 865, 867
(June 1985), noted strong Congressional concerns with hazards posed by bare
trolley wires and, accordingly, found a high level of gravity associated with
the violation. 12 FMSHRC at 1786. Concerning the degree of negligence
surrounding the violation, the judge found that the violation was readily
noticeable but also noted that Yorke had testified that the guard had been in
place the night before. He thus concluded that the violation resulted from
westmoreland's moderate negligence. In consideration of the above findings,
and the other statutory assessment criteria, the judge assessed a civil
penalty of $400. 12 FMSHRC at 1787.

1220

II.
Disposition of Issues
On review, Westmoreland seeks reversal of the judge's decision on both
procedural and substantive grounds. We address the procedural challenge
first.
The operator contends that the citation should be vacated as invalid
because it fails to charge with particularity a violation of section 75.1003,
as required by section 104(a) of the Mine Act, 30 U.S.C. § 814(a). Citing the
Commission's decision in Mid-Continent Resources, Inc., 11 FMSHRC 505, 510
(April 1989)("Section 104(a) thus mandates that the operator be given fair
notice in the citation of the violation it is required to correct"),
Westmoreland contends that the citation and its modification address only the
fact that the trolley wire was not guarded where it passed beneath the
conveyor belt, but not whether miners regularly worked or passed under the
unguarded wire at that location in violation of section 75.1003(a), as found
by the judge.
The operator also argues that since the inspector cited section 75.1003
generally rather than the specific provision contained in section 75.1003(a),
the citation must be vacated. Westmoreland contends that the Secretary is
obliged to defend the citation as written, and that it was improper for the
judge to rectify deficiencies in the original citation by allowing the hearing
to proceed on the basis of a violation of section 75.1003(a) and in light of
conditions not set forth in the citation or the modification thereto.
The Secretary responds by arguing that the citation on its face clearly
sets forth the conditions constituting the violation. She further avers that
at no time prior to, during or after the hearing did Westmoreland indicate
that it did not understand the nature of the violation charged. The Secretary
notes that in its post-hearing brief Westmoreland acknowledged that a
violation of section 75.1003(a) was at issue when it stated, "the Secretary's
arguments have lost sight of the issue in this case -- whether miners were
required to work or pass regularly under the trolley wire in the area in
question." Sec. Br. at 7. Citing section 113(d)(2)(A)(iii) of the Act, 30
U.S.C. § 823(d)(2)(A)(
, the Secretary further contends that Westmoreland's
arguments regarding a prejudicial lack of notice as to the violation charged
were not presented to the judge and therefore cannot now be presented to the
Commission without the judge's having had the opportunity to consider and rule
on the issue.
It is clear from the record that counsel for Westmoreland made no
objection at trial with respect to the Secretary's or the judge's
clarification of the charges against it. In the absence of such objection, it
would appear that Westmoreland gave at least implied consent to what it now
objects to as defects in the citations. Cf. Fed. R. Civ. P. 15(b). See A.H.
5 FMSHRC 13, 16 n. 5 (January 1983). Furthermore, the
Secretary is correct in arguing that given the constraints on review in
section 113(d)(2)(A)(iii)("Except for good cause shown, no assignment of error
by any party shall rely on any question of fact or law upon which the
administrative law judge had not been afforded an opportunity to pass"), we

1221

cannot entertain Westmoreland's challenge to the underlying validity of the
citation at this juncture.
Westmoreland also challenges the judge's decision on the grounds that
certain material findings of fact relied upon by the judge in concluding that
a violation occurred are clearly erroneous. Accordingly, the operator argues,
the judge's findings are not supported by substantial evidence and his
decision must be reversed.
Westmoreland points to the judge's finding on the basis of his reading
of the evidence that "there is support for the testimony of Jessee that a
person sitting on the driver's side of the mantrip would be an inch from the
unguarded trolley wire." 12 FMSHRC at 1785. Westmoreland contends that there
is no such testimony by Jessee or any other witness. Rather, Jessee testified
that a person "sitting in the passenger side of the mantrip [would] [p]robably
[be] a foot or less" from the trolley wire in the cited area or that the
trolley wire was within "arm's reach" or "about a foot from somebody's head."
Tr. 42-45; W. Br. at 9.
Westmoreland also argues that the judge's conclusion regarding the
proximity of the trolley wire t~"Persons sitting in the mantrip is
contradicted by Jt. Exns. 2, 3 and 4, which show that beneath the belt, the
lateral distances between the trolley wire and the track on the trolley wire
side ranged from 2 feet to 2 feet, 3.75 inches. Even allowing for Jessee's
testimony and the judge's conclusion that the mantrip extended "more than a
foot" on either side beyond the tracks, Westmoreland argues that the evidence
does not support a finding that persons in a mantrip would be sitting "an inch
from the trolley wire." 2
Westmoreland further notes that the judge's finding of a violation was
predicated on the presence of a fully loaded mantrip passing beneath the belt
causing those persons seated on the trolley wire side of the mantrip (what the
judge called the "driver's side") to be situated closer to the trolley wire.
The operator contends however that the hazards of a fully loaded mantrip
alleged by Jessee and accepted
the judge would obtain throughout the entire
length of the trolley system, not just under the conveyor belt, since whatever
differences exist between the trolley wire under the belt and the trolley wire
elsewhere in the system involve vertical as opposed to horizontal clearances.
Westmoreland further argues that the judge misconstrued the standard in
finding a violation under the factual circumstances presented. Noting that
there is no material difference between the area cited and
areas where
mantrips traverse the trolley system, Westmoreland asserts that the judge's
decision would require the guarding of trolley wires throughout the mine,
particularly since he concluded that "when riding a mantrip, on the way to and
from the Four Left entry from the West Mains entry, miners do regularly pass
2

Westmoreland points out that the inspector's only testimony on the
extent of the overhang of the mantrip beyond the track is as follows:
"Probably, at least, a foot. It would be a foot on either side. It could be
closer." Tr. ~21; W. Br. at 7 n. 7, 8-9.

1222

at a point where the trolley wire was unguarded, and as such, [Westmoreland]
did violate section 75.1003(a)." W. Br. at 11-12.
With respect to Westmoreland's argument that substantial evidence does
not support the judge's finding of violation, we conclude that the operator
has established sufficient grounds to require reversal of the judge's
decision.
Westmoreland is correct in asserting that there is no evidence in the
record to support the judge's conclusion (which he attributed to the testimony
of Inspector Jessee) that miners travelling in the mantrip would be one inch
away from the unguarded trolley wire. In fact, Jessee testified that the
distance was "about a foot" or "within an arm's reach" of the miners. Tr. 4245. Moreover, the judge refers to miners on the "driver's side" of the
mantrip as being closer to the trolley wire. Again, there is no testimony
with respect to the "driver's side" of the vehicle, and Westmoreland points
out in its brief that the driver sits in the middle of the mantrip.
W. Br. at 8.
Most importantly, the judge's· conclusion is directly at odds with Jt.
Exhs. 2, 3, and 4. Jt. Exhs. 2 and 3 are engineer's drawings that portray the
trolley wire in relation to both the conveyor belt and the rail on the trolley
wire side of the Four Left spur line. They were prepared jointly and cosigned by representatives of both Westmoreland and the Secretary. Jt. Exh. 4
is an accompanying legend setting forth the various measurements taken at key
locations in the cited area. The exhibits establish that the lateral
distances between the trolley wire and the rail on the trolley wire side were
widest where the trolley wire crossed beneath the belt and where the guard
would have been installed (between 2 feet and 2 feet, 3.75 inches as opposed
to between 1 foot, 6 inches and 1 foot, 11 inches at those locations where the
guard would not have been installed).
On the other hand, the exhibits show that the vertical clearances
between the trolley wire and the rail are lower at some locations under the
belt than elsewhere (between 3 feet, 9.75 inches and 3 feet, 11.5 inches as
opposed to 4 feet, 8.5 inches). However, Jt. Exh. 3 indicates that the
vertical clearances at two points under the belt are virtually identical to
another point away from the belt where the guard was not installed. 3
The other factor that needs to be considered is the reduction in lateral
clearance owing to the extension of the mantrip on either side of tracks. The
judge found this overhang to be "more than a foot" but, as Westmoreland points
out, his conclusion is based on very equivocal testimony by the inspector.
("Probably, at least a foot. It would be a foot on either side. It could be
closer." Tr. 121). Unfortunately, Jt. Exhs. 2, 3 and 4 do not clear up this
discrepancy. However, both parties agree on review that the overhang was
approximately a foot. W. Br. at 7; Sec. Br. at 10. In any event, the trolley
3

The various vertical measurements in Jt. Exh. No. 3 are not
uniform in that, some are taken between the trolley wire and the mine floor
while others are taken between the trolley wire and the top of the rail.

1223

wire at the cited location was further away horizontally from the mantrip than
it was at points where a guard was neither provided nor required by the
inspector. Thus, the overhang of the mantrip, whatever its distance, would
bring miners closer to the wire at those points along the trolley wire,
identified in Jt. Exh. 2, where the guard would not have been provided or
required.
The standard requires a guard where miners regularly pass under the
trolley wire, i.e., where miners would break the plane created by the trolley
wire and a parallel line running along the mine floor. While the evidence may
show that miners passed close to the trolley wire when the mantrip travelled
beneath the belt, it does not establish that they travelled under the wire.
The stipulated drawings and measurements in Jt. Exhs. 2, 3, and 4 clearly
indicate that the trolley wire ran slightly higher and to the side of the
miners travelling in mantrips beneath the belt conveyor, a position not
markedly different from other locations along the trolley system. 4
We are mindful of the close clearances presented by the trolley system
passing beneath the conveyor belt'in the cited area and the potential hazards
presented by a bare, energized trolley wire carrying 300 volts of current. As
the record clearly indicates, however, those conditions arise throughout the
trolley system in the Bullitt Mine. 30 C.F.R. § 75.1003(a) explicitly applies
to miners being required to travel under unguarded trolley wires, not in
proximity to the unguarded trolley wires, as the Secretary argues. Here, the
record shows that, although miners in the mantrips passed in proximity to the
trolley wire, they did not travel under it within the meaning of the standard.
If the Secretary or her inspectors determine that certain clearances are
insufficient to protect miners from contact with energized trolley wires, the
standard provides a remedy:
"The Secretary or [her] authorized representatives
shall specify other conditions where trolley wires
shall be adequately protected to prevent contact by
any person, or shall require the use of improved
methods to prevent such contact. Temporary guards
shall be provided where trackmen and other persons
work in proximity to trolley wires ....

4
It would appear that the inspector was strongly influenced by his
perception that "the clearance is vastly reduced from the main heading into
that area by reason of the conveyor belt crossing over at that point."
Tr. 42. However, as noted above, the vertical clearance under the belt was
the same as the vertical clearance under at least one other point outside the
area covered by the dislodged guard.

1224

Since the evidence submitted jointly by the parties convincingly
establishes that the miners in this case did not regularly pass under the
trolley wire, Westmoreland did not violate subsection 75.1003(a) as the judge
concluded. In view of this conclusion, we need not address the judge's
significant and substantial findings. Accordingly, the judge's decision is
reversed and the citation is vacated.

Richard A. Backley, Acting Chai'Ptnan

Arlene Holen,

o

issioner

'&~

. Ne 1 son,
L. C1 air

Distribution
Thomas C. Means, Esq.
Claire S. Brier, Esq.
CROWELL & MORING
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1225

commissioner
. .

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 9, 1991
ROY FARl'lER AND OTHERS
v.

Docket No. VA 91-31-C

ISLAND CREEK COAL COMPANY

BEFORE:

Backley, Acting Chairman; Doyle, Holen, and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This compensation proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"). On
December 20, 1990, Commission Administrative Law Judge James A. Broderick
issued an Order of Dismissal dismissing the pro se compensation complaint
filed in this matter by Roy Farmer on his own behalf and on behalf of some
275 other miners at the Virginia Pocahontas No. 3 Mine of Island Creek Coal
Company ("Island Creek"). 12 FMSHRC 2641 (December l990)(ALJ). Granting a
motion to dismiss filed by respondent Island Creek, the judge found that the
compensation complaint had been filed late and that complainants had not
advanced any explanation for the late filing. Complainants filed a pro se
Petition for Review of the judge's order. We also received a Supplement to
'-'etition for Review from the United Mine Workers of America ("UMWA") and an
Opposition to Petition for.Review from Island Creek. On January 29, 1991,
we issued a Direction for Review and stayed briefing in this matter. For
the reasons explained below, we vacate the judge's dismissal order and
remand this matter to the judge in order to afford complainants the
opportunity to present to the judge the reasons for their late filing
a.sserted in their petition for review. The judge shall determine whether
those reasons excuse the late filing of the compensation complaint. 1
we briefly summarize the relevant procedural history. It appears from
the record that on April 17, 1990, the Department of Labor's Mine Safety and
Health Administration ("MSHA") issued Island Creek an imminent danger
withdrawal order alleging the presence of a dangerous concentration of
methane in the Pocahontas Mine. The order states that the affected area was
the "entire mine." On the same date, MSHA also issued Island Creek a
citation alleging that various conditions contributing to the buildup of
methane constituted a violation of the operator's ventilation plan and,
1
The papers already filed with the Commission on review adequately
discuss the legal issues raised by complainants' petition and, accordingly,
we continue the briefing stay provided in our Direction for Review and
decide this matter without additional briefing.

1226

hence, of 30 C.F.R. § 75.316.
By letter dated October 29, 1990, and received by the Commission on
November 2, 1990, Roy Farmer filed a "Request for compensation per section
111 of Coal Mine Safety and Health Act of 1977." Among other things, the
letter states that Island Creek, in violation of section 111 of the Mine
Act, 30 U.S.C. § 821, had refused to compensate its employees who were idled
by the imminent danger order during the period April 17 through 20, 1990.
The letter notes the issuance of the citation accompanying the imminent
danger order. Attached to the letter is a list of some 275 Island Creek
miners allegedly idled by the withdrawal order. The letter asserts that all
such employees lost three 8-hour shifts due to the idlement and asks that
Island Creek "be ordered to immediately compensate all employees idled."
Complaint at 1. Mr. Farmer identifies himself as a miner's representative.
Commission Procedural Rule 35, 29 C.F.R. § 2700.35 ("Rule 35"),
provides:
A complaint for compensation under section 111
of the Act, ~O U.S.C. --s·21, shall be filed within 90
days after the commencement of the period the
complainants are idled or would have been idled as a
result of the order which gives rise to the claim.
Farmer's Complaint, submitted to the Commission more than six months after
the issuance of the imminent danger order, is silent as to reasons for the
late filing.
On November 28, 1990, Island Creek filed its Answer to the
compensation complaint. (See 29 C.F.R. § 2700.37.) As an affirmative
defense, the Answer states that "the Complaint must be dismissed because it
was not filed within the period required by Commission Rule 35." Answer at
2 (~ 6). Island Creek al~o asserts that it did not violate any mandatory
standard in connection with any idlement alleged in the Complaint and notes
that it contested the citation, which, at the time, was the subject of a
civil penalty proceeding pending before the Commission.
On November 30, 1990, Island Creek filed a Motion to Dismiss
Compensation Complaint. The Motion argues that the Complaint was late-filed
and that no excuse was offered for the untimeliness and that, accordingly,
the proceeding ought to be dismissed. On December 5, 1990, the matter was
assigned to Judge Broderick. The official file contains no response from
the complainants to the dismissal motion. 2

2

Under Commission procedures, a party has 10 days after date of service,
plus five additional days for documents served by mail, to file a statement
in opposition to a motion. 29 C.F.R. §§ 2700.8(b) & .lO(b). In this
instance, complainants' 15-day period for filing a response ended on
December 17, 1990.

1227

On December 20, 1990, Judge Broderick issued his Order of Dismissal.
The judge noted that the motion to dismiss argues for dismissal because the
complaint was filed 198 days after the date of the alleged entitlement and
Rule 35 requires filing within 90 days after entitlement. 12 FMSHRC at
2641. Referencing the late filing and complainants' failure to respond to
the motion or to offer any justification for the late filing, the judge
granted the motion and dismissed the proceeding. 12 FMSHRC at 2641-42.
On January 4, 1991, Farmer filed with the Commission a pro se Petition
for Review. The Petition, which is signed by Fanner and is unsworn, alleges
essentially that the miners were misinformed by both Island Creek and
government officials as to their compensation rights and the time limit for
filing a compensation complaint. Pet. at 1-2. Among other things, the
Petition asserts that government officials whom the miners contacted
informed them that any applicable time limit would run from the date of the
3
resolution of the related civil penalty proceeding.
The Petition
does not provide details concerning the dates, circumstances, or individuals
involved in the alleged contacts with company and government officials. In
conclusion, Farmer states:

So due to the above set of facts, our local
union's financial inability to retain legal counsel,
and our local union's representatives' inabilities
and lack of knowledge in these procedural matters,
we respectfully request a review and reversal of
[the judge's] decision to dismiss our claim for
compensation.
Pet. at 2.
On January 9, 1991, the UMWA filed a Supplement to Petition for
Review. The DrfWA asserts ·that the complainants have alleged several
explanations that would justify late filing, including a representation that
"Island Creek officials misled complainants and contributed to the
in
3

In connection with this alleged assurance regarding filing time limits,
Farmer states that unnamed government officials referred the miners to
section 111 of the Act, a copy of which is highlighted and attached to the
Petition. Pet. at 1 (~ 2). The highlighted portion is the third sentence,
which deals with "one-week compensation." Apparently Farmer's reference is
to the
in that sentence stating that any required compensation is
to oe
"after" the compensation-triggering withdrawal order is "final.
30 U.S.C. § 821 (third sentence). The language addresses the procedural
requirement that compensation itself may not be awarded until the underlying
withdrawal order is deemed to be final, whether through the operator's
failure to contest it or through a separate judicial determination of its
validity. See generally Loe. U. 1810, UM.WA v. Nacco Mining Co., 11 FMSHRC
1231, 1239 (July 1989). This language does not, however, prescribe any time
limit for the filing of a miner's complaint for compensation. As noted
below, section 111 does pot address the subject of such a time limit.
ll

1228

filing." UMWA Supp. at 2. The UMWA states that the complainants were "not
sleeping on their rights" but, rather, contacted government officials for
advice on how to proceed and relied upon "erroneous information" provided by
the latter. Id.
The UMWA asks the Commission to review the case for the
purpose of remanding it to the judge in order to allow complainants to
present to him their reasons for the late filing. The UMWA notes that the
Commission has afforded pro se mine operators relief from default orders
where their failures to respond to judges' orders were due to inadvertence
or mistake. UMWA Supp. at 3.
Also on January 9, 1991, Island Creek filed an Opposition to Petition
for Review. Island Creek relies mainly on the review limitation in section
ll3(d)(2)(A)(iii) of the Act: "Except for good cause shown, no assignment of
error ... shall rely on any question of fact or law upon which the ... judge
had not been afforded an opportunity to pass." 30 U.S.C.
§ 823(d)(2)(A)(iii).
Island Creek contends that review should be denied
because the basis of complainants' petition was not first presented to the
judge and good cause has not been shown for the failure to do so. I.C. Opp.
at 1-2. Island Creek also argues that the filing delay involved here was
"particularly egregious," that compl.e.inantsfailed to advance any
justification to the judg& for the late filing, and that their present
explanations for the delay are "plainly not believable." LC. Opp. at 1-2.
This case presents two issues on review: whether the late filing of
the compensation complaint precludes the compensation claim, and whether
complainants' failure to present to the judge their explanations for the
late filing bars Commission consideration of those issues on review. We
address first the issue of the effects of th~ late filing.
Section 111 does not provide any time limit for the filing of a
compensation complaint. In relevant part, section 111 merely states:
The Commission shall have authority to order
compensation due under this section upon the filing
of a complaint by a miner or his representative and
after opportunity for hearing subject to section 554
of title 5.
30 U.S.C. § 821 (fifth sentence). Neither the legislative history of the
Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. § 801 et seq.
(1976) (amended 1977), nor that of the Mine Act addresses time periods for
the
of compensation complaints.
As referenced above, however, the Commission's Rule 35 does deal with
the subject and establishes a 90-day period for the filing of compensation
claims. As Island Creek appropriately points out (I.C. Opp. at 2), this is
a generous period, larger than other filing periods in the Commission's
Procedural Rules. However, particularly in view of the statutory silence on
the subject, this time limit is not jurisdictional in nature.
In Loe. U. 5429

UMWA v. Consolidation Coal Co., 1 FMSHRC 1300

(September 1979)("Consol"), the Commission held that the 30-day filing

1229

period in former Commission Interim Procedural Rule 29, 43 Fed. Reg. 10320,
10324 (March 10, 1978) ("Interim Rule 29"), for filing compensation
complaints could be extended in "appropriate circumstances." In that case,
a UMWA Local had filed a compensation complaint late but had attempted to
seek timely relief in other ways and was apparently confused as to
applicable procedural requirements. The Commission noted that section 111
itself does not contain a time limit and that its Interim Procedural Rules
"shed little light" on the issue. 1 FMSHRC at 1302. Accordingly, the
Commission interpreted the rule in a manner consistent with the remedial
nature of the statute in general and·of section 111 in particular. 1 FMSHRC
at 1302-03. The Commission relied in part on the Mine Act's legislative
history, which indicates that the time limits for filing discrimination
complaints under section 105(c) of the Act, 30 U.S.C. § 815(c), may be
extended in justifiable circumstances. 1 FMSHRC at 1303, citing S. Rep. No.
181, 95th Cong., 1st Sess. 36-37 (1977), reprinted in Senate Subcommittee on
Labor, Committee on Human Resources, Legislative History of Federal Mine
Safety and Health Act of 1977, at 624-25 (1978).
Determining that sections
lOS(c) and 111 are similar remedial provisions, the Commission concluded
that the filing limit in Interim·Rule 29could be extended in "appropriate
circumstances," just as could the time limits in section 105(c). 1 FMSHRC
at 1303.
Turning to the question of whether the UMWA's late-filed complaint
should be entertained, the Commission stated that the "primary purpose" of a
limitations period is "to ensure fairness to the parties against whom claims
are brought." 1 FMSHRC at 1304, citing Burnett v. N.Y. Cent. R.R., 380 U.S.
424, 428 (1965). The Commission indicated, however, that to be "balanced
against this policy of repose ... are considerations of whether 'the
interests of justice require vindication of the plaintiff's rights' in a
particular case." 1 FMSHRC at 1305, quoting Burnett, 380 U.S. at 428. The
Commission determined that the UM.WA "did not sleep on its rights," and had
taken other timely steps to secure relief. Id. The Commission emphasized
that the operator did "not argue, and the record [did] not indicate, that it
any manner relied on the policy of repose embodied in Interim Rule 2[9]
or was otherwise prejudiced." Id. The Commission accordingly excused
the late filing.
Consol is largely dispositive of the issue presented here. Although
Consol construed former Interim Rule 29, the principles announced in that
decision are so fundamental that they apply with equal appropriateness to
similar timeliness problems under present Rule 35. Accordingly, the
Commission may excuse the late filing of compensation complaints in
appropriate circumstances." Such excusable circumstances could include
situations where a miner is misinformed or misled as to his compensation
rights and procedural responsibilities, or has taken some timely, although
incorrect, action to vindicate those rights, or presents some other
potentially justifiable excuse for late filing. However, the Commission
expects a showing of good cause to explain any such delay. If a miner has
knowingly slumbered on his rights, those rights may be lost.
David
Hollis v. Consolidation Coal Co., 6 FMSHRC 21, 25 (January 1984), aff'd
mem., 750 F.2d 1093 (D.C. Cir. 1984)(ta~'e). If serious delay has
prejudiced the respondent's right to dt~,, process in an adversarial

1230

proceeding, the policies of judicial repose may override the opportunity for
vindication of the complainant's rights.
As noted, Consol relied on the Mine Act's analogous discrimination
scheme. Since the time of that decision, the Commission has further
clarified the principles applicable to the late filing of discrimination
complaints. In Hollis, 6 FMSFIRC at 24, the Commission indicated, as a
preliminary guiding proposition, that "[t]imeliness questions must be
resolved on a case-by-case basis, taking into account the unique
circumstances of each situation." The Commission has held that a miner's
genuine ignorance of applicable time limits may excuse a late-filed
discrimination complaint. Walter A. Schulte v. Lizza Indus., Inc., 6 FMSHRC
8, 13 (January 1984). The Commission's decisions make clear, however, that
even if there is an adequate excuse for late filing, a serious delay causing
legal prejudice to the respondent may require dismissal: "The fair hearing
process envisioned by the Mine Act does not allow us to ignore serious delay
... in filing a discrimination complaint if such delay prejudicially
deprives a respondent of a meaninEful opportunity to defend against the
claim." Secretary on behalf of Donald R. ·Hale v. 4-A Coal Co. , 8 FMSHRC
905, 908 (June 1986)(emphasis added). The Commission has noted that legally
recognizable prejudice must be "material" -- i.e., affect issues necessary
to a meaningful opportunity to defend. Hale, supra. The Commission also
has explained that material legal prejudice means more than merely being
required to defend a case that could have been avoided if failure to file on
time were treated as a jurisdictional defect:
While the expenditure of time and money involved in
litigation should not be discounted, neither should
it be overstated. [The operator] has not
demonstrated ... the kind of legal prejudice [that
we are prepared to recognize], namely, tangible
evidence that has since disappeared, faded memories,
or missing witnesses.
6 Fl1SHRG at 13. Given Consol's orientation, the foregoing
discrimination principles are correspondingly valid in the compens,
complaint context.

~,n

In evaluating the adequacy of explanations for failure to comply on
requirements, the Commission also may appropriately consult
of mistake, inadvertence, and excusable neglect that it has
pursuant to Fed. R. Giv. P. 60(b)(l) to determine whether to grant
;:elief (usually to pro se parties) from defaults and other final judgments.
e.g., M.M. Sundt Constr. Co., 8 FMSH..~C 1269, 1271 (September 1986), and
authorities cited.
Here, complainants have alleged that they discussed their possible
compensation entitlement with representatives of the operator and government
and, essentially, were misinformed as to their compensation rights and
responsibilities. In particular, they claim that they were informed
mistakenly -- that any time limit would run from the final resolution of

the related civil penalty proceeding.

They assert a general lack of

1231

knowledge as to applicable procedure and note financial inability to retain
counsel.
If true, those allegations could possibly establish adequate
explanation or justification for the late filing. However, the Petition is
unsworn and provides no details as to the relevant dates and persons
involved. We cannot make a determination concerning this issue on the
present record.
Given the possibly exculpatory nature of these
explanations, a remand to the judge to allow him to assess the merits of
these allegations is appropriate.
Island Creek also argues that the Commission is barred from
considering these issues because of complainants' failure to raise them
before the judge. Like timeliness questions, determinations regarding the
"opportunity to pass" review restriction "must be decided on a case-by-case
basis." Richard E. Bjes v. Consolidation Coal Co., 6 FMSHRC 1411, 1417
(June 1984). There is no dispute that complainants did not present to the
judge the excuses for late filing now raised on review.
The question
presented is whether "good cause" has been shown for this failure.
Island Creek correctly observes that there is no express attempt in
the Pe ti ti on to make a showing of,'! good cause. " However, in our opinion,
this depiction of complainants' position takes too narrow a view of the
procedural history and the Petition. Given complainants' silence below in
the face of the operator's motion to dismiss, this case arrives at the
Commission in virtually the same posture as a default. As in any default
case, the defaulted party has failed to speak at some crucial juncture. The
nature of the justification offered for late filing also impliedly suggests
a reason for the failure to respond to the motion to dismiss: a pro se
party's general lack of understanding of appropriate Mine Act and Commission
procedure.
The UMWA, in its Supplement, argues as much by asking the
Commission to afford relief from the judgment below pursuant to the settled
principles it has applied in default cases.
See UMWA Supp. at 3.
we conclude that good cause has been shown to the extent that, in the
interests of justice, the matter should be remanded to the judge so that
complainants' explanations can be placed before him for his resolution. At
that time, the operator will have the opportunity to present evidence of the
material legal prejudice, if any, resulting from such delay.

1232

Accordingly, we vacate the judge's dismissal order and remand this
matter so that the judge may determine whether appropriate circumstances
exist to excuse the late filing of the compensation complainant and to allow
this matter to go forward.

~-c---cu~~-1-i, ~

Richard V. Backley, Acting Chairm~P'

oyceA:D<.;y le ' conlilliSs=\1er

,,Arlene Holen, Commissioner

~~~;

L. Clair Nelson, Commissioner

Distribution

Roy Farmer
Island Creek Coal Company
P.O. Box 53
Swords Creek, Virginia

24649

Mary Lu Jordan, Esq.
United Mine Workers of America
900 15th Street, N.w.
Washington, D.C. 20005
Timothy M. Biddle, Esq.
Thomas C. Means, Esq.
Crowell & Moring
1001 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
Administrative Law Judge James A. Broderick
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1233

1234

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

1091.
Iv, i
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 90-213
A.C. No. 42-01474-03549

v.

Docket No. WEST 90-214
A.C. No. 42-01474-03550
INC. /
Respondent

ANDA LEX RESOURCES,

Docket No. WEST 90-256
A.C. No. 42-01474-03551
Pinnacle Mine
Docket No. WEST 91-126
A.C. No. 42-01750-03513
·Apex Mine
DECISION

Appearances:

ore~

Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Thomas R. May, Safety Director, Andalex Resources,
Inc., Price, Utah,
pro se.
Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Heal th Administration ( "MSHA") u alleges Respondent Anda lex Resourcesr Ince ( 0 Andalex") u violated safety regulations promulgated under the authority of the Federal Mine Safety and Health
Act, 30 U.S.C. § 801, et~ (the "Act").
Lake

A hearing on the merits was held on April 16, 1991, in Salt
ty 9 Utaho
The parties filed post-trial briefs.

STIPULATION
At the hearingy the parties stipulated as follows:

lo Andalex is engaged in mining and selling bituminous coal
in the United States, and its mining operations affect interstate
commerce.
2.

I.D.

No~

Andalex is the ovmer and operator of Pinnacle Mine, MSHA
42-01474.

3. Andalex is subject to the jurisdiction of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801 et~

1235

4.
matter.

The Administrative Law Judge has jurisdiction in this

5.
The subject citations were properly served by a duly
authorized representative of the Secretary upon an agent of
~ndalex on the dates stated therein, and may be admitted into
evidence for the purpose of establishing their issuance, and not
for the truthfulness or relevancy of any statements asserted
therein.
6.
The exhibits to be offered by Anda lex and the Secretary
are stipulated to be authentic, but no stipulation is made as to
their relevance or the truth of the matters asserted therein.

7. The proposed penalties will not affect Andalex's ability
to continue in business.
8. The operator demonstrated good faith in abating the
violation.
9.
A.ndalex is a large mine operator with 4,037,818 tons of
production in 1989.

10. The certified copy of the MSHA Assessed Violations History accurately reflects the history of this mine for the two
years prior to the date of the citation.
Docket No. WEST 90-213

In Citation No. 3414458, the Secretary originally cited Andalex for a violation of 30 C.F.R. § 75.1100-3. However, prior
to the hearing, the Secretary alleged a violation of 30 C.F.R.
§

l

77.11100 l

The regulation allegedly violated reads as follows:
§ 77.1110

Examination and maintenance of firefighting equipment.

Firefighting equipment shall be continously
maintained in a usable and operative condition.
Fire extinguishers shall be examined at least
once every 6 months and the date of such examination shall be recorded on a permanent tag attached
to the extinguisher.

1236

MSHA Inspector William Taylor, a person experienced in mining, found that the actuator for the chemical fire suppression
system was inoperative because of a lack of batteries.
The d~
fective suppression system was located above ground at the No. 1
belt line, which was also a secondary designated escapeway.
Andalex admits the fire suppression system was inoperative
but denies the "significant and substantial" (S&S) designation.
Inspector Taylor believed the inoperative system was S&S as
it affected any miner who might be required to put out a fire
above ground in the area of the discharge roller.
In his opinion, the S&S designation did not extend underground into the
nearby belt line.
This was because any smoke from a fire entering the portal would be removed by the ventilation system at the
first crosscut.
The Commission-has set the parameters of an S&S violation.
A violation is S&S if, based on the particular facts surrounding
the violation, there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a
reasonably serious nature. Cement Division, National Gypsum Co.,
3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1,
3-4 (January 1984), the Commission explained:
In order to establish that a violation of a
mandatory standard is significant and substantial
under National Gypsum the Secretary must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard--that is, a
measure of danger to safety--contributed to by the
violationu (3) a reasonable likelihood that the hazard contributed to will result in an injury 0 and
(4) a reasonable likelihood that the injury in question will be of a reasonably serious nature.
See also Austin Power Co. v. Secretaryp 861 F.2d 99u 103-104 (5th
Cir. 1988)u affRgu 9 FMSHRC 2015u 2021 (December 1987) (approving
Mathies criteria). The question of whether any specific violation is S&S must be based on the particular facts surrounding the
violation.
Texasgulf, Inc., 10 FMSHRC 498, 500-01 (April 1988) 0
Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007, 2011-2012 (December
1987)
0

In the instant case, a violation of 30 C.F.R. § 77.1110
exists. A measure of danger exists as the discharge belt could
overheat.
If so, a fire could result and the fire suppression
device would not function. A miner is not ordinarily stationed
at this location.
Injuries can and do occur when miners are

1237

fighting fires.
Final , it is reasonable to expect that the injury would be reasonably serious. While this fire suppression
device is not underground, photographs R-1 through R-6 show that
some of the areas in the immediately vicinity are not reasonably
accessible.
The testimony of Inspector Taylor is clear as to the like1 ihood a miner would be in danger of suffering a serious injury.
He stated:
But I do believe, that the person who had to
try and go up and fight this fire after it had
been allowed to exist without being suppressed
by the automatic fire suppression sys tern, that
his life would be in danger.
(Tr. 23).
Further,
The hazard here would be to the man who had to
extinguish this fire.
It's not reasonable to
believe that any mine operator would allow a
fire to exist that was in close proximity to a
very large coal stock pile without attempting
to extinguish that. And i.t's reasonable to believe that the first person who was made aware
that there was a fire would attempt to extinguish that fire rather than to continue to allow other men who are on the property to be endangered.
(Tr. 23, 24).
It is true that MSHA does not reg:uire an automatic fire
suppression device at this location. However, once installedv
§ 77 .1110 reg:uires that it "shall be continuously maintained in
a usable and operative condition."

Andalexv in its post-trial brief
Initiallyff the operator asserts its
or explosions.

raises various issues.
has no history of fires

The lack of fires or explosions at the mine is fortunate,
but not necessarily indicative of whether a fire might occur.
Anda lex further argues that no ignition sources were present
at the #1 drive.

I disagree.
Inspector Taylor was questioned on this issue.
The transcript at pages 21-22 reflects the following testimony:

1238

Q.

Were there any--were there any sources of ignition near
this belt drive of e,'{traneous materials that may contribute to a fire?

A.

Well, this particular belt drive dumps where it dumps
its stock pile of coal where you have thousands of tons
of coal that are stockpiled until the coal trucks can
remove the coal from the area.

Q.

Now, how close would these stock piles of coal be to the
belt drive itself?

A.

If the trucks have been down, for one reason or another,
the stockpile could build up to just below the roller
of the belt.
In most cases, the level is probably lower
than that because the coal trucks run on a continuing
basis.

Q.

Let's assume that the pile is at its maximum, how close
would it be to the belt drive itself, the one we're
talking about?

A.

It would be in close proximity to the belt drive roller.

Further, Andalex argues that the fire suppression system
stopped the belt as required by 30 C.F.R. § 75.1102.
Thus, no
coals or belt material would be carried into the mine.
This may be true, but the fire suppression system was
nevertheless inoperative at the No. 1 belt line.
Andalex further contends that an employee is not regularly
at the No" l belt drive. 'Iherefore, miners responding could
fight any fire from a safe location or such fire-fighting miners
could escape by walking out in either direction.
I r
ect Andalex's arguments. First of all, a fire should
not occur if the suppression device is operative. Without the
suppression device, the fire would have a "head start." Andalex's bri
rebuts its own argument by stating (Brief pg. 5, ~6)
that 11 [s]pontaneous combustion fires ••• are commonplace in the
surface coal stockpile. 11 'lhe lack of a fire suppression device
could easily result in an injury of a serious nature.
Citation No. 3414458 should be affirmed.

1239

Docket Nos. WEST 90-214 and WEST 90-256
These cases involve violations of 30 C.F.R. § 75.1704. 2
Since they are related, they will be considered together.
On March 5, 1990, in Docket No. 90-214, MSHA Inspector
Taylor issued citation No. 3414454.
On that occasion, in the area of the double doors, it was
readily apparent that something was wrong as Inspector 'Iaylor
could feel air flowing towards the belt. He took readings at the
top, bottom, and middle of the homemade doors.
'Ihe doors meet in
the middle and each side of the door measured six feet by five
feet.

At the hearing, the Inspector reaffirmed his citation which
read as follows:
Two separate and distinct travelable passageways,
designated as escapeways, were not maintained for
the 1st left active working section in that 625

2

§

75.1704

Escapeways.
[Statutory Provisions]

Except as provided in §§ 75.1705 and 75.1706,
at least two separate and distinct travelable
passageways which are maintained to insure passage at all times of any person, including disabled persons, and which are to be designated as
escapeways, at least one of which is ventilated
with intake air, shall be provided from each working section continuous to the surface escape drift
opening, or continuous to the escape shaft or slope
facilities to the surface, as appropriate, shall be
maintained in a safe condition and properly marked.
Mine openings shall be adequately protected to prevent the entrance into the underground area of the
mine of surface fires, fumes, smoke, and floodwater.
Escape facilities approved by the Secretary or his
authorized representative, properly maintained and
frequently tested, shall be present at or in each
escape shaft or slope to allow all persons, including disabled persons, to escape quickly to the surface in the event of an emergency.

1240

fpm of air flowed from the designated intake escapeway into the No. 7 belt entry through holes
around and in the drive-through doors at crosscut
22. The No. 7 belt entry is the designated secondary escapeway for the 1st left active working
section.
Subsequently, on March 28, 1990, the inspector issued Citation No. 3415061. 1he citation, restated at the hearing, reads
as follows:
Two separate and distinct travelable passagewaysf
designated as escapeways, were not maintained for
the 1st
tr 2nd East and 1st North active working
sections in that a man was observed driving an Isuzu
pickup into the No. 1 belt entry through the metal
drive-thru doors at crosscut No. 1. As measured
with an anemometer, 15,000 cfm of air flowed from
the in
e entry to the belt entry with the metal
doors open. When the doors were closed, 5 50 fpm of
air flowed from the intake entry to the belt entry.
Also, holes around the bottom of the metal drivethru doors at the No. 4 belt drive permitted 850
fpm of air to flow from the intake escapeway to the
secondary escapeway. Also, the metal drive-thru
doors along the No. 4 belt line at crosscuts 78
and 82 permitted 760 fpm and 610 fpm of
r to flow
from the designated primary intake escapeway to
the designated No. 5 belt secondary escapeway.
Inspector Taylor issued the later citation as an S&S violation because three working sections were affected. Further, i t
had
23 days
ce the initial related citation had been
ssued. Accordinglyu he felt the operator should have corrected
the later condition.
In the inspector's opinion, the hazard directly affected the
in
i
of the escapeways. TI1ere were sources of ignition in
the mine including power lines, rollers, and belt drives.
JACK .MATEKOVICr an MSHA supervisor, had discussed leaky
ventilation
th Andalex management before these citations were
issued
Andalex 1 s defense focuses on the argument that the drive-through doors were reasonably airtight.
Andalex's evidence shows that Mine Manager KENT PILLING
took readings six hours after the inspector on the M3.rch 1990

1241

tation. Mr. Pilling also had an engineering drawing prepared.
The drawing showed only minimal defects in the equipment doors.
(See Ex.

R-9) •

Further, on April 15, 1991, Andalex Safety Representative
JED GIACOLETTO took as air reading at the last open cross-cut
right after the second citation was written. His typed notes
read as follows:
On April 15, 1991, at 4 pm, an air reading was
taken in the last open crosscut of the Main North
Section.
The reading was taken by Jed Giacoletto.
The results of the reading were:
Area: 7.5 X 20 = 150 square feet
Velocity: 113 + correction factor of 7 = 120
150_ square

X 120 feet per minute =

18000 cubic feet per minute.
After the reading was taken, three man-doors and a
material door were opened along the section intake
which divides the intake entry from the belt line
entry.
Another air reading was taken in the Main North section last open crosscut after the doors were opened.
The results of the reading were:
Area~ 7"5 X 20 = 150 square feet
Velocityg 103 + correction factor
feet per minute

7

= 110

150 square feet X 110 feet per minute =
16500 cubic feet per minute.
The issue presented is whether Andalex maintained at least
two distinct travelways"
If the separation at the metal drivethrough doors was reasonably airtight 6 then no violation existed,
since two distinct travelways were maintained.
In connection with these citationsv I credit Inspector
Taylor's expertise and testimony that he could feel the flow of
air when opposite the double doors. He further described his
findings as to the doors and the related leakage.
In addition,
at the time of Mr. Taylor's inspections, Andalex representatives

1242

did not in any manner di
e the Inspector's findings.
Andalex' s evidence is not persuasiveo At best, it shows some leakage
existedo
Andalex also disputes the S&S designations as to Citation Noo
3415061 o
The applicable law as to S&S has been discussed above.
In this factual scenario, which deals with one of the most important underground regulations for coal mines, there was a violation
30 C.FoRo § 75.1704, a measure of danger--somewhat substant 1--contributed to by the violation.
There was a reasonable likelihood that the hazard would result in an injury.
Spef ically Q smoke in either escapeway would cause both escapeways
to be contamina
In shortv there would not be two separate
and distinct travelable passageways.
The likelihood of injury in
a smoke-·filled environment
well documented.
Andalexe s exten
e post-trial brief raises several issues:
The opera tor contends' the doors were reasonably airtight and, accordingly v no violation
stedo
This is a credibility issue
previously discussedo As indicated, I have credited the inspectori s viewso He further explained the separate and distinct requirement of the regulation:

Okay.

Q"

(Mro May):

Ao

Separate and distinct means. that if I have an entry that
starts on the surface; that you have to maintain that
through ventilation devices from the surface portal all
the wa.y to t::he ·working section separate from another

What is separate and distinct?

en

accomplished?
In other

" those two entries cannot be cornmonf they

cannot be common at any porto

The amount cf aiz::, recorded and manually observed, was exs:essive.,
This was due to a
ck
proper maintenance of the
so
25 feet o:E
e per minute was not "reasonably
airtight "

Anda
asserts the
tations were not issued because of
hazardous conditions but because the operator resisted MSHA's
verba 1 policy to install double airlock. material doors.

1243

The testimony of witness MATKOVIC is conflicting as to
whether MSHA, as a policy, required double airlock doors at the
time of this inspection.
(Tr. 96, 98). But even such a policy
would not excuse the operator if the facts oth
se establish a
violation of the escapeway regulations.
Andalex asserts the theory of separate and distinct escapeways exists only in the regulations since all doors leak air.
The extent of the leak is the critical matter and the facts establish the leak was excessive. Andalex says MSHA's non S&S Citation No. 3414454 is inconsistent with the subsequent citation
(designated as S&S) relating to the same subject. On this issue,
I credit Inspector Taylor's explanation.

Q.

CMr. Murphy): ••• can you justify the issuance of an S&S
citation just on the facts of the last citation?

A.

Yes ... even though no citation had been previously issued, the conditions in the second Citation, 3415062,
are definitely significant and substantial because of
the number of people affected and because of the repea ted violations of separate different belt lines because there are three belt lines involved on this violation. And, in my opinion, it is reasonably likely
that if these conditions were not corrected, they would
result in a reasonably serious injury at this mine.
(Tr. 91) •

The operator argues that if the belt
had not been
designated as the secondary escapeway, then the
ons would
be invalid since the doors are shown on the approved map and are
therefore part of the approved ventilation
It is the operator who designates the escapeways. MSHAis
function is to approve them.
'Ihe operator 1 s position is
rejected.
Andale.x further argues that previous MSHA inspectors had not
issued similar citationso The Commission and the appellate
courts have rejected the doctrine. King Knob Coal Company, Inc.,
3 FMSHRC 1417 (1981)¥ the Supreme Court of the United States has
ruled that the doctrine does not apply against the f
government. Federal Crop Insurance Corporation v. Merrill, 332 U.S.
380, 383-386 {1947); Utah Power and Light co. v. United States,
243 U.S. 389, 408-411 (1927).

1244

I have reviewed the briefs filed by the parties.
To the
extent they are inconsistent with this decision, they are
rejected.
Citation Nos. 3414454 and 3415061 should be affirmed.
Docket No. WEST 91-126
In this case, Petitioner filed a written settlement motion.
In the motion, Petitioner moved to vacate Citation No. 3409636.
For good cause shown, the motion should be granted.
Andalex further agreed to withdraw its contest as to Citation Nos. 3415076 and 3415077 and to pay the related penalties of
$20 for each such violation.
The settlament motion'·contains information relating to the
assessment of civil penalties as required by Section llOCi) of
the Act.
The settlament agreement is approved and disposition is
incorporated in the order herein.
CIVIL PENALTIES
The statutory criteria for assessing civil penalties is
contained in 30 u.s.c. § 820(i).
Joint Exhibit 2 shows Andalex has an average adverse history.
Anda lex pa id 91 violations in the two years prior to Ma.rch 2 7 u
19900
Before March 28, 1988Q the operator paid 78 violationso
Andalex is a large operator and the proposed penalties will
not affect the company's ability to continue in business
( Stipulation) •
The operator was negligent in that a company representative
could have detected the flow of air through and around the doors.
The gravity has been discussed; further, the operator demonstrated good faith in abating the violations.
Considering the statutory criteria, I believe the penalties
assessed in the order of this decision are appropriate.
Based on the foregoing findings of fact and conclusions of
law, I enter the following:

1245

ORDER
Docket No.

~"'EST

90-213

1. Citation No. 3414458 is AFFIRMED and a penalty of
$100 is ASSESSED.
Docket No. WEST 90-214
2.
Citation No. 3414454 is AFFIRMED and a penalty of
$20 is ASSESSED.
3.
Citation No. 3415061 is AFFIRMED and a penalty of
$200 is ASSESSED.
Docket No. WEST 91-126

4.

Citation No.- 3409636 and all penalties are VACATED.

5.

Citation No. 3415076 and the proposed penalty of $20 are

AFFIRMED.
6. Citation No. 3415077 and the proposed penalty of $20 are
AFFIRMED.

stribution~

Robert J. Murphyu Esq.; Office of the Solicitorv U.S. Department of Labor, 1585 Federal Office Building, 1961 Stout Streetu
Denver, CO 80294
(Certified Mail)
Mr. Thomas R. May, Safety Director, Mr. Kent Pilling, ANDALEX
RESOURCES, INC., P.O. Box 902, Price, UT 84501
(Certified Mail)
ek

1246

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

''PG
.!-\
.)

22041

6
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. KENT 90-97
A. C. No. 15-13469-03730

v.

Docket No. KENT 90-120
A. C. No. 15-13469-03737

GREEN RIVER COAL COMPANY,
INC. I
Respcmdent

Docket No. KENT 90-444
A. C. No. 15-13469-03756
No. 9 Mine
DECISION

Appearances:

w.

Before~

Judge Fauver:

F. Taylor, Esq., Office of the
Solicitor,
u. s. Department of
TN,
for
the
Labor,
Nashville,
Petitioner;
B. R. Paxton, Esq., Central City,
KY, for the Respondent.

The Secretary of Labor seeks civil penalties for alleged
safety violations in these consolidated cases, under the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et~
Respondent moved to strike the Secretary's posthearing brief
on the ground that government counsel failed to include references
to the transcript.
The Secretary was allowed time to add such
references.
Counsel for the Secretary did so, and the motion to
strike
DENIED.
In
a new brief with references to the transcript, the
Secretary's counsel stated in the cover letter that "we find that
[the procedural regulations and the Act] do not require transcript
references in briefs filed with the Commissions Judges. *** [M]any,
many, times, because of budget constraints, this office is
prohibited from purchasing trial transcripts and the post-trial
briefs are, therefore, written based upon the attorney's trial
notes."
·
I find counsel's position to be in error. The professionalism
required of an attorney to submit page references to the transcript

1247

does not need a procedural rule. This judge expects attorneys to
submit professionally prepared briefs, not to be based on guesswork
or surmise and not to cause the other parties and the trial judge
to search the hearing record for support for the counsel's
recollection or 11 notes" as to what was said at the trial. The
Mine Act is a very important piece of legislation. It authorizes
the Commission to adjudicate very serious and complicated matters
involving safety and health in the mines and the due process rights
of parties, including allowing a mine to remain closed for
violations or to be reopened, determination of violations,
assessment of civil penalties with a limit of $50, ooo for each
violation, reinstatement of miners with substantial awards of pack
pay, attorney fees and other litigation costs, etc.
Litigation
under this statute is not be reduced to the government's guesswork
as to ~hat was proved or disproved in a formal,
accusatory
hearing. 1
If, in the future, the government does not choose to obtain a
transcript, it may us~ the Commission's public reading room to read
the transcript and make references to it.

Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and further findings in the Discussion below:
FINDINGS OF FACT

Citation No. 3420966
1.
Al all relevant times Respondent operated an underground
mine known as Green River Coal #9, which produced coal for
sale or use
or affecting interstate commerceo
;:;oc:.1

2o
Federal coal Mine Inspector Bobby Clark inspected the
mine on May 9, 1990, accompanied by Respondent's Safety Director,
Mike McGregor, and the miners' representative, Ron Nelson. As the
men walked inby (toward the working section) at the SA seals, the
;::.larm on Inspector Clark 1 s methane detector sounded, showing a
;;iresence of l. 4 percent methane.
He was in front of the No. 4
seal"
Inspector Clark checked each seal as he passed it and the
methane gas reading remained 1.4 percent.
He checked the return
entry, about 100 feet inby
the first seal, and the methane gas
accumulation was still 1. 4 percent. Inspector Clark inspected each
seal and determined that no leaks were present. He concluded that
the methane was in the return airsplit from the No. 2 working
section, and told McGregor that he was issuing a citation under 30
1

A different situation exists when the parties present oral
arguments before a transcript is prepared. Such is not the case
here.

1248

C.F.R. § 75.309(a), which provides in pertinent part:
If, when tested, a split of air returning from
any working section contains 1. o volume per
centum or more of methane,
changes or
adjustments shall be made at once in the
ventilation in the mine so that such returning
air shall contain less that 1. O volume per
centum of methane. * * *
3.
Later in the day, after Inspector Clark returned to the
surface, he observed that the fire boss who examined the area on
May 8, 1990, had recorded in the examiner's book on that date the
presence of 1.5 percent methane gas all across the area in front of
the 8A seals and his report was countersigned by Foremen Cates and
Whitfield. He then determined that the citation should be issued
under§ 104(d) (1) of the Act, charging an unwarrantable violation.
citation No. 3420800
4.
Inspector George w. Siria inspected the mine on December
13, 1989, accompanied by Respondent's Safety Director McGregor and
miners' representative Nelson. Before they arrived at the working
section, they were told there was no power on the section and a
roof fall may have struck the power transmission cable.
5.
When he reached the section, Inspector Siria examined the
roof, took an air reading and started making methane checks. He
found methane in excess of 1.0 percent in nine locations, which he
pointed out to McGregor. He issued § 104(a) citation No. 3420800
charging a violation of 30 C.F.R. § 75.302, which provides:
(a)
Properly
installed and
adequately
maintained line brattice or other approved
devices shall be continuously used from the
last open crosscut of an entry or room of each
working
section
to
provide
adequate
ventilation to the working faces for the
miners and to remove flammable, explosive, and
noxious gases, dust, and explosive fumes,
unless
the Secretary or his
authorized
representative permits an exception to this
requirement, where such exception will not
pose a hazard to the miners. When damaged by
falls or otherwise, such line brattice or
other devices shall be repaired immediately.
(b)
The space between the line brattice or
other approved device and the rib shall be
large enough to permit the flow of a
sufficient volume and velocity of air to keep
the working face
clear of
flammable,

1249

explosive,
and
explosive fumes.

noxious

gases,

dust

and

(c) Brattice cloth used underground shall be
of flame-resistant material.
Citation No. 3421762
6.
Inspector Siria observed accumulations of coal dust and
loose coal in the same section where he found excessive methane.
Based on these observations, he issued § 104{d) (1) Citation No.
3421762, charging a violation of 30 C.F.R. § 75.400, which
provides:
Coal dust, including float coal dust deposited
on rock-dusted surfaces, loose coal, and other
combustible materials, shall be cleaned up and
not be permitted to accumulate in active
workings, or on electric equipment therein.
DISCUSSION WITH FURTHER FINDINGS

Citation No. 3420966
The key issue is whether the one percent methane level of 30
C. F .R. § 75. 309 (a) or the two percent level of § 75. 312-2 (d)
applies to the place where Inspector found 1.4 per cent methane
inby the BA seals.
The government contends that the inspector found 1.4 percent
methane in a split of air returning from No. 2 working section inby
the first seal, and therefore 30 C.F.R. § 75.309(a) applies. That
section provides:
If, when tested, a split of air returning from
any working section contains 1. 0 volume per
centum or more of methane,
changes or
adjustments shall be made at once in the
ventilation in the mine so that such returning
air shall contain less than Lo volume per
centum of methane. Tests under this § 75.309
shall be made at 4-hour intervals during each
shift by a qualified person designated by he
operator of the mine.
In making such tests,
such person shall use means approved by the
Secretary for detecting methane.

1250

Respondent contends that the methane was being liberated from
an abandoned area inby the 8A seals, and therefore 30 C.F.R.
§ 75.312-2(d) and § 75.309-2 apply.
These sections provide:
30 C.F.R. § 75.312-2(d)
The methane content in any return aircourse
other than an aircourse returning the split of
air from a working section (as provided in § §
75.309 and 75.310) should not exceed 2.0
volume per centum.
30 C.F.R. § 75.309-2
The methane content in a split of air
returning from any working section shall be
measured at such point or points where methane
may be present in the air current in such
split between he last working place of the
working section ventilated by the split and
the junction of 'such split with another
airsplit or the location at which such split
is used to ventilate seals or abandoned areas.
The focus thus sharpens to the question whether the area
contended by Respondent to be an abandoned area (see Exhibit R-1,
area marked from "X" to "Y") was an abandoned area within the
meaning of § 75.309-2.
"Abandoned area"
follows:

is defined in 30 C.F.R.

§

30.75.2(h)

as

11
Abandoned areas" means sections, panels, and
other areas that are not ventilated and
examined in the manner required for working
places under Subpart D of this Part 750

If an operator contends that an area is abandoned, or is to
become abandoned, § 75.330 provides that the operator must follow
a nplan 000 approved by the Secretary and adopted by such operator
so that, as each working section of the mine is abandoned, it can
be isolated from the active workings of the mine with explosionproof seals or bulkheads.n
Respondent's Safety Director testified that an abandoned area
existed about 2500 feet outby the No. 2 working section, and inby
the place where Inspector Clark reported methane. He described it
as an area where 11 we had either roof falls or the condition of the
roof was such that we couldn't go in and make these safe and we
couldn't mine them safely."
Tr. 77.
He further stated "the
examiner was making his weekly exam staying in the timber walkway."
Id.
The examination books reported that this area was being
examined weekly.

1251

When the citation was issued by Inspector Clark, Respondent
did not say that this was an abandoned area, so that he could
investigate the claim. Nor did it offer proof at the hearing that
it was following an approved plan for designating this area as
abandoned and sealing it from active workings.
In addition, the
return airway was clearly an "active working" within the meaning of
30 C.F.R. § 75.2(g) (4), which provides: 11 1 [a]ctive workings' means
any place in a coal mine where miners are normally required to work
or travel. 11 I find that the area Respondent claims to be abandoned
was not "abandoned" within the meaning of the Act or regulations.
The area cited by the inspector was an airsplit returning air from
a working section and inby the first sealed or abandoned area
within the meaning of § 75. 309-2. The Secretary proved a violation
of§ 75.309(a), because 1.5 per cent methane had been detected by
the operator on May 8, 1990, and the operator had not complied
with § 75. 309 (a) by making changes so that the
"returning air
shall contain less than 1.0 volume per centum of methane. 11
-Unwarrantable Violation
The Commission has held that an "unwarrantable" failure to
comply means 11 aggravated conduct constituting more than ordinary
negligence. 11
Emery Mining corp., 9 FMSHRC 1997, 2004 (1987);
Youghiogheny & Ohio Coal Co .• 9 FMSHRC 2007 I 2010 (1987).
As
defined in the legislative history, an "unwarrantable" failure is
01 failure of an operator to abate a violation he knew or should have
known existed, or the failure to abate a violation because of a
lack of due diligence, or because of indifference or lack of
reasonable care on the operator's part. 11 senate Com.mi ttee on Labor
and Public Welfare, 94th Cong., 1st Sess., Part I Legislative
History of the Federal Coal Mine Health and Safety Act of 1969, at
1512 (1975); see also id., at 1602; and see: Senate Subcommittee
::Jr Labor, Committee on Human Resources, 95th Cong., 2nd Sess.,
~egislative History of the Federal Mine Safety and Health Act of
at 620 (1978).
After Inspector Clark returned to the surface, he discovered
that the fire boss who examined the area on May 8, 1990, recorded
in the examiner• s book on that date the presence of 1. 5 percent
methane gas all across the area in front of the 8A seals, and this
report was countersigned by two Green River supervisors, Foremen
Cates and Whitfield.
He determined that the citation should be
issued under § 104(d) (i) of the Act, charging an unwarrantable
violation.
Respondent's Safety Director, McGregor, testified that his
inquiries indicated the foremen signed the examiner's book on May
8, 1990, before it was completed for that date and they did not see
the entry reporting 1.5 percent methane. Tr. 87-88. The foremen,
Whitfield and Cates, did not testify at the hearing.
I do not credit the Safety Director's hearsay testimony as

1252

reliable evidence of an explanation for Respondent's failure to
heed the examiner's report of 1.5 percent methane. Respondent is
accountable for the information provided in the examiner's book,
and its supervisors are required to read the examiner's report and
countersign it.
Absent the testimony of the supervisors as to
their reasons for not taking action as required by§ 75.309(a),
with the opportunity of government counsel to cross-examine, I find
that the examiner 1 s report is imputable to Respondent. The methane
was being liberated from an unsealed area where roof falls could
build up methane to an explosive level.
Prompt action was
required.
Respondent's failure to heed the report of excessive
methane was aggravated conduct, sustaining the inspector's finding
of an unwarrantable violation.
A Significant and substantial Violation
The Commission has held that a violation is "significant and
substantial" if there is 11 a,reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably
serious nature." U.S. Steel Mining Co., Inc., 7 FMSHRC 327, 328
(1985); Cement Division, National Gypsum Co., 3 FMSHRC 822, 825
(1981); Mathies Coal Co., 6 FMSHRC 1, 3-4 (1984). This evaluation
is made in terms of "continued normal mining operations." U. s.
Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (1984).
Analysis of the statutory language and the commission's
decisions indicates that the test of an S&S violation is a
practical and realistic question whether, assuming continued mining
operations, the violation presents a substantial possibility of
resulting in injury or disease, not a requirement that the
Secretary of Labor prove that it is more probable than not that
injury or disease will result.
See my decision in Consolidation
Coal Company,
4 FMSHRC 748-752 (1991).
The statute, which does
not use the phrase nreasonably likely to occur" or "reasonable
likelihood" in defining an S&S violation, states that an S&S
violation exists if "the violation is of such nature as could
significantly and substantially contribute to the cause and effect
of a coal or other mine safety or health hazard" (§ 104(d) (1) of
the Act1 emphasis added).
Also, under the statute, (1) an
1
i imminent danger"
is defined as 11 any condition or practice " .
which could reasonably be expected to cause death or serious
physical harm before [it] can be abated, 11 2
and (2} an S&S
violation is less than an imminent danger. 3 It follows that the
Commission 1 s use of the phrase "reasonably likely to occur" or
11
reasonable likelihood" does not preclude an S&S finding where a
o

2

Section 3(j) of the 1969 Mine Act, unchanged by the Federal
Mine Safety and Health Act of 1977; emphasis added.
3

Section 104(d} (1) limits S&S violations to conditions that
"do not cause imminent danger . . . "

1253

substantial possibility of injury or disease is shown by the
evidence, even though the proof may not show that injury or disease
more probable than not.
As stated above, the methane was coming from an unsealed area
where roof falls could build up methane to an explosive level.
Under continued mining conditions, sources of ignition would be
present.
The violation presented a substantial possibility of
resulting in a mine explosion or fire caused by methane ignition.
It was therefore a significant and substantial violation.
Section 104(b) Order
When Inspector Clark issued Citation No. 3420966, he believed
a reasonable time to reduce the methane level to below one percent
was 24 hours.
However, his supervisor directed him to allow only
two hours for abatement. Respondent began immediate abatement work
when Inspector Clark first told McGregor that he found 1.4 percent
methane and would be issuing a citation.
Respondent reduced the
methane level by building eight seals and four concrete blocks
across the area later claimed to be abandoned.
This was done by
6:00 p.m. on the following day, well within the 24 hours expected
by the inspector. When the inspector returned three hours after
he issued the citation,
abatement work was in progress, but the
inspector did not extend the abatement period. Instead, he issued
§ 104{b) Order No. 3420967, for failure to abate within the time
provided in the citation.
I find that Respondent demonstrated good faith and reasonable
speed in abating the methane condition after the inspector brought
it to Respondent's attention.

In the absence of a finding of imminent danger, which was not
the case here,
was arbitrary for Inspector Clark's supervisor to
direct him to allow Respondent only two hours to abate the
condition cited in the citation.

The order shall be vacated.

Considering all the criteria for a civil penalty in § llO(i)
of the act, I find that a penalty of $1 1 200 is appropriate for the
violation proved under Citation No. 3420966.
Citation Nao 3420800
§

On December 13, 1989, Inspector George w. Siria issued
104(a)
Citation No. 3420800, which charged:
Properly installed and adequately maintained
line brattice or other approved devices were
not continuously used from the last open
crosscut to provide adequate ventilation to
the working section. There was CH4 present in
the following places when checked one foot

1254

from roof, face & rib, No. 1. = 1. 0%, 2. =
1.2%, 2xL = 1.0%, 6 = 1.1%, and 6xR 1.0% this
was on the No. 2 unit, ID. 007.
The citation charges a violation of 30 C.F.R. § 75.302, which
provides in pertinent part:
Properly installed and adequately maintained
line brattices or other approved devices shall
be continuously used from the last onen
crosscut of an entry or room of each working
section to provide adequate ventilation to the
working faces for the miners and to remove
flammable, explosive, and noxious gases, dust,
and explosive fumes .••• [Emphasis added.]
At the hearing, the inspector acknowledged that the brattices
were properly installed and .. maintained (Tr. 120, 123) •
The
ventilation problem was that someone had left a man door open some
distance outby the last open crosscut. After the door was closed,
in two hours or so the methane level was reduced below one percent.
since the problem was an improperly opened man door outby the
last open crosscut, and not line brattice or other ventilation
devices inby the last open crosscut, I find that the secretary did
not prove a violation of § 75.302, which applies only "from the
last open crosscut" toward the working face.
Citation No. 3421762
On December 13, 1989, Inspector Siria issued § 104(d) (1)
Citation No. 3421762, for a violation of 30 C.F.R. § 75.400. There
were accumulations of loose coal and coal dust 6 to 12 inches deep
along the ribs in the Nos. 1 through 8 entries to a point about 75
feet outby the working faces, a large coal spillage in the crosscut
in No. 7 entry, loose coal and coal dust around the belt, and cribs
constructed on loose coal.
These accumulations were obvious,
substantialf and should have been prevented from developing.
Respondent contends that the accumulations were not dangerous
because the power was off.
However, the gravity of conditions
observed by an inspector is evaluated by assuming continued normal
mining operations.
Assuming. continued mining operations, the
accumulations of coal dust and loose coal presented a substantial
possibility of resulting in or propagating a mine fire.
This is
sufficient to establish a "significant and substantial~ violation,
as discussed above.
The testimony of the Respondent's Safety
Director that the coal dust was wet, and most of it was "mud" (Tr.
139), does not disprove an S&S violation. Loose coal is not "mud"
and can propagate a mine fire. Once a fire spreads, the heat can
rapidly dry loose coal or coal dust and further propagate a fire.
A mine fire
one of the principal dangers in underground coal

1255

mining. Permitting substantial accumulations of fuel for a fire
underground is a "significant and substantial" violation.
Given
the obvious conditions involved here, the extensive amount of
accumulations, and the danger to the miners, the evidence shows
aggravated conduct, sustaining the inspector's finding of an
unwarrantable violation.
Considering all the criteria for a civil penalty is § llO(i)
of the Act, I find that a penalty of $1,000 is appropriate for the
violation proved under Citation No. 3421762.
CONCLUSIONS OF LAW

1.

The judge has jurisdiction in this proceeding.

2.
Respondent violated 30 C.F.R.
Citation No. 3420966.

§

75.309

as alleged in

3.
Respondent' violated 30 C.F.R.
citation No. 3421762.

§

75.400 as alleged in

4.
The Secretary failed to prove a violation of 30 C.F.R.
75.302 as alleged in Citation No. 3420800.
5.
Order No.
unreasonable.

3420967

is

§

invalid as being arbitrary and

ORDER

WHEREFORE IT IS ORDERED

that:

1.

Order No. 3420967 is VACATED.

2.

Citation No. 3420800 is VACATED.

3.

Citation Nos. 3420966 and 3421762 are AFFIRMED.

4.
Respondent shall pay civil penalties of $2, 200 within 30
from the date of
decision.

t)~~~Vi
William Fauver ~

Administrative Law Judge

Distribution:
W. F. Taylor, Esq., Office of the .solicitor, u. s. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(Certified Mail)
B. R. Paxton, Esq., 213 East Broad Street, Central city, KY
0655 (Certified Mail)
fas
1256

42330-

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 6 1991
PYRO MINING COMPANY,
Contestant

CONTEST PROCEEDING

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.

Docket No. KENT 91-169-R
Citation No. 3550463;
2/11/91
Pyre No. 9 Wheatcroft
Mine ID 15-13920

DECISION
Appearances:

Before:

Robert I. Cusick, Esq., Wyatt, Tarrant & Combs,
Louisville, Kentucky, for contestant;
w. F. Taylor, Esq., U. s. Department of Labor,
Office of the Solicitor, Nashville, Tennessee, for
the Secretary.

Judge Maurer

This contest proceeding is before me pursuant to
Section 105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 815(d), challenging the legality of a single Section
104(a) citation issued by an MSHA mine inspector. The issue is
whether the contestant violated the cited mandatory safety
standard; or more specifically, whether Pyre Mining Company
failed to comply with its approved ventilation plan.
Pursuant to notice, a hearing was held in this case on
May 9~ 199lp in Owensboro, Kentucky. The parties have both filed
post-trial briefs, which I have duly considered in making the
following decision.
Section 104(a) Citation No. 3550463, issued on February 11,
1991, by MSHA Inspector James E. Franks, cites an alleged
violation of mandatory safety standard 30 C.F.R. § 75.316, and
the cited condition or practice is described as follows:
The approved Ventilation Plan (approved 11/29/90
see page 3) was not being followed in that crosscuts
had not been positioned at or near the face of the
Nos. 1 thru 16 rooms in the 2nd North panel. The
mining conditions in these areas were good.

1257

Pyre Mining Company is charged with a failure to follow one
of the provisions of its approved ventilation plan. Any
violation of an approved plan provision would constitute a
violation of mandatory safety standard 30 C.F.R. § 75.316, which
provides as follows:
A ventilation system and methane and dust control
plan and revisions thereof suitable to the conditions
and the mining system of the coal mine and approved by
the Secretary shall be adopted by the operator and set
out in printed form on or before June 28, 1970. The
plan shall show the type and location of mechanical
ventilation equipment installed and operated in the
mine, such additional or improved equipment as the
Secretary may require, the quantity and velocity of air
reaching each working face, and such other information
as the Secretary may require. such plan shall be
reviewed by the operator and the Secretary at least
every 6 months.
The applicable ventilation plan provision in question is
found on page 3 of Pyre's approved plan dated November 29, 1990,
and it states as follows:
All dead end places shall be ventilated. When
practical, crosscuts will be positioned at or near the
face of each entry or room before it is abandoned.
Otherwise, line curtains will be installed as needed.
The facts of the case are straightforward.
During the
·course of a regular quarterly inspection of Pyre's No. 9
Wheatcroft Mine, Inspector Franks observed that Pyre had failed
to cut and position crosscuts at or near the face of the
abandoned rooms in the second North panel, identified as rooms
numbered l through 16. Inspector Franks also noted that
ventilation curtains were in place and there was no evidence of
methane in the area. He further observed that the roof in the
area was good, no water was present and in fact, he opined there
were no adverse mining conditions present which would have
prevented the operator, from a purely safety standpoint, from
making the crosscuts at or near the face of the aforementioned
rooms.
Basically 1 it is the Secretary's position that the plan
requires crosscuts be provided if it can be safely done.
To the
Secretary, the phraseology, "when practical" means in this
context that the operator must position crosscuts at or near the
face of abandoned rooms, unless because of safety considerations,
it would be more dangerous to do so than to place line curtains.
The inspector testified that the working definition of
"practical" at least in District 10 is that the only excuses the
operator would have for not putting the crosscuts through is if

1258

they had bad top or water in the area, i.e., unsafe conditions.
Pyro, however, does not agree that these are the only two
allowable considerations of practicability.
I have to concur
that this limitation is not clearly apparent from the approved
ventilation plan.
If "impractical" can be used as the antonym of "practical,"
then the Secretary would define "impractical" for the purposes of
this case as an act which is impossible to safely perform given
the conditions at hand, i.e., water or bad roof.
But the
ventilation plan does not state "when possible 11 ; it states "when
practical" which implies that a fuller range of circumstances
could be considered. The inspector,himself acknowledged that if
we disregard for a moment the very restrictive definition of
"practical" that District 10 has devised, then there are many
other considerations that could go into determining what is
"practical."
There are certainly imaginable situations where it would be
possible to make these crosscuts safely, but it would not be
practical. Pyro believes that their mining procedure is one such
instance. Typically, the first and second shifts work coal
production. They try to move out of a set of rooms at the end of
the second shift. Then the third shift crew is responsible for
the moving of the equipment to position it for the next day's
work. Therefore, Pyro•s position is 'that when they abandon a
room, they take all operational factors into account (safety
factors as well as economic factors) in determining whether it is
.Practical to place crosscuts. If not, line curtain is hung to
ensure proper ventilation. In years past, this has been an
acceptable interpretation of this provision of the ventilation
plan. Pyro has not previously received a citation for a
violation of this portion of the plan even though their mining
methods have remained unchanged until the instant citation was
issued.
The Secretary points out that 30 C.F.R. § 75.316-2 which
provides criteria for approval of ventilation plans states that:
A crosscut should be provided at or near the face
of each entry or room before the place is abandoned.
However, that section also provides in pertinent part that:
A ventilation system and dust control plan not
conforming to these criteria may be approved, providing
the operator can satisfy the District Manager that the
results of such ventilation system and dust control
plan will provide no less than the same measure of
protection to the miners.

1259

Pyre's plan did not strictly conform to that particular
criteria. The District Manager approved the plan with a somewhat
less than mandatory requirement for crosscuts. It is clear that
crosscuts are preferred (when practical) but line curtain, as
needed, is an alternative albeit less desirable means of
compliance. The inspector testified that what this provision
really means is that crosscuts are required except in two
instances (bad roof or water in the area). Even so, this still
does not absolutely incorporate the suggested criteria. The
District Manager has allowed for alternative compliance~ the only
dispute is when is the alternative permissible.
Essentially, the answer to that query is whenever the
District Manager says it is. But the important feature to make
his intention enforceable is to put it clearly into the approved
plan. As it now stands, the inspector's interpretation, which he
claims is the District's interpretation, is not to be found in
the document. That is the key. The language contained in the
plan does not support the ,allegation that Pyro is not in
compliance.
Apparently for years, "practical" in this context was
interpreted broadly enough to include all relevant considerations
and Pyre's mining practices under the approved plan passed
muster. Now a new "unwritten rule" is in effect, without prior
notice to the operator and most importantly, without amendment to
the plan.
Pyre complains that this does not comport with
standards of basic fairness, let alone give the operator notice
or an opportunity to be heard concerning the changed enforcement
procedure.
I agree.
If the District Manager wishes to make a
change to the operator's ventilation plan, he may certainly do so
as part of the approval process, but it is not too much to ask
that he clearly state what the provisions are to be in writing.
I also take note and it should be clear herein that the
inspector found that adequate line curtain was installed and all
dead end places were sufficiently ventilated in the affected
areas.
Under the circumstances, I find that the Secretary has
failed to establish a violation of the cited ventilation plan
provision and therefore the citation at bar will be vacated.

1260

ORDER

On the basis of the foregoing findings and conclusions, IT
IS ORDERED THAT Section 104(a) Citation No. 3550463, citing an
alleged violation of 30 C.F.R. § 75.316, IS VACATED, and Pyro
Mining Company's contest IS GRANTED.

Law Judge
Distribution:
Robert I. Cusick, Esq., Wyatt, Tarrant & Combs, 2600 Citizens
Plaza, Louisville, KY 40202 (Certified Mail)
W. F. Taylor, Esq., Office of the Solicitor, U. s. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(Certified Mail)
dcp

1261

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 7 1991
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
AMOS HICKS,
complainant

DISCRIMINATION PROCEEDING
Docket No. VA 89-72-D
MSHA Case No. NORT CD-89-18

v.
COBRA MINING, INC.,
JERRY K. LESTER and
CARTER MESSER,
Respondents
DECISION
Before~

Judge Weisberger

on June 4, 1991, a Decision on Remand was issued which,
intra alia directed Complainant to file a statement indicating
the specific relief requested, and allowed Respondent to file a
reply 20 days from the date of service upon it of Complainant's
statement.
On June 24, 1991, Complainant filed his statement of
requested relief, and Respondent filed their response on
July 15f 1991.
In his statement complainant seeks back wages of $5 1 111.59 1
along with interest in the amount of $1,024.85. He also seeks
telephone charges of $57.18, mileage of $319.18, medical bills of
$490.91, lost wages for trial attendance of $100 and hotel costs
for trial attendance of $47, all of which are essentially alleged
to be costs incurred as a consequence of Respondents discriminatory discharge of him. complainant also seeks $95.39, for
wor1c boots which he alleges are required in the State where he
obtained new employment.
Complainant also asserts further that
subsequent to his discharge by Respondent he did not have any
income, and could make payments on his truck which was
repossessed and resold causing him to loose his equity in the
truck totally $4,818.80. He thus seeks that amount plus
$5,042.20, the amount still owned by him after the repossession.
Also the secretary seeks a civil penalty of $1,500.
Respondents' reply contains an objection only to
Complainant's request for consequential damages arising out of
the loss of his truck. As such, I conclude that, inasmuch as
Respondents have not specifically objected to any other item of

1262

Complainant's request for damages, that they be allowed.
In resolving the issue of Respondents' liability for
consequential damages arising out of the repossession of
Complainant's truck, I note that the legislative history of the
Federal Mine Safety and Health Act of 1977 ("the Act") reveals an
intent to require that the scope of relief provided shall
encompass 11 • • • all relief that is necessary to make the
complaining Party whole •••. " (Senate Report on the Act, s. Rep.
No. 181, 95 Cong., 1st sess., at 37 (1977), reprinted in
Legislative History of the Federal Mine Safety and Health Act of
1977, "Legislative History") at 625 (1978)). Thus it is
Respondents' obligation to put Complainant in the position he
would be in if there had not been a discriminatory discharge in
violation of the Act. (Secretary on behalf E. Bruce Nolan v. Luck
Quarries, 2 FMSHRC 954 (1980) (ALJ Merlin}). I thus find that
the lost of equity in the truck occurred as a direct consequence
of Complainant's have discharge and hence, to make Complainant
whole Respondents have the obligation of replacing the lost
equity in the truck (Nolan supra at 961). However, the amount
still owning on the loan constit.utes complainant's obligation
under the loan, and does not appear to be related to his having
lost his employment. Accordingly, Respondents are not obligated
to pay him that sum.
It is hereby ORDERED that, within 30 days of this decision,
Respondents shall pay Complainant the following amount:

Lost Equity in the Truck
Back wages
Interest on Back wages
Telephone charges
Work Boots
Automobile mileage
Medical Bills
Lost wages for trial attendance
Hotel Cost for trial attendance

$4,818.80
5, 111. 59
1,024.85
57.18
95.39
319.18
490.91
100.00
47.00

It is further ORDERED within 30 days of this Decision
Respondent shall pay a civil penalty of $1,500.
It is further ORDERED that the Decision issued June 4 1 1991
now finalo
Ii

•'

b

/ l0( u.,,
~
A:Vram Weis~ rger
Administrative Law Judge
Distribution~

Glenn M. Loos, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Kurt J. Pomrenke, Esq., White, Elliott & Bundy, P.O. Box 8400,
Bristol, VA 24203-8400 (Certified Mail)
nb

1263

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION ·
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 8 1991
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 91-27
A. C. No. 46-01867-03864

v.
Blacksville No. l Mine
CONSOLIDATION COAL COMPANY
Respondent
'DECISION

Appearances:

Page H. Jackson, Esq., Office of the Solicitor,

u. s. Department of Labor, Arlington, Virginia,
for the Secretary of Labor (Secretary);
Walter J. Scheller III, Esq., Pittsburgh,
Pennsylvania, for Consolidation Coal Company
(Consol) .

Before:

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks civil penalties for three alleged
'riolations of mandatory safety standards alleged in three
citations issued on August 3lv 1990. Pursuant to notice, the
case was called for hearing in Morgantown, West Virginia, on
April 17-18, 1991. At the hearing, the Secretary proposed a
settlement with respect to one of the alleged violations. After
the close of the hearing she submitted a settlement motion with
respect to a second alleged violation. With respect to the other
oney Federal Coal Mine Inspector Joseph Migaiolo testified on
behalf of the Secretary. John Morrison and Craig G. Yanak
testif
on behalf of Consol. Both parties have filed
Posthearing Briefs. I have considered the entire record and the
contentions of the parties in making the following decision.
SETTLEMENT MOTION CITATION NO. 3314114
This citation alleged a violation of 30 C.F.R. § 75.400
because an accumulation of loose coal and float coal dust had
been deposited on the P-8 longwall roof support shield and other
parts of the longwall. The violation was alleged to be significant and substantial, and caused by Consol's moderate negligence.

1264

It was assessed at $500. The motion proposes a reduction to $350
on the ground that the negligence should be reduced to low negligence.
I have considered the motion in the light of the criteria
in section llO(i) of the Act, and conclude that it should be
approved.
1,
SETTLEMENT MOTION CITATION NO. 3314113

on August 5, 1991, the Secretary filed a motion for approval
of a settlement whereby Consol agreed to pay the amount
originally assessed, $276. The citation alleged a violation of
30 c.F.R. § 75.305 because Consol failed to conduct an adequate
weekly examination in that it failed to report a hazardous roof
condition in the intake escapeway. .I have considered the motion
in the light of the criteria in Section llO(i) of the Act, and
conclude that it should be approved.
FINDINGS OF FACT
Consol was at all pertin~~t times the owner and operator of
an underground coal mine in Monongalia County, West Virginia,
known as the Blacksville No. 1 Mine. Consol is a large operator.
The imposition of penalties in this case will not affect its
ability to continue in business. The subject mine has an average
history of prior violations for a mine of its size, and any penalties imposed herein will not be increased or decreased because
of that history. The violations involved in this case were
abated timely and in good faith.
CITATION NO. 3314111
On August 31, 1990, there was an accumulation of hydraulic
pump fluid covered with fine coal and coal dust on a hydraulic
pump sled inby the mantrip station along an active travelway in
':he subject mine"
The material measured from 1/8 to 1/4 inch in
The extent of the accumulation was such that it would
have taken several working shifts to develop. The pump has a 440
volt AC motor. A 104(d) (2) Order was issued for a violat~ n of
30 C.F.R. § 75.400. That Order is not before me in this proceeding, which only involves an alleged violation of 30 C.F.R.
J 75"3GJ(a)"
The hydraulic fluid consists of a white emulsion
ion of oil and water.
In the material on the sled, the
water had partially evaporated leaving a yellow sticky residue
which the inspector believed to be combustible. No sample o.f the
material was taken to test its combustibility. Craig Yanak,
Consol 1 s Supervisor of dust, noise control, and hazardous chemicals: testified that the hydraulic fluid was 95 percent water and
5 percent concentrate. The concentrate is itself only 5 percent
petroleum.
Based on Yanak's discussion with the manufacturer, he
believed the product would not be combustible under normal mining
conditions. Consol submitted a letter from the manufacturer

1265

stating that once the product is mixed with water, the water cannot evaporate sufficiently to make the residue combustible.
(Operator's Ex 1). The August 31, 1990, preshift examiner's
report did not refer to the accumulation on the pump sled.
Inspector Migaiolo issued the contested citation charging a
violation of. 30 c. F. R. § 75. 303 (a) because he believed that the
failure to note-tne condition showed that an adequate preshift
examination was not performed. __
I find that the accumulation on the pump sled was
of the .combustibility of the hydraulic
fluid itself; sirice i t contained coal, coal dust, and float coal
dust. The accumulation was clearly visible. Therefore, it
should have been seen by the mine examiner and reported in the
examiner's book.
combustible'regardl~ss

The pump sled motor constituted an ignition source. If a
fire broke out it would travel directly to the longwall face
where miners were working. The citation was terminated
September 6, 1990. ,The inspector determined that adequate
preshift examinations were being conducted as of that date.
REGULATIONS
30 C.F.R. § 75.303(a) provides as follows:
(a) within 3 hours immediately preceding the
beginning of any shift, and before any miner in s~ch
shift enters the active workings of a coal mine,
certified persons designated by the operator of the
mine shall examine such workings and any other underground area of the mine designated by the Secretary or
his authorized representative. Each such examiner
shall examine every working section in such workings
and shall make tests in each such working section for
accumulations of methane with means approved by the
Secretary for detecting methane, and shall make tests
for oxygen deficiency with a permissible flame safety
lamp or other means approved by the Secretary; examine
seals and doors to determine whether they are functioning properly? examine and test roof, face, and rib
conditions in such working section; examine active
roadways, travelways, and belt conveyors on which men
are carried, approaches to abandoned areas, and accessible falls in such section for hazards; test by means
of an anemometer or other device approved by the
Secretary to determine whether the air in each split is
traveling in its proper course and in normal volume and
velocity; and examine for such other hazards and
violations of the mandatory health or safety standards,
as an authorized· representative of the Secretary may
from time to time require. Belt conveyors on which

1266

coal is carried shall be examined after each coalproducing shift has begun. Such mine examiner shall
place his initials and the date and time at all places
he examines. If such mine examiner finds a condition
which constitutes a violation of a mandatory health or
safety standard or any condition which is hazardous to
persons who many enter or be in such area, he shall
indicate such hazardous place by posting a "danger"
sign conspicuously at all points which persons entering
such hazardous place would be required to pass, and
shall notify the operator of the mine. No person,
other than an authorized representative of the
Secretary or a State mine inspector or persons authorized by the operator to enter .such place for the
purpose of eliminating the hazardous condition therein,
shall enter such place while such sign is so posted.
Upon completing his examination, such mine examiner
shall report the results of his examination to a
person, designated by the operator to receive such
reports at a designated station on the surface of the
mine, before other persons enter the underground areas
of such mine to work in such shift. Each such mine
examiner shall also record the results of his examination with ink or indelible pencil on a book approved by
the Secretary kept for such purpose in an area on the
surface of the mine chosen by the operator to minimize
the danger of destruction by fire or other hazard, and
the record shall be open for inspection by interested
persons.
ISSUES

lo Whether the evidence establishes that the cited
violation occurred?
2.

If so, was the violation significant and substantial?

3.

If so, what is the appropriate penalty?

CONCLUSIONS OF LAW

Consol is subject to the provisions of the Mine Act in the
operation of the Blacksville No. 1 Mine.
I have jurisdiction
over the parties and subject matter of this proceeding.
CITATION NO. 3314111
I have found as a fact that the accumulation on the hydrau1 ic pump sled was combustible.
It was evident and created a
hazard. Therefore, the mine examiner should have reported and
recorded it in the preshift examination book. His failure to do
so constituted a violation of 30 C.F.R. § 75.303(a). Because

1267

there was an ignition source at the area of combustible accumulation, the condition created a hazard and failure to note it would
permit it to go uncorrected. A fire could result and cause
injury to miners. The violation was reasonably likely to result
in such injuries and was therefore significant and substantial.
See Mathies coal Co., 6 FMSHRC 1 (1984). It was a serious violation, and resulted from Consol's negligence since the condition
was obvious to visual observation. Based on the criteria in
Section llO(i) of the Act, I conclude that $400 is an appropriate
penalty for the violation.
ORDER

Based on the above findings of fact and conclusions of law,
IT IS ORDERED:
1. Citation No. 3314111, including its designation of the
violation as significant and substantial, is AFFIRMED.
2.
Citation No. 3314113, including its designation of the
violation as significant and substantial, is AFFIRMED.
3.
Consol shall, within 30 days of the date of this
Decision, pay the following civil penalties:

CITATION

AMOUNT

3314111
3314113
3314114

$400
$276
$350
$1026

TOTAL

/,

.

'./ :',t 4 t{.Z)
.?

/

n

1P·

/.'/~

1 .;-T) rVw.<:/~ 7..6 f C

James A. Broderick
Administrative Law Judge

Distribution~

Page H. Jackson, Esq., Office of the Solicitor, U. s. Department
of Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Walter J. Scheller III, Esq., Consolidation Coal Company, Consol
Plaza, 1800 Washington Road, Pittsburgh, PA 15241-1421 (Certified
Mail)
dcp

1268

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 8 1991
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 91-10-M
A. C. No. 20-00667-05511

v.

Leix Road Dredge and Mill
ANDERSEN SAND & GRAVEL
COMPANY,
Respondent
DECISION
Appearances:

Before:

Christine M. Kassak, Esq., Office of the Solicitor,
U. S. Department of Labor, Chicago, Illinois, for
the Secretary of Labor (Secretary);
Frank M. Andersen, President and Owner, Andersen
Sand & Gravel Company (Andersen), for Respondent.

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks a civil penalty for an alleged violation
of the mandatory safety standard in 30 C.F.R. 56.9300(a) at
Andersen's Leix Road Dredge and Mill. The violation was charged
in a 104(d) (1) citation because of the unwarrantable failure of
Andersen to comply with the regulation.
Pursuant to notice, the
case was called for hearing in Bay City, Michigan on July 23,
1991. Federal Mine Inspector Victor w. Chicky testified on
behalf of the Secretary 1 and the Secretary called Charles Corl,
Supervisor of the subject plant as a witness. Andersen crossexamined both witnesses, but did not call any additional
witnesses.
Both parties waived their right to file post-hearing
briefs and argued their respective positions on the record.
I
have considered the entire record and the contentions of the
parties in making the following decision.
FINDINGS OF FACT
1. Andersen is the owner and operator of a sand and gravel
pit in Tuscola County, Michigan, known as the Leix Road Dredge
and Mill.
Its operations affect interstate commerce.

1269

2.
The plant is a small operation, which produces sand and
gravel seasonally.
It has one full time and one part time
employee.
In 1989, it produced and sold 45,889 tons of material.
During the year, prior to the violation alleged herein,
3789 production hours were worked.
3.
Andersen's history of prior violations is not such that
a penalty otherwise appropriate should be either increased or
decreased because of it.

4. The imposition of a penalty in this proceeding will not
affect Andersen's ability to continue in business.

5. The subject operation involves the dredging of gravel
from a lake or pond and transporting it by conveyor to a mill
where it is screened, crushed, sized, washed, and distributed to
customers.
6.
In approximately November 1989, Andersen's Supervisor
Charles Corl removed a berm which had been constructed at the
dredging area of the plant in order to work on machinery involved
in the floating dredge.
7.
Between November 1989, and late March 1990, the dredging
operation was shut down, although gravel continued to be sold to
customers.
8.
From the time the operation began in late March 1990,
until May 2, 1990, Corl was involved in producing 2s sand which
was needed by a customer. He knew the berm was missing, but had
not gotten around to replacing it.

9 ..
On May 3 f 1990 9 a berm between 10 and 50 feet wide was
missing from the dredging area at the lake. The vertical drop to
the lake was about 12 feet.

10. The water in the lake was between 4 and 10 feet deep,
shallower at the edge.
11.
Corl was operating a front-end loader in the area. The
loader was about 22 feet long and weighed 18 tons. Tracks were
seen approaching 8 to 10 feet from the vertical drop off.
12. On May 3, 1990, Inspector Chicky issued a citation under
Section 104(a) charging a violation of 30 C.F.R. § 56.9300(a).
It was modified on May 7, 1990, to a 104(d) (1) citation because
of the unwarrantable failure of Andersen to comply with the
standard.
13. The condition was abated immediately and the citation
was terminated 20 minutes after it was issued.

1270

REGULATION
30 C.F.R. § 56.9300(a) provides as follows:
Berms on guard rails shall be provided and
maintained on the banks of roadways where a drop-off
exists of sufficient grade or depth to cause a vehicle
to overturn or endanger persons in equipment.
ISSUES
1. Whether the evidence establishes a violation of the
safety standard requiring berms?
2.

If so, what is the appropriate penalty?

CONCLUSIONS OF LAW
1. Andersen is subject tothe provisions of the Mine Act in
the operation of the subject facility, and I have jurisdiction
over the parties and subject matter of this proceeding.
2. Andersen failed to have a berm or guardrail on
10 to 50 feet of the bank of a roadway where a drop off of
12 feet existeq. This is a violation of 30 C.F.R. § 56.9300(a).
3. The violation was serious.
It could have resulted in
the front-end loader overturning, and the operator being severely
injured or even drowned.
4.
~amply

Andersen was aware of the violation, and the failure to
with the standard was an unwarrantable failure.

5.
Based on the criteria in Section llO(i} of the Act, I
conclude that an appropriate penalty for the violation is $500.
ORDER

Based on the above findings of fact and conclusions of law,

IT JCS ORDERED~
lo

Citation No. 3444340 is AFFIRMED.

2.
Respondent shall, within 30 days of the date of this
decision, pay to the Secretary a civil penalty in the amount of
$500 far the violation found herein.

w'!/./. .t '(J.;1..'·/--.,, C- ,,,.(
t:.
.· \., t. ~ (..i? .5 .//. ;//':t•),,
·I

. 7•

&'

l ,-;,_

~I
./

James A. Broderick - Administrative Law Judge

1271

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 8 1991
METTIKI COAL COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. YORK 89-19-R
A. C. No. 3110337; 11/30/88

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. YORK 89-20-R
A. C. No. 3110339; 11/30/88

.

.

Mettiki General Prep Plant
Mine ID 18-00671

FINAL ORDER ON REMAND
A penalty settlement of the two citations involved in these
proceedings was approved on July 12, 1991, in Docket No. YORK 8942. Accordingly, all proceedings in the above cases are CONCLUDED.

11)~

·~

~f::' Fauver ""-b?

Administrative Law Judge

Distribution~

l:Viatthew Rieder, Esq., Office of the Solicitor, U. S. Department of
Lanor,
suite
14480-Gateway
Building,
3535
Market
street,
Philadelphia, PA 19104 (Certified Mail)
Susan Chetlin, Esq., Crowell and Moring, 1001 Pennsylvania Avenue,
N. w. Washington, D.C.
20004-2505 (Certified Mail)

/fas

1272

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 9 1991
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. KENT 91-104

A. C. No. 15-05423-03653

v.

Mine No. 1

MANALAPAN MINING COMPANY, INC.,
Respo~dent

DECISION
Appearances:

G. Elaine Smith, Esq., Office of the
Solicitor,
U.
S.
Department of
Labor,
Nashville,
TN,
for
the
Petitioner;
Susan c. Lawson, Esq., Harlan, KY,
for the Respondent.

Before:

Judge Fauver

The Secretary brought this case for civil penalties for two
alleged violations of safety standards, under the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et~
One of the citations (No. 99877861) was settled at
hearing, and Respondent was ordered to pay a penalty of $157.
other citation went to hearing on the merits.

the
The

Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and further findings in the Discussion below:
FINDINGS OF FACT
1.
At all relevant times, Respondent operated an underground
coal mine, known as Mine No. 1, which produced coal for sale or use
in or affecting interstate commerce.

2.

issued

§

On July 23, 1990, Federal Mine Inspector Larry Bush
104 (d) (1) Citation No. 3383894 to Respondent, for a

1273

violation of 30 C.F.R. § 75.312, 1 alleging that the ventilating
current for 004 working section was passing through a gob area
(where pillars had been removed) .
Inspector Bush found that air
from the gob area was passing into the intake
course through
nine ventilation curtains hung along the intake air entry.
He
checked the movement of air in front of the curtains by using a
smoke tube and by feeling the movement of the air.
He did not
check behind the curtains before issuing the citation.
3.
Foreman Charles Polly was unsure how to abate the cited
condition, because the nine curtains appeared to him to be snug and
free of leaks.
He took men to the bleeder system, and put up
additional curtains there.
He did not adjust, repair, or change
the nine curtains observed by Inspector Bush.

4.
The citation allowed 47 minutes to abate the cited
condition. After that time passed, Inspector Bush issued § 104(b)
Order No. 3383897.
5.
After Forema~ Polly 1hstalled curtains in the bleeder
system, he returned and Inspector Bush told him he issued the §
104(b)
order because air was still coming through the nine
curtains. Foreman Polly asked the inspector to check the air with
him before any miners were withdrawn under the § 104 (b) order. The
inspector agreed to do so.

6.
Inspector Bush and Foreman Polly then went to the front
of one of the nine curtains near the gob area. They could feel air
coming around the curtain and Inspector Bush confirmed the flow of
air with a smoke test. They then went behind the curtain and the
inspector conducted another smoke test, which showed that the air
behind the curtain was moving slightly but it was moving back into
the gob area, not through the curtain. They checked behind three
other curtains in the same wayr and the results were the same. As
a result of these tests, Inspector Bush terminated the § 104 (b)
ordero

Section 75.312

provides~

that has passed through an abandoned area or an area
which is inaccessible or unsafe for inspection shall not
be used to ventilate any working place in any mine. No
air which has been used to ventilate an area from which
the pillars have been removed shall be used to ventilate
any working place in a mine, except that such
, if it
does not contain o. 25 volume per centum or more of
methane, may be used to ventilate enough advancing
working places immediately adjacent to the line of
retreat to maintain an orderly sequence of pillar
recovery on a set of entries.

1274

7.
The nine curtains along the intake course were a few feet
outside the gob area.
8.
On July 23, 1990, about 56,000 cfm of air was ventilating
004 section.
This high rate of air movement created a swirling
effect in the air in front of the nine curtains, giving the
impression that air was passing from the gob area through the
curtains.
In fact, as the tests by Inspector Bush and Foreman
Polly later showed, the air was not coming from the gob area.

Respondent 1 s ventilation plan required concrete blocks or
permanent type brattice at the place where the nine curtains were
installed.
On July 5, 1990, Respondent had applied to MSHA for
approval of a supplemental plan that would permit the use of
curtains.
The application was denied by MSHA on July 23, 1990.
9.

10.
After termination of the citation and order, Respondent
replaced the nine curtains wi tl1 permanent type brattice.
11.
On at at least one prior occasion,
curtains like the
nine curtains inspected by Inspector Bush had been approved by MSHA
at Mine No. 1 to prevent air movement from a pillared-out area into
an intake air course.

DISCUSSION WITH FURTHER FINDINGS
On July 23, 1990, when Citation ·No. 3383894 was issued by
Inspector Bush, the air in front of the nine curtains was swirling
because of a high volume of air rapidly moving in the intake
c.ourse.
It gave the impression to Inspector Bush that it was
coming from the gob (pillared-out area),
but it was not.
At the location where the citation was issued, the ventilation
plan required concrete blocks or permanent type brattice, instead
of curtains, to keep air in the gob area from moving into the
intake course.
A pending application by Respondent to MSHA, to
approve curtains, was denied on the date of this inspection, but
that decision was not known by Inspector Bush or Foreman Polly at
the timeo

The evidence does not show that the air condition in front of
the nine curtains was any different when Inspector Bush issued the
citation compared to when he terminated it.
The only factual
difference is that, to check abatement of the citation, he went
behind the curtains (for the first time) and made air tests. These
showed that the air movement behind the curtains was going into the
gob and not through the curtains into the intake air course.
Respondent had not adjusted, repaired, or changed the nine curtains
to abate the cited condition.
The evidence thus raises a
reasonable inference that the air condition behind the nine
curtains was the same when the citation was issued and when it was
terminated.
The Inspector's finding of air moving from the gob

1275

through the curtains into the intake air course may be explained by
the swirling effect in front of the curtains, caused by 56,000 cfm
of air moving through the intake air course, and not air moving
from the gob into the intake air course. On
balance,
the
government has not shown by a preponderance of the evidence that
the ventilation air in 004 working section was passing through the
gob area.
CONCLUSIONS OF LAW

1.

The judge has jurisdiction in this proceeding.

2.
The secretary failed to prove a violation of 30 C.F.R.
75.312 as alleged in Citation No. 3383894.

§

ORDER

WHEREFORE IT IS ORDERED that Citation No. 3383894 and Order
No.3383897 are VACATED and this proceeding is DISMISSED.

{);J!L~ 1-PW\V~

William Fauver
Administrative Law Judge

Distribution:
G. Elaine Smith, Esq., Office of the Solicitor, U. s. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 {Certified Mail)
!Yfr.

Richard D. Cohelia, Safety Director, Manalapan Mining Company,
P. o. Box 311, Brookside, KY 40801-0311 (Certified Mail)

Inc.~

Susan c. Lawson, Forester, Buttermore, Turner & Lawson, P.
935, Harlan, KY 40831 (Certified Mail)

/fas

1276

o. Box

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
22041

FALLS CHURCH, VIRGINIA

AUG 14 1991
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. KENT 90-356
A. C. Na. 15-16477-03526

v.
Docket No. KENT 90-399
A. C. Na. 15-16477-03528
IJ'S COAL CORPORATION,
Respondent

Docket No. KENT 90-400
A.C. No. 15-16637-03529
No. 3 Mine
Docket No. KENT 90-401
A.C. No. 16-16637-03505
No. 4 Mine
DECISION

Appearances:

W. F. Taylor, Esq., Office of the Solicitor, U. S.
Department of Labor, Nashville, Tennessee for the
Petitioner;
Carl E. McAfee, Esq., IJ's Coal Corporation,
St. Charles, Virginia, for the Respondent.

Before:

Judge Weisberger

These cases are before me based upon petitions for
assessment of civil penalty filed by the Secretary (Petitioner) ,
al
violations of various mandatory standards set forth in
Volume 30 of the Code of Federal Regulations.
Pursuant to a
notice of hearing, issued on November 16, 1990, these cases were
scheduled for hearing on December 18, 1990. On December 11,
1990, a message was received from counsel for Petitioner,
indicat
that the parties settled these cases.
On January 14,
1991, Pet ioner filed a joint motion to approve settlement. on
January 18, 1991, in a conference call I initiated between
counsel for both parties, it was explained that, inasmuch as the
motion did not contain sufficient facts to support the proposed
settlements,
could not be granted. On February 4, 1991, the
parties
led a supplement to the motion to approve settlement.
On February 25, 1991, an order was issued denying the motion to

1277

approve settlement on the ground that neither the motion nor the
supplement provided any facts in support of the appropriateness
of the proposed penalties. Subsequent to notice, these cases
were scheduled for hearing, and were subsequently heard in
Tazewell, Tennessee, on June 18, and 19, 1991. Robert W. Rhea,
Robert E. Jones, and
ah Myers, testified for Petitioner. The
operator (Respondent) did not call any witnesses, nor did it
offer any documentary evidence.
Findings of Fact and Discussion
I.

Docket No. KENT 91-356

Order No. 3377046
On January 18, 1990, a section 104(d) (1) order was issued to
Respondent, alleging a violation of a mandatory standard at its
No. 3 Mine.
There were no intervening clean inspections between
January 18, 1990 and March 8, 1990.
On March a, 1990,- Robert w. Rhea, an MSHA Inspector,
inspected the belt at the 001 section at Respondent's No. 3 Mine.
He testified that there was no guard on the tail piece of the
roller.
According to Rhea, the roller in question is 24 inches
in diameter and holds the belt down to the tail piece. He
indicated that production was in process, and a scoop was dumping
coal on the belt when he arrived. He observed a metal structure
against a rib. The section foreman, Dwayne Nicely, informed him
that this structure was the guard.
Rhea observed one employee breaking rock with a sledge
hammer approximately 10 feet from the tail roller.
He indicated
that the height of the coal seam, being between 42 and 48 inches,
and the fact that the floor in the area in question contained
loose coal and rock, made it difficult to move around.
In
essence,
was his opinion that a person working in the area
might come in contact with the moving roller, causing a serious
injury.
Rhea issued a section 104(d) (1) order, alleging a
violation of 30 C.F.R. § 75.1722.
As pertinent,. section 75.1722, suora, provides that, in
essence, exposed moving machine parts which may be contacted by
persons and which may cause injury shall be guarded, and that
guards shall be securely in
ace while the machinery is being
operated.
Respondent
not proffe~ any witnesses or documentary
evidence.
Based upon the testimony of Rhea, I conclude that t:.he
tail roller in question, was not guarded, and this condition
exposed moving parts that might be contacted by persons working
in the area, especially considering the low height of the seam,

1278

and the uneven surface of the floor. Accordingly, it has been
established that Respondent violated section 75.1722, supra.
According to Rhea, any loose clothing, gloves, tools, or
battery light cord, worn by a miner, coming in contact with the
unguarded belt, would cause the miner to be pulled into the
roller, causing dismemberment or death. Considering the
proximity of the miners working in the area to the unguarded tail
roller, and the low height of the roof, and the surface of the
floor containing loose coal and rocks, I conclude that it has
been established that there was a reasonable likelihood of a
hazard of contact with the moving tail roller, and a reasonable
likelihood that such a hazard would have resulted in an injury of
a reasonably serious nature. Hence,. I conclude that it has been
established that the violation herein was significant and
substantial.
(See, Mathies Coal Company, 6 FMSHRC 1, 3-4
(1984)).
According to Rhea, on "numerous occasions," he had cited the
same violation and discussed it"withthe section foreman, Dwayne
Nicely (Tr. 37,38). He-said that during two or three inspections
between January 18, 1990, and March 8, 1990, he talked with
Nicely about the guarding of the tail piece. He indicated that
when he issued the citation on March 8, 1990, he asked a miner at
the tail roller whether he was aware of the roller and whether he
thought that it needed a guarding, and the miner indicated in the
affirmative and stated that the guarding was at the rib. Hence,
I find that Respondent was aware of the need for the guarding at
the location in issue, and was also aware that the guarding was
not in place. There are no facts to explain why Respondent did
not replace the guard. I conclude thus that the violation
resulted from Respondent's aggravated conduct. Accordingly, I
f
that the violation herein to be the result of Respondent's
unwarrantable failure"
(See, Emery Mining Corp", 9 FMSHRC 1997
1987)

Considering the gravity of the violation, and its degree of
negligence, as testified to my Rhea, and considering the
remaining statutory factors, I conclude that a penalty herein of
$800 is appropriate.

Rhea testified, in essence, that on March 8 1 1990, he
observed a cavity in the roof of the last open crosscut in the
No. 3 entry. He described the cavity as 20 to 30 feet wide, 20
to 30 feet long, and approximately 20 feet in depth. He said
that such a cavity was evidence that a rock fall had occurred.
According to Rhea, Nicely indicated to him that a roof fall had
occurred that week i.e., the week of March 8th, which had
entrapped a roof bolting mahcine. Rhea said that Nicely told him
that the roof fall had·not been reported. Rhea issued a citation
alleging a violation of 30 C.F.R. § 50.10 which in essence

1279

requires an operator to "immediately" contact MSHA 11 if an
accident occurs." 30 C.F.R. § 50.2(h) (a) defines accident, as
pertinent, as 11 • • • an unplanned roof or rib fall in active
workings that impairs ventilation or impedes passage;" "active
workings 11 is a term defined in 30 C.F.R. § 75.2(g) (4) as "any
place in a coal mine where miners are normally required to work
or travel".
Based on the testimony of Rhea that has not been rebutted or
impeached, I find that a roof fall had occurred which was not
reported. There is no evidence that this roof fall was planned,
and since it entrapped a roof-bolting machine, I conclude that it
occurred in a area where miners were required to work and did
impede passage. Accordingly, since this roof fall had not been
reported, I conclude that Respondent did violate section 50.10,
supra.
Taking into account the significant amount of the rock fall

as evidenced by the cavity in the. roof observed by Rhea, and the
fact that Respondent' had knowledge of the roof fall as evidenced
by Nicely's statement to Rhea that efforts had been made to

remove a bolter entrapped by the roof fall, and the fact that no
evidence was adduced by Respondent in order to mitigate its
negligence, I conclude that the level of its negligence in regard
to the violation herein was high. Rhea testified to the hazards
miners were exposed to occasioned by their having to work to
retrieve the entrapped bolter under an area without roof
supports. However, Petitioner did not adduce evidence through
Rhea or any other witness or document, with regard to the gravity
of the violation herein, i.~., failure to report a roof fall as
opposed to hazards attendant upon the roof fall itself.
I find
that a penalty of $400 is appropriate for the violation.
Orders Nos, 3377049, 3277050, 3377051, and 3377052
According to Rhea, when he examined the No. 1 entry on
March 8, 1990, he observed hillseams approximately 50 to 75 feet
from the coal face, and covering an area of the roof of
approximately 30 by 25 feet.
Rhea stated that the width of the
t:.ilJ. seam varied from a "crack, 11 to,
up to 3 to 4 inches (Tr.
128}. In this connection, he said that three of the hillseams
were 3 to 4 inches wide. Rhea defined hillseams as vertical
fractures in the roof.
According to Rhea1 the area in question was supported only
There were no cross bars, steel straps, or cribs.
Rhea issued an order alleging a violation of the roof control
plan ("the plan").

by bolts.

In the No. 2 entry Rhea observed more than two hillseams in
the last open crosscut. He said they were approximately the same
type and width as those he testified to in the No. 1 entry,

1280

(Order No. 3377049, infra).
supports were roof bolts.

He indicated that the only roof

Rhea also observed an area of a hillseam 8 feet wide by 20
feet in the No. 2 entry that was totally unsupported. This area
was located one crosscut inby the section dumping point, and was
100 feet outby the hillseams he had observed at the last open
crosscut.
Rhea said he also observed hill seams in the No. 4 entry
inby the last open crosscut, and their condition was the same as
in entries one and two. Rhea issued separate orders for failure
to follow the roof plan in entries 1, 2, 1 and 4 respectively.
Paragraph 3 of page 5 of the plan (Government Exhibit 5),
specifically provides that when "hillseams" are encountered,
cross beams or steel straps are to be used.
Inasmuch as Rhea's
testimony that there were no beams. or straps in areas of
hillseams, has not been impeached or rebutted, I conclude that
Respondent herein did violate its roof-control plan in entries 1,
2, and 4.
0

According to the uncontradicted testimony of Rhea, all
haulage has to go through the area in question in order to get to
the face, and, hence, miners are required to travel in the area
in question. He said that there was a danger of a roof failure
where the hillseams intersect, and an injury was reasonably
likely to occur, considering the fact that there was a roof fall
in the No. 3 entry, and the fact that the hillseams were
"numerous, 11 (Tr. 123) and the fact that the roof conditions
stretched across the last open crosscut. Rhea also said that the
combination of hillseams across all the entries increased the
danger of a roof fall especially considering that only 50 feet
separated the entries. Should a roof fall occur, there would be
a reasonable likelihood of a injury of a reasonable serious
nature due to the fact that, at a any one time, according to
Rhea, four miners are present in the area.
Inasmuch as Rhea's
testimony has not been contradicted or rebutted I conclude, that
establishes that the violations herein are significant and
substantial (See, Mathies, supra).
R..~ea indicated that the hillseams were obvious and that
water was dripping out of them. Rhea related that he discussed
the condition with Nicely who indicated that he was aware of what
was required in the ventilation plan, and acknowledged that he
had hillseam problems in all areas of the section. Rhea
testified that Nicely was sure the section was going to be moved
within the next few days, due to the massive roof fall that had
occurred in entry No. 3 over the weekend. There is no evidence,

1

Two locations separated by approximately 100 feet.

1281

however, that Respondent abandoned these entries and that they
were no longer working sections. Taking into account the extent
of the hillseams, their width, and the fact that water was
dripping out of them, I conclude that Respondent was negligent to
a high degree in not having complied the terms its roof plan,
requiring the provision of additional support to the area in
question. This is especially true inasmuch as Respondent did not
adduce any facts which would tend to mitigate its negligence.
Due to the fact that the hillseams were not supported in the
fashion required by the roof control plan, which could result in
a roof fall causing serious injuries to miners, I conclude that
the violations herein were of a high level of gravity. I find
that a renalty of $800 is proper for each violation found
herein.
d.

Citation No. 3391846

MSHA Inspector Robert E. !T.ones, testified that on March 20,
1990, he inspected the, elevated roadway, on the surface of
Respondent's No. 3 Mine. He testified that this roadway, which

is the only access to the mine, is 6 miles in length, and that
3 miles of this road, go up a steep grade which he estimated as
being more than 15 percent "in places" (Tr. 209). He said that
he observed truck traffic on the road.
Jones testified that he observed.no berms at "intermittent"
(Tr. 213) locations. He said that in narrow places where the
road had been washed out, there were no berms or guard rails. He
said that the road bed is flat, and that as it travels up to the
mine there is a ditch on the right side of the road, and a "outer
bank or the hill side" on the left side that slopes down
(Tro 217)
Jones issued a citation alleging a violation of 30
C.F.R. § 77ol605(k)p which provides as pertinent, that berms or
guards shall be provided on the outer bank of elevated roadways.
Based on Jones' testimony that had been neither rebutted nor
contradicted, I find that Respondent herein did violate section
77.1605(k), supra.
o

Essentially, according to Jones, as a consequence of the
of berms, an accident
reasonably likely to occur due to
the grade of the road and
steep banks. He said that if a
truck left the roadway due to the absence of berms, and went over
the s
of the hill, '~there wouldn 1 t be any hopeu (Tr. 215).
In
this connection he indicated that he also took into account the
width of the road bed which he indicated averaged about 15 feet,
but that in some it was not more than 10 to 12 feet wide.
J..ac}~

2The

cited violative conditions were in four distinct
separate areas, and hence four citatinos were properly issued.

1282

Jones, in his testimony, did not specifically indicate the
location of the areas that did not have a berm. Nor did he
describe their location with reference to any drop off from the
roadway. Nor did his testimony specify the extent and length of
any area in the roadway that did not have a berm. Accordingly, I
conclude that it has not been established that the violation
herein was significant and substantial.
Taking into account that the violation herein might lead to
a truck running off road and seriously injuring personnel inside,
I find that the violation was of a moderate level of gravity.
I
find Respondent slightly negligent in that Rhea conceded that
Respondent did a good job with the berm and that due to the
weather the berms are hard to maintain, although "it could be
done 11 {Tr. 219). I conclude that a penalty of $100 is appropriate
for this violation.
II.
a.

Docket .... No. KENT 90-399

Order No. 3377161

On April 12, 1990, Jones issued Order No. 3377161 alleging,
in essence, that the deluge water spray system on the No. 2 belt
would not operate properly when tested, and hence was in
violation of section 75.1100-3 which provides that all
firefighting equipment shall be maintained in a usable and
operative condition. 3
The system at issue contains sprays located approximately 8
feet apart, which are activated only by exposure to heat, and can
only be tested in that fashion. Water pressure is supplied by
way of a pump which is located outside the mine.
Jones indicated that a plug, 1-inch in diameter, had been
removed from the bar connecting the spray system "together",
(Tr. 236) and water was coming out of the hole where the plug had
been removed. Jones concluded that accordingly, pressure was
weakened all along the line. However, on cross-examination,
Jones indicated that there was pressure in the system. He
conceded that the only way to know whether the system works,
to open the valve at the end of the 50 foot line. He indicated
that he did not open this valve, nor were the sprays tested by
applying heat.
Hence, although it is possible that as a consequence of the
plug having being removed there was weakened pressure, I find
that it has not been established that the system was in an
3

The order, which -0n its face alleges a violation of section
75.1101, was modified on April 3, 1990, to show instead a
violation of section 75.1100-3, supra.

1283

inoperative condition and was not usable.
Hence, I conclude that
it has not been established that the Respondent herein violated
section 75.1100-3.
b.

Citation No. 3377351

Jones testified, in essence, that an update of Respondent's
dust-control plan was due to be submitted April 6, 1990. He said
but that the MSHA mine file for the subject mine was checked by
him on May 30, 1990, and the record did not indicate that such a
plan was submitted. Respondent did not assert or adduce any
evidence that such a plan was submitted.
30 C.F.R. § 75.316, provides that a dust-control plan "· • .
shall be reviewed by the operator and the Secretary at least
every 6 months." on the record before me, I conclude that the
operator did not submit an updated plan at the 6-month due date.
Accordingly, it was not possible fol'.:' the Secretary to review such
a plan with the operator, and hence, the operator herein violated
section 75.316.
Jones indicated, however, that Respondent herein did have a
valid plan with projections extending 6-months beyond May, 1990
and that the plan indicated good ventilation. Also on crossexamination, it was elicited that at the date the citation was
issued, Respondent was in the process of mining out, and that on
June 22, 1990, the mine was sealed. Taking these factors into
account, I conclude that a penalty of $20 is appropriate for this
violation.
III.

Docket No. KENT 90-400

(Order No. 3376874)

In the 001 section of Respondent 1 s No. 3 Mine, coal
:,::amoved by way of pillar extraction. The sequence in which coal
is mined by taking a 10 by 20 foot cut out of a 40 by 40 foot
pillar,
illustrated in Government Exhibit 16. According to
Rhea, an operator using such a system is permitted to either cut
in sequences from right to left as illustrated on Government
Exhibit 16, or from left to right.
The roof-control plan, (the
plan 11 ) states that, veall pillars will be mined from the same
direction 11 (Government Exhibit 5, page 13). The plan illustrates
two parallel rows, each containing four breaker pillars, along
with four posts in a diagonal line, all to be placed in the last
open crosscut, outby the left split of a pillar that is being
mined,
In this connection, the plan provides as follows "breaker
timbers to be installed before mining of corresponding mining
sequence number." (Exhibit P.13,
On April 17, 1990, when the section was inspected by Rhea,
production was in process, the first in the series of cuts had
already been taken from the four pillars in the section, and
breaker timbers had been installed outby the left sided split of

1284

blocks one and four as depicted in the plan (Exhibit 5, page 13,
supra). There were no breaker timbers installed in the last open
crosscut outby the left side split of pillars one and three in
the position depicted in the plan, i.g., outby the left side
split with the row of timbers furthest to the left in a line with
the left side of the left split. However, the same number of
post called for in the plan, had been installed in the last open
crosscut, outby the right split of pillars one and three, ·
respectively. Rhea also observed haulage traffic going in an
outby direction, down entries two and four.
Rhea issued an order alleging a violation of the plan,
in that the No. 1 & 2 pillar block (sic) and the No. 4 & 5
pillar blocks were being mined from one roadway. 11 In this
connection, the order further alleges, with regard to the plan,
that it "· . • stipulates in sketch No. 8, page 13, that one
pillar split shall be mined from
one. roadway only. 11
--. ..•..
11

•••

__

Page 13 of the plan (Exhibit 5, supra) does not contain any
language specifically stipulating that a split shall be mined
from one roadway only. Indeed there is no language specifically
relating mining from a pillar to any specific roadway. The only
language in the plan with regard to the direction in which the
pillars are to be mined consists of the stipulation on Page 13,
supra, that the pillars can be mined from either side and that
"all pillars will be mined from the same direction."
(Emphasis
added) Rhea indicated the path to be taken by a miner, in cutting
pillars one, two, three, and four, going from right to left, and
utilizing breaker tinlbers as illustrated in the plan (see the
arrows on Government Exhibit 16). However, he did not testify to
having observed the direction in which
of the pillars were
cut"
Indeed, he did not testify to having observed the direction
which any of the pillars were being cuto Also, his testimony
did not set forth any explanation which would tend to indicate
that, by virtue of the placement of post in the areas observed
outby blocks one and three, as opposed to their placement in the
area depicted in the plan, all pillars would then be mined not
from the same direction.
According to sketch 8, of the plan (Exhibit 5 supra) the
breaker timbers that are to be installed, are to be placed in the
last open crosscut, outby the
side
it. As observed by
Rhea, only the timbers set at pillars two and four were in the
area illustrated on the plan, and the timbers installed at
pillars one and three were outby the right side split rather than
the left. Accordingly, I conclude that Respondent did violate
the plan as alleged.
According to Rhea, the breaker timbers placed by Respondent
at the pillars one and three, did not provide "maximum" (Tr. 349)
support especially in the intersections between pillars one and
two, and three and four, respectively. According to Rhea, the

1285

lack of support in an intersection results in a weakened roof,
and a greater danger of roof fall in the intersection. There is
no allegation by Petitioner that the breaker timbers installed by
Respondent were improperly installed, or were of a lesser
quantity or covered a lesser area than that stipulated to by the
ventilation plan.
It also would appear that the pillars
installed by Respondent, outby the right split of pillar No. 1
provided support to the intersection between the last open
crosscut and Entry No. 5. similarly, it would appear that the
timbers installed outby the right split of pillar No. 3 provided
additional support to the intersection between the last open
crosscut and Entry No. 3.
I thus find the evidence insufficient
to establish that the violation was significant and substantial.

Rhea indicated in essence that in a discussion with Nicely,
he asked him if he understood the plan and he said "absolutely."
(Tr. 338). Rhea said that he asked Nicely why he pulled the
breaker timbers from the No. 2 and No. 4 entries, and Nicely told
him that he {Nicely) had stored or dumped loose materials
consisting of rocks, mud and coa.l in the No. 1 and No. 5 entries.
Accordingly, Rhea's testimony indicates that Respondent's action
in not following the plan was taken intentionally, and in spite
of its understanding of the requirements of the plan. Respondent
did not adduce any testimony or documentary evidence to mitigate
its negligence, or to contradict or impeach Rhea's testimony.
Accordingly 1 I find that the violation herein was as a result of
Respondent's unwarrantable failure (See, Emery
Inasmuch as Rhea's testimony has indicated that failure to
provide maximum roof support can lead to a roof fall, and since
the intersection between the last open crosscut, and entries two
and four had not received the maximum support stipulated by the
plan, I conclude that the gravity of the violation is moderately
higho Further, I find that Respondent's negligence was highr and
that a penalty of $950 is appropriate for this violation.

IV.

Docket No. KENT 90-401

On April 30, 1990, Elijah Myers, an MSHA electrical
specialist inspected the electrical systems of Respondent's No. 4
Mine. He inspected a 480-volt three-phase generator and observed
that there wa~ neither a ground field nor a grounding
installed. He observed that although there was a neutral
,
ended when the lead came out of the generator. He said that
it was "very evident!i (Tr. 385} that a cable from the bolter was
attached to a wire from the generator. He also said that a
ground wire did not go to the roof bolter, and a pilot
was
not hooked up going to the bolter. Myers issued Citation No.
3384008, alleging a violation of 30 C.F.R. § 75.901.
Section 75.901, supra, provides in essence, that "Low and
medium voltage three phase alternating current circuits used

1286

underground shall contain either a direct or derived neutral
which shall be grounded through a suitable resistor at the power
center, and a grounding circuit, . . . . " Myers testified that
the three phase circuit herein, was being used to power a
roof-bolting machine, and there was no grounding i.g., neither a
ground field nor a ground resistor was provided. This testimony
was not inpeached or contradicted. Accordingly, I conclude that
Respondent herein did violate section 75.901, supra.
According to Myers, the absence of a ground field leads to a
hazard of electrocution, inasmuch as the amount of current is not
dissipated, and accordingly, a person coming in contact with the
bolter, could contact 277 volts and be electrocuted. I hence
find the violation to be significant:and substantial (See,
Mathies, supra).
Myers indicated that Gary Williams, Respondent's certified
electrical person, told him that he had operated the roof-bolting
machine and had installed the generator. According to Myers
Williams said he knew that the generator was not installed right,
and, "knew all this stuff had to be on it."
(Tr. 389). This
testimony has been neither rebutted nor impeached. I thus find
Respondent to have been highly negligent in connection with the
violation herein. Further, considering the gravity of this
violation, as contributing to the hazard of an electrocution, I
find that a penalty of $500 is appropriate.
Inasmuch as there was no breaker observed by Myers, he also
issued a section 104(a) citation, alleging a violation of
30 C.F.R~ § 750900, which in essence, provides for the protection
by circuit breakers of power circuits serving three phase
alternating current equipment. Myers• testimony that a circuit
~reaker was not present 1 was not contradicted or impeached.
Hence, it must be concluded that Respondent did violate section
7 S· 900 suora ~
o

Myers explained that in the absence of a circuit breaker, in
the event of a overload, power would continue to flow, creating a
danger of electrocution. He indicated that if the roof bolter
would. run over t:he cable, it would short out and put 277 volts on
of the frame cf the bolter. He said that
the bolter would be
touched, the one touching it would be electrocuted. I conclude
~hat the violation was significant and substantial.
The
appropriate penalty for this violation, considering its gravity,
and the negligence of the Respondent as set forth above,
-'-S

$500.

The testimony of Myers, which was not impeached or
contradicted, establishes that a ground monitor, to monitor the
ground wire to make sure it was not separated or broken, was not
~n existence.
Hence, I find that the citation in this regard
issued by Myers, alleging a violation of 30 C.F.R. § 75.902, was

1287

properly issued, as it has been established that there was no
fail safe ground check in violation of secti.on 75.902, supra.
Essentially, for the reasons I set forth above, infra, I conclude
that the violation herein was significant and substantial.
Considering the gravity of this violation and the Respondent's
negligence as set forth above, infra, I conclude that a penalty
of $500 is appropriate.
ORDER

It is ORDERED that:

(1) Citation No. 3391846 and Order No. 3376874 be amended to
reflect the fact that the violations·. set forth therein are not
significant and substantial.
(2) Order No. 3377161 be DISMISSED.
(3) Respondent pay within 30 days of the date of this
decision $6,970 as a civil penalty for the violations found
herein.
/

vram Weisberger
Administrative Law Judge
Distribution:

w. F. Taylor, Esq., Office of the Solicitor, u. S. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(Certified Mail)
·:::·!'].

E, McAfee,, Esq., LJ's Coal Corporation, P.

·:harles? VA 24282 (Certified Mail)

1288

o. Box M;

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 14 1991
CONTEST PROCEEDING

CONSOLIDATION COAL COMPANY,
Contestant

v.

Docket No. WEVA 90-223-R
Citation No. 3312467; 5/30/90

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Robinson Run No. 95 Mine
Mine ID 46-01318
,DECISION

Appearances:

Walter J. Scheller III, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for the
Contestant;
Wanda M. Johnson, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
the Respondent.

Before:

Judge Weisberger

Statement of the Case
This case is before me based upon an application for review
filed by Consolidation Coal Company (Operator) on June 22, 1990,
challenging the issuance of a section 104(b) withdrawal order.
On July 6, 1990, the Secretary (Respondent), filed an answer and
the motion for continuance. The motion for continuance was not
objected to by Contestant and a stay order was issued on July 27,
1990, staying proceedings in this case pending the filing of the
corresponding civil penalty petition. Subsequently, Respondent
filed a statement on March 5, 1991, indicating that no civil
penalty would be proposed for the violation set forth in the
section 104(b} order. The statement further indicates that the
issues involved in the underlying section 104(a) citation had
been settled by the parties, and the settlement was approved in a
decision issued by Commission Chief Judge Paul Merlin on
February 13, 1991, (Docket No. WEVA 91-25).
subsequently, in a
telephone conference call with both parties, Contestant indicated
its intention to litigate the issues raised by the 104(b} order
in issue.
Pursuant to notice the case was heard in Morgantown, West
Virginia, on May 14, 1991. At the hearing, James A. Young,
Robert Toth, Robert L. Kniesely, and Philip Edward Morgan,
testified for Respondent. Timothy T. Underwood, Denver A.

1289

Johnson, and Philip Edward Morgan, testified for Contestant. The
parties were granted time to file post hearing briefs. On
August 5, 1990, the parties filed posthearing briefs containing
proposed findings of fact.
Upon review of the transcript of the hearing, counsel for
both parties agreed that two corrections should be made to the
transcript.
I agree. It is ORDERED that the transcript of the
hearing be amended as follows:
1.
Page 126 at line 15 should be amended to read as
follows:

"The trollev wire was six inches outby, approximately
outby the rail."
2.

Page 16 at line 22 should be amended to read as follows:
19

•

•

•

would you please tel.l us the name of the mine in

which you were? 11
Findings of Fact and Discussion
I.

on May 22, 1990, MSHA Inspector James A. Young inspected the
coal haulage track located in the main north area of Operator 1 s
Robinson Run No. 95 Mine. Young indicated that from a point
outby block No. 124 and continuing approximately 600 feet to
block No. 129, the haulage track was sunk in mud. He indicated
that the track had shifted to the wire side and, as a
consequence 1 the trolley wire at the 127 block, which should have
been between the rail and the rib on the right sidep was located
over the center of a motor and two cars which were in that area.
He further indicated that while walking the ditch side of the
track, water reached the top of his 12 inch boots, and that the
water was at a depth of 4 to 5 inches in the middle and on the
walk side of the track. Young also noted that the rail joints
and f
plates of the track were loose, and there were belts
Young issued a section 104(a) citation which states as
follows~

The loaded track side on the coal haulage track,
located on main north from 129 blk. outby to 123 blk.
and including the 124 blk. switch and around the curve
to the tail truck switch was not being safely
maintained. The truck has low/loose joints mud, water,
and debris on the sides and middle of the truck to the
point that haulage equipment is being raised off the
rail.
Coal haulage cars in one place are actually
rubbing the rib on a turn. The truck sinks below the
mud and water level that
present.

1290

Young discussed with one of the Operator's safety officers,
Richard Moats, the time to be allowed for the Operator to abate
the violative conditions. Moats indicated that he would need 5
days,
and Young set the abatement for 0900 on May 29, 1990. On
May 30, 1990, Young returned to the area in question and
indicated that the conditions were the same, but that some areas
were worse. He issued a section 104(b) order which states in
part as follows:
On this day a [sic] area 30 feet in length on 127 block
side loaded track has been raised, but has since
deteriorated to almost its original condition. One
other area approximately 6 ties in length was raised.
The close clearance has become worse since the area was
cited. Motors were observed orily inches from striking
the rib and rolling track equipment including loaded
coal cars have packed the debris even higher. Loads
are still badly rubbing the rib, and no mud and water
has been removed.
(sic}.,.
The Commission, in Mid-Continent Resources, Inc., 11 FMSHRC
505, at 509, held that when an operator challenges the validity
of a section 104(b) order, "· . • it is the Secretary, as the
proponent of the order, who bears the burden of proving that the
violation described in the underlying citation has not been
abated within the time period originally fixed or as subsequently
extended. We hold, therefore, that the Secretary establishes a
prima facie case that a section 104(b) order is valid by proving
by a preponderance of the evidence that the violation described
in the underlying section 104(a} citation existed at the time the
·section 104(b) withdrawal order was issued. The operator may
rebut the prima facie case, by showing, for example, that the
violative condition described in the section 104(a) citation had
been abated within the time period fixed in the citation, but had
recurred. 00
II.

The Secretary's prima facie case

As set forth by the Commission in Mid-Continent Resources,
supra, at 509, the Secretary has the burden of proving that the
~ 1 violation described in the underlying citation has not been
abated within the time period originally fixed, or as
subsequently extended. 11 The 11 violation described" in the
underlying citation is that the track in the area in question
nwas not being safely maintained. 11
(Secy. Ex. 1). According to
Young, on May 22, he observed mud and water in the track and
ditch, and these were still present in the area on May 29, except
for a 60 foot long area of the track that was dry. He also
indicated that the debris that he had observed on May 30, looked
identical to that seen by him on May 22. He further indicated
that on both May 22 and May 29, he straddled the rail in order to
observe the location of the trolley wire, and on both times, the

1291

wire was located between the rails, rather than between the rail
and the rib on the right side, indicating that the track had not
been removed to its original position from where it had shifted.
He also indicated that on May 22, he made notches with his hammer
on one of the broken ties, and he observed these notches on the
same tie on May 30.
Robert Toth, a bolter who accompanied Young on May 22, and
May 30 essentially corroborated the testimony of Young with
regard to his observations on May 22. Toth indicated that he
observed the same situation on May 30, as he had seen on May 22,
with the exception of a 30 to 40 foot area in length around block
127 that had been jacked and blocked.
The Operator did not offer the ·testimony of any witnesses to
compare the conditions that existed on May 30, with those that
had existed on May 22. Denver Johnson, the Operator's superintendent, and Philip Edward Morgan, one of the Operator's mine
escorts, observed the area in question on May 30. The gravamen
of their testimony is that on May 30, the conditions on the track
with regard to mud, were worse, and also that had been braces
were torn out, and pump lines were damaged. However, their
testimony did not contradict the specifics of Young's testimony
with regard to what he had observed on May 30. Specifically, the
citation alleges that the track has "low/loose joints, mud, water
and debris. 11 Young testified that on May 30, mud was still
present, the debris packed against the rib was higher, water was
still 4 to 5 inches deep, and at the 124 switch at the curve, the
track had sunk down farther. He also indicated that the first of
the fish plates was loose.
The citation alleges that coal cars "in one place are
actually rubbing the rib on a turn. 11 In this connection, Young
fied that on May 22 1 nr could take my hand and put it
0etween the 50 ton and the edge of the rib, 11 (Tr. 26) (sic)
'.vhereas on May 30, he could not get his hand between them. He
sa
that the track had moved closer to the wire side on May 30.
Accordingly, I find that the Secretary has established a
prima facie case, in that the evidence establishes that the
violations described in the original citation existed on May 30,
when the citation 104(b) order was issued.
III.

The Operator 1 s Rebuttal

Essentially, it is the Operator's position that, in the time
period set for abatement, the violative conditions cited on
May 22, had been abated, but, due to intervening circumstances,
had recurred by May 30. Underwood testified as follows, with
regard to abating the violative conditions cited on the day
shift: "And on the afternoon shift we started working on this
particular violation. We talked to the shift foreman, told him

1292

exactly what we wanted done in the area, how to attack the
problem, then he put his people on the violation. 11 {Tr. 71)
It is a practice for the Operator 1 s foremen to make daily
entries in a "construction book," setting forth the work
performed by miners on their sections during each shift. The
entries for the various shifts in the time period between May 22
and May 25, indicate that at various locations in the area in
question, the track was blocked, cleaned, raised, and shovelled.
No testimony was proffered by the Operator from any witness who
had personal knowledge as to specifically what work had been
performed, and more importantly, whether such work cured the
violative conditions described in the underlying citation.
Underwood stated that he went through the area prior to May 26,
and in his opinion, the area "was ready for abatement" (Tr. 116). 1
Not much weight was accorded his conclusion with regard to the
conditions on May 25, as his testimony did not describe in any
detail the conditions that h~. . had observed. Further, the only
work that he observed in connection with the abatement was at
either block 128 or 129 where he saw three persons jacking and
blocking the track. Johnson testified that when he was in the
area on May 25, there was not any water above the rails. He said
that although the area was a little wet, "it wasn 1 t real bad"
(Tr. 126). On cross-examination, he testified that there was not
any water on the tracks, but there was water in the ditches and
the sumps. He further said that the area was only a "little 11
muddy, but that the pumps were pumping {Tr. 126). He said that
the track was blocked and braced and that there was a brace at
the 124 block between the rib and the rail. He also said that
there were new wood ties.
In his opinion, on May 25, the area
was "ready for abatement" (Tr. 138).
According to Underwood, a train derailment occurred some
during the midnight shift, on Friday, May 26. However, he
did not observe the accident, and when he was at work in the area
the following day, the wreckage had already been removed. No
evidence was presented from any witnesses who observed the
derailment. Nor was there any specific evidence adduced as to
the specific damage that the derailment had caused. Underwood
testified that a derailment could tear out blocking that had
already been installed. He also said that cars that have been
derailed would cover the ditch alongside the track, causing water
to go on the tracks.
~ime

Morgan was in the area for the first time before noon on
May 29. He indicated that there was "no problem" from the tail
track to the empty track switch (Tr. 144). According to Morgan,
1

In earlier testimony on direct examination, Underwood was
unable to indicate when he was in the area subsequent to May 22,
but that he was not there on May 29 and May 30.

1293

a 50 foot area at the 124 switch had to be cleaned, and a pump
needed to be changed. He also said that there was mud and debris
in the same areas, but he did not observe any broken tracks,
loose joints, or loose fish plates (Tr.65}. When Morgan visited
the site again on May 30, he said that the 124 block switch
"looked worse, much worse" (Tr. 149). He said that there was
more mud, the pavement had torn at the 124 switch, and that a
brace bar at block 126, which had been in place on the day
before, was torn out.
In the same fashion, Johnson testified
that the conditions on May 30, were generally worse. He stated
that the ditches were full of mud, a pump line was broken, and
braces were torn out. He opined that these conditions occurred
as a consequence of a wreck that had taken place on May 27.

For the reasons that follow, I conclude that the Operator
has failed to rebut the prima facie case. Johnson's testimony
indicates that on May 25, the track was blocked and braced, there
was a new wood tie at 124, there was no water above the rails,
and the track was replaced in_its original position with the
trolley wire being 6-inches outby the rail.
(Tr. 126). However,
there is no evidence that the violative conditions of debris and
loose joints noted in the citation were abated.
Further,
although Johnson indicated that there was no water above the
rails, and that the area was a little muddy, he noted that there
was water in the ditches and the sumps. Also, he did not
specifically indicate that the tracks were no longer below the
mud as described in the citation.
Johnson indicated that on May 30, the conditions were worse
and that the braces were torn out, the pipeline had broken, and
the ditches were full of mud.
He opined that the damage occurred
as a consequence of a derailment, which, according to Underwood's
·testimony r had occurred during the midnight shift of May 26 o
On
the other hand, Morgan indicated that on May 30, the switch
looked worse than it had the day before. He also said there was
more mud, pavement had been "torn up 11 {Tr. 149) and a brace bar
had been torn.
The record does not contain testimony from witnesses who
have personal knowledge as to what caused these conditions
between May 29 and May 300
I find the opinion testimony as to
the cause of the conditions to be too speculative to be relied
upon~ especially in light of the absence of testimony from
persons who actual
observed the train wreck on May 270
Based on all the above, I conclude that Contestant has not
adduced sufficient evidence to establish that it had abated all
the violative conditions described in the citation.
Nor has it
established that the conditions observed by Jones on May 30,
constituted a recurrence. Hence, I conclude that the section
104(b) withdrawal order is valid.

1294

ORDER
contest be dismissed.

It is ORDERED that the

Avram Weis erger
Administrative Law Judge
Distribution:
Walter J. Scheller III, Esq., Consolidation Coal Company,
1800 Washington Road, Pittsburgh, PA 15241-1421 (Certified Mail)
Wanda M. Johnson, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
nb

1295

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMiNISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 14 1991
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 91-122
A.C. No. 46-01453-03940

v.
Humphrey No. 7 Mine
CONSOLIDATION COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Before~

Wanda M. Johnson, Esq. 1 U.S. Department of Labor,
Office_of the Solicitor, Arlington, Virginia,
for Petitioner;
Walter J. Scheller, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania for Respondent.

Judge Weisberger

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act).
Pursuant to Notice, the case was
scheduled for hearing on May 14, 1991. At the hearing, after the
MSHA inspector testified , the parties conferred and indicated
they had reached a settlement. The hearing was adjourned and the
narties were allowed one week subsequent to receipt of the
:~~anscript of the hearing to file a Motion to Approve Settlement.
on August 5, 1991, Petitioner filed a motion to approve a
settlement agreement. A reduction in penalty from $1,600 to $200
is proposed.
I have considered the representations and
documentation submitted in this case, along with the testimony
and I conclude that the proffered settlement is appropriate under
the criteria set forth in Section llO(i) of the Act.
'WHEREFORE, the motion for approval of settlement is GRANTED,
and it is ORDERED that Respondent pay a penalty of $200 within
30 days of this order.
It is further ORDERED that Order
No. 3113874 be modified to a Section 104(a) citation alleging a
violation that is not significant £)substantial.

~blierAdministrative Law Judge

1296

Distribution:
Wanda M. Johnson, Esq., Office of the Solicitor, U.S. Department
of Labor, Ballston Towers #3, .4015' Wilson Boulevard, Room 516,
Arlington, VA 22203 (Certified Mail}
·
Walter J. Scheller, III, Esq., Consolidation Coal Company, Consol
Plaza, Pittsb urgh, PA 15241-1421 (Certified Mail}
nb

1297

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG Pl KE
FALLS CHURCH, VIRGINIA

22041

AUG 15 1991
ARCH OF KENTUCKY, INC.,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. KENT 91-14-R
Order No. 3384420; 9/10/90

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. KENT 91-15-R
Citation No. 3388902; 9/12/90
~

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
ARCH OF KENTUCKY, INC.,
Respondent

.•.

No. 37
. Mine
Mine ID 15-04670
CIVIL PENALTY PROCEEDING
Docket No. KENT 91-155
A.C. No. 15-04670-03633
No. 37 Mine

DECISIONS
Appearances:

Mary Sue Taylor, Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for the Respondent/Petitioner;
Marco M. Rajkovich, Esq., Wyatt, Tarrant & Combs,
Lexingtonr Kentucky, for the Contestant/Respondent

Before:

Judge Koutras
statement of the Proceedings

These consolidated proceedings concern a proposal for
assessment of civil penalty filed by the Secretary of Labor
(MSHA)
against the respondent mine operator (Arch of Kentucky,
Inc.), pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977 1 30 u.s.c. 820(a), seeking a civil penalty
assessment of $390, for an alleged violation of mandatory safety
standard 30 C.F.R. § 75.202 (Docket No. KENT 91-155).
Docket
No. KENT 91-15-R, concerns a Notice of Contest filed by Arch
challenging the legality and propriety of the citation, and
Docket No. KENT 91-14-R, concerns a Notice of Contest filed by
Arch challenging an imminent danger order issued by the inspector
following the issuance of the contested citation.

1298

The contested citation and order were consolidated for
hearing in Pikeville, Kentucky, on July 24, 1991, with two
additional cases involving these same parties. The parties
appeared and presented testimony and evidence with respect to
these additional two cases. With regard to the instant dockets,
the parties informed me of their mutually agreed upon settlement
disposition of the cases without the necessity of a full hearing,
and their arguments were heard on the record.
Stipulations
The parties stipulated in relevant part as follows
(Tr. 5-6):
1.

The contestant/respondent is a large mine
operator.

2.

The contestant/respondent is subject to the
jurisdiction of the Act and the presiding
administrati v,e law judge. .

3.

Payment of the proposed civil penalty
assessment will not adversely affect the
respondent's ability to continue in business.
Discussion

KENT 91-155 and KENT 91-15-R
The contested section 104(a) "S&S" Citation No. 3388902,
issued by MSHA Inspector Daniel L. Johnson at 10:50 a.m., on
September 12, 1990, cites an alleged violation of mandatory
safety standard 30 C.F.R. § 75.202, and the cited condition or
practice is described as follows:
The mine roof is not adequately supported on the empty
track entry starting 50 feet outby the seventh crosscut
and extending inby approximately 400 feet.
An
unintentional roof fall has occurred in the
intersection of the seventh crosscut and the mine roof
has broken and sagged along the left rib for a distance
of approximately 220 feet on the inby side. The mine
roof has also broken down the right rib for a distance
of approximately 200 feet inby the left rib break.
This citation is issued as a contributing factor to
107-A Order No. 3384420. Therefore no termination time
is set.

1299

KENT 91-14-R
The contested section 107{a) Imminent Danger Order
No. 3384420, issued by Inspector Johnson at 4:50 p.m., on
September 12, 1990, states in relevant part as follows:
An unintentional roof fall has occurred in the main
empty track entry approximately seven-hundred and
twenty feet inby the portal.
The following conditions constitute an imminent danger.
The mine roof, for a distance of approximately two
hundred feet inby the fall area has cut down the left
rib and is sagging. The right rib has also cut
approximately the same distance but is not sagging.
The operator does intend to recover the area. This
order is issued to insuxe only those persons referred
to in section 104-c of the Mine Act may work or travel
in the area until the roof has been stabilized.
MSHA's counsel stated that after further consideration of
all of the evidence in this case, including consultation with
Inspector Johnson, who was present in the courtroom and available
for testimony, MSHA has decided to vacate and modify the
contested section 107{a) danger order to a section 103(k) order,
and that Arch has agreed to withdraw its Notice of Contest
challenging the section 107(a) order (Docket No. KENT 91-14-R).
With regard to the contested section 104(a) citation, MSHA's
counsel asserted that MSHA has decided to vacate the citation,
and counsel moved to withdraw its proposal for assessment of
penalty, and Arch agreed to withdraw its contests.
In support of the motions for the aforementioned proposed
dispositions of these cases, MSHA's counsel stated that the cited
roof conditions resulted from an unintentional roof fall which
occurred through no fault of the mine operator. Counsel pointed
out that the operator barricaded the fall area and took immediate
precautionary and corrective action, including the withdrawal of
all mine personnel from the affected area. Counsel asserted
f~rther that under all of these circumstances, the inspector
should have issued a section 103(k) control order rather than a
section 107(a) imminent danger order, and that a violation of
section 75.202, cannot be supported. Counsel confirmed that the
proposed dispositions were made in consultation with the
inspector and that he agreed that they were reasonable and proper
in the circumstances (Tr. 6-8).

1300

Conclusion
After careful review of the pleadings, and the arguments
presented by MSHA's counsel, and taking into account the
concurrence of the inspector who issued the contested citation
and order, the proposed settlement disposition of these cases was
approved from the bench. My bench decision is herein reaffirmed
and I conclude and find that the dispositions made and approved
are in the public interest.
ORDER
IT IS ORDERED THAT:
1.

Docket No. KENT 91-14-R. The contested
section 107(a) Order No. 3384420, September 12,
1990, IS VACATED AND MODIFIED to a section 103(k)
order. The contestant's notice of contest is
withdrawn and this case is dismissed.

2.

Docket No. KENT 91-155. The contested section 104(a)
"S&S" Citation No. 3388902, September 12, 1990,
30 C.F.R. § 75.202, IS VACATED, the proposed civil
penalty assessment is withdrawn, and this case is
dismissed.

3.

Docket No. KENT 91-15-R. The contestant's notice of
contest is withdrawn and this case is dismissed.

~ {!;,~
Administrative Law Judge

Distribution:
Marco Mo Rajkovich, Jr~u Esq.u Wyatt, Tarrant & Combs,
1700 Lexington Financial Center, 250 West Main Street, Lexington,
KY 40507 (Certified Mail)
Mary Sue Taylor 1 Esq.r Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, suite B-201, Nashville, TN
37215 (Certified Mail)
/ml

1301

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 21 1991
PEABODY COAL COMPANY,
Contestant

v.

CONTEST PROCEEDINGS
Docket No. KENT 91-340-R
Citation No. 3416696; 4/15/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. KENT 91-341-R
Citation No. 3416751; 4/16/91
Docket No. KENT 91-342-R
Citation No. 3416752; 4/17/91
Martwick UG
Mine ID 15-14074
DECISION

Appearances:

Be:Cc.re ~

David R. Joest, Esq., Peabody Coal Company,
Henderson, Kentucky, for the Contestant;
W. F. Taylor, Esq., Office of the Solicitor, U.S.
Department of Labor, Nashville, Tennessee, for the
Respondent.
Meli cl:

These
ted Contest Proceedings were filed by the
Peabody Coal Company (Peabody)r pursuant to section 105(d) of the
Federal Mine
and Health Act of 1977, 30 U.S.C § 801
et
,, the "Act," to challenge three citations issued by the
Secretary of Labor alleging violations of section 103(f) of the
Act, ~ The citations resulted from Peabody's refusal to pay all
- The citations are set forth in the Appendix hereto.
Section 103(f) reads as follows:
HSubject to regulations issued by the Secretary, a
representative of the operator and a representative authorized by
miners shall be given an opportunity to accompany the
Secretary or his authorized representative during the physical
inspection of any coal or other mine made pursuant to the
provisions of subsection (a), for the purpose of aiding such
inspection and to participate in pre- or post-inspection
conferences held at the mine. Where there is no authorized miner
representative, the Secretary or his authorized representative
shall consult with a reasonable number of miners concerning
matters of health and safety in such mine. such representative

1302

of the miners' representatives who accompanied separate Mine
Safety and Health Administration ("MSHA") inspection teams on
regular inspections conducted on March 7, 1991 and March 19,
1991, at its Martwick Underground Mine. There is no dispute that
a different miners' representative accompanied each of five
separate MSHA inspection teams on March 7, 1991, and a different
miners' representative accompanied each of four separate MSHA
inspection teams on March 19, 1991, but that Peabody paid
walkaround pay to only one such representative on each date. The
issue is whether the other miners' representatives are also
entitled to walkaround pay.
More particularly the evidence shows that on March 7, 1991,
five federal inspectors arrived at Peabody's Martwick Mine to
conduct a "regular" inspection mandated by section 103(a) of the
Act. This inspection and the one conducted on March 19, 1991,
were made during the latter portion of the January through March
quarterly inspection period. 'l'J1ese areas, Unit Nos. · 1 and 4,
had not been previously inspected during this inspection period.
The federal inspectors on the March 7 inspection, A. J.
Parks (MSHA supervisor), William G. Branson (electrical inspect),
Terry Cullen (roof control specialist), Darold Gamblin
(Martwick's regular inspector), and Sam Martin, arrived at the
mine at approximately 7:10 a.m. At about 7:30 a.m., MSHA
supervisor Parks made individual inspection team assignments.
The mine records were reviewed by the inspectors and miners'
representatives, company representatives, and one state inspector
entered the mine.
With the exception of Electrical Inspector
·Branson, who traveled directly to the No. 4 Unit in a separate
mantrip with Peabody's electrical supervisor, Robert (Bob) Epley,
and miners 1 representative and electrical repairman, Artemaus
Birchwell, the individual inspection teams entered the mine
together and traveled to the 4th East panel. Upon arrival at the
4th East panel around 9:00 a.m., the individual inspection teams
(footnote 1 continued)
of miners who is also an employee of the operator shall suffer no
loss of pay during the period of his participation in the
inspection made under this subsection. To the extent that the
Secretary or authorized representative of the Secretary
determines that more than one representative from each party
would further aid the inspection, he can permit each party to
have an equal number of such additional representatives.
However, only one such representative of miners who is an
employee of the operator shall be entitled to suffer no loss of
pay during the period of such participation under the provisions
of this subsection. Compliance with this subsection shall not be
a jurisdictional prer~quisite to the enforcement of any provision
of this Act."

1303

(with the exception noted above) separated to conduct an
examination of separate and distinct areas of the No. 4 Unit.
The team members and the inspection responsibilities
assigned were as follows:
Supervisor Parks, State Inspector
James Hawkins and Miners' Representative William D. Johnson,
walked and inspected the entire length of the return air course
entry of the No. 4 Unit, a distance of approximately 4200 feet.
Electrical Inspector Branson, Miners' Representative and
Electrical Repairman Birchwell, and Peabody's Electrical
Supervisor Epley traveled directly to the No. 4 Unit and
conducted an electrical inspection. Inspector Gamblin,
Representative Cecil Phillips and Company Representative Steve
Little walked and inspected the full length of the belt entry to
the No. 4 Unit, again a distance of approximately 4200 feet.
Roof Control Specialist Cullen and Miners' Representative Terry
Bov.nnan traveled by mantrip down the track entry to the face area
of Unit No. 4 inspecting the roof and faces of the Unit.
Inspector Martin and Miners' Represerttative Sam Sockey walked and
inspected the
4200 foot intake air course entry.
Upon reaching the No. 4 Unit, the team led by Inspector
Martin obtained rock dust samples in seven different locations.
Each of the
inspection teams started their
individual assignments at approximately 9:00 a.m. and reached the
No. 4 Unit at about 11:30 a.m. Thereafter, each separate team
assisted in completing the inspection of the unit, taking
approximately 30 minutes. At noon on March 7, 1991, the separate
inspection teams rendezvoused at the end of the track and
traveled to the surface together, arriving outside at or near
12:45 p.m., and from this point until 1:30 p.m., the inspectors
wrote citations for violations noted while underground. At 1:45
p.m"r all members of the separate inspections teams (save
Inspector Branson who had already held a close-out conference
Peabody
and departed the mine at 1:45 p.m.)
participated in a close-out conference.
On March 19, 1991, at 7:15 a.m. five federal inspectors
arrived at the Martwick Mine to complete the quarterly
j_nspection,
teams were formed and entered the mine at
8;30 a.m. The teams entered the mine together and traveled to
the 1st Northwest submain. Upon reaching this submain, at
approximately 8:45 a.m., the teams separated and commenced their
separate inspection assignments. The team members and the
assigned
responsibilities were as follows: MSHA
Supervisor Parks, Inspector Gamblin, and Miners' Representative
Phillips walked and inspected the return air course entry to the
No. l Unit, .a distance of about 3300 feet, arriving on the No. l
Unit at about 9:30 a.m. Inspector Mike Whitfield and Miners'
Representative Bowman walked and inspected the full length of the
intake air course entry to the No. 1 Unit, a distance of
3,300 feet.
team arrived on the No. 1 Unit at 9:35 a.m.

1304

Electrical Inspector Branson, Miners' Representative Birchwell
and Peabody Electrical Supervisory Epley traveled separate and
apart from the other inspection teams and proceeded directly down
the track entry by mantrip to the No. 1 Unit to conduct an
electrical inspection in that unit.
Inspector Ted Smith, Miners'
Representative Sockey, and company Representative Little walked
and inspected the belt entry to the No. 1 Unit traveling about
3,300 feet and arriving on the unit at 9:30 a.m.
The teams rendezvoused at the end of the track and
thereafter departed the No. 1 Unit at about 12:45 p.m. While on
the No. 1 Unit, a ventilation problem was discovered and Miners'
Representatives Phillips and Sockey assisted in correcting the
problem. Sockey devoted about 30 to 40 minutes in these
endeavors.
The teams arrived on the surface at 1:10 p.m. and the
federal inspectors wrote citations for the violations noted
underground.
At 1:30 p:m., a close-out conference was attended
by all members of the inspection teams except Inspector Branson,
who had conducted a separate close-out conference with Peabody
officials and had departed the mine at 1:15 p.m.
It is not disputed that during the course of both of the
underground inspections each team operated separate and apart,
with no overlapping responsibilities or duplication of inspection
efforts. On both dates the teams had distinct inspection
assignments unique to that individual team. Physical barriers
including stoppings separated the teams during much of the
underground portion of the inspection.
All of the miners' representatives who participated in the
pre-inspection activitiesu the inspections on March 7 and 19, and
the post-inspection close-out conferences were scheduled to work
at the mine at those times. Those unpaid representatives would
have received their regular pay except for their participation in
the inspection. Because Peabody refused to pay more than one
miners' representative on each date Inspector Noffsinger issued
the three section 104(a) citations at bar. There is no dispute
that those miners listed in these citations were those not paid.
In Magma Copper Company v. Secretary of Labor, 645 F.2d 694
(9th Cir. 1981), the Court of Appeals for the Ninth Circuit in
affirming a decision of this Commission, held that under section
103(f) of the Act, when an inspection of a mine is conducted by
more than one Federal Mine Safety and Health Administration
(MSHA) inspector, each of whom acts separately and inspects a
different part of the mine, one representative of miners who is
an employee of the mine operator may accompany each inspector
without loss of pay. The cases at bar fall clearly within the
ambit of the Magma decision.

1305

In reaching this conclusion, I have not disregarded
Peabody's argument that the Magma case is inapposite because the
inspections in the instant cases occurred within the same mining
unit. This distinction is, however, without
significance.
Clearly, the thrust of the Magma decision was that since each
inspector was performing a separate and distinct inspection
function, it was essential that each be accompanied by a separate
representative of miners. It is of no material consequence then,
whether the inspectors were performing their unique inspection
functions in separate sections of a milling complex, as in the
Magma
or in separate sections of large underground mining
units
these cases, so long as those inspection functions
were
and distinct.
Indeed, while Peabody argues that the inspections on
March 7, and 19, 1991, concerned only one "unit" on each
respective date, each such "unit" was enormous. Reference to
the mine maps makes this quite clear (See Joint Exhibits Nos. 1
and 2). In addition, in these'"Cases the inspection teams were
not only functionally separate but, because of stoppings between
the
travelled by the inspection teams, most of the teams
were also effectively separated physically.
Under the circumstances, it is clear that Peabody violated
the provisions of section 103(f) of the Act in failing to
compensate the designated miners' representatives who accompanied
an MSHA inspector during the noted inspections.
ORDER

Citation Nos. 3416696, 3416751 and 341\752 are affirmed and
the Contests of those citations areAdismis~~d.

U\
I~

~v

)fl A~\

MetM"c'k-- \
inistrative ~w Judge
i
\
J
\\

y
~

·,

Distribution:

,'

\\

I

\

I

Mi~est

David R. Joest, Esq., Peabody Coal cJrnpany,
Division,
1951 Barrett Court, P.O. Box 1981, Henderson, KY 42420
(
Mail)

w. F. Taylor, Esq., Office of the Solicitor, U.S. Department of

Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(
Mail)
/fb

1306

APPENDIX

Citation No. 3416696 charges as follows:
A violation of 103(f) of the 1977 Act has occurred
because Sam Sockey has evidence (pay record) that he
suffered loss of pay on March 7 and 19 for time spent
in the capacity of Miner Representative while traveling
with an authorized representative of Secretary of
Labor, (MSHA), during inspection.
Citation No. 3416752 charges as follows:
A violation of 103(f) of the 1977 Act has occurred
because William D. Johnson (3-7-91) and Artemaus
Birchwell (3-7-91 & 3-19-91) has [sic] evidence (pay
record) that they suffered loss of pay for time spent
in the capacity of Miner Representative while traveling
with an authorized representative of Secretary of
Labor, (MSHA), during inspection.
Citation No. 3416751 alleges as follows:
A violation of 103(f) of the 1977 Act has occurred
because Terry R. Bowman has evidence (pay record) that
he suffered loss of pay (3-7-91 & 3-19-91) for time
spent in the capacity of Miner Representative while
traveling with an authorized representative of
Secretary of Labor, (MSHA), during inspection.

1307

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE. OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 21 1991
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 91-56
A.C. No. 11-00585-03778

v.
Mine No. 10
PEABODY COAL COMPANY,
Respondent
DECISION
Appearances:

Denise Hockley.~cann, Esq., and Rafael Alvarez,
Esq.,·office of the Solicitor, U.S. Department of
Labor, Chicago, Illinois, for the Petitioner;
David S. Hemenway, Esq., Thompson & Mitchell,
St. Louis, Missouri, for the Respondent.

Before:

Judge Melick

This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
et seq., the "Act," charging the Peabody Coal Company (Peabody)
with one violation of the mandatory standard at 30 C.F.R.
§ 75.509 and proposing a civil penalty of $1,100 for the alleged
v:Lolation, The general issue before me is whether Peabody
violated the cited regulatory standard and, if so, the
appropriate civil penalty to be assessed in accordance with
section llO(i) of the Act.
The withdrawal order at issue, Order No. 3032502, issued
pursuant to section 104(d)(2) of the Act, alleges a ''significant
and substantial" violatiyn of the standard at 30 C.F.R. § 75.509
and charges as follows:
1

Section 104(d) of the Act reads as follows:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard, and if
he also finds that, while the conditions created by such violation
do not cause imminent danger, such violation is of such nature as
could significant and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard, and if he
finds such violation to be caused by an unwarrantable failure of
such operator to comply with such mandatory health or safety
standards, he shall include such finding in any citation given to
the operator under this Act. If, during the same inspection or any
n ( l)

1308

Electrical work was being performed on a
continuous-mining machine while the cont. miner was
energized with 950 volts alternating current
electricity. Power wires to the right cutting motor
were being insulated and nonelectrical parts were being
installed. Four-hourly maintenance men and one chief
electrician was [sic] performing the work. The above
condition was observed in the 2 North section off
7 West entries.
The cited standard provides as follows:
All power circuits and electric equipment shall be
deenergized before work is done on such circuits and
equipment, e~cept when necessary for trouble shooting
or testing.
There is no dispute in this case that the cited continuous
miner was indeed energized at the time Federal Mine Safety and
Health Administration (MSHA) Inspector John Stritzel arrived at
(footnote 1 continued)
subsequent inspection of such mine within 90 days after the
issuance of such citation, an authorized representative of the
Secretary finds another violation of any mandatory health or safety
standard and finds such violation to be also caused by an
unwarrantable failure of such operator to so comply, he shall
forthwith issue an order requiring the operator to cause all
persons in the area affected by such violation, except those
persons referred to in subsection (c) to be withdrawn from,a nd to
be prohibited from entering, such area until an authorized
representative of the Secretary determines that such violation has
been abated.
(2) If a withdrawal order with respect to any area in a coal
or other mine has been issued pursuant to paragraph ( 1), a
withdrawal order shall promptly be issued by an authorized
representative of the Secretary who finds upon any subsequent
inspection the existence in such mine of violations similar to
those that resulted in the issuance of the withdrawal order under
paragraph ( 1) until such time as an inspection of such mine
discloses no similar violations. Following an inspection of such
mine which discloses no similar violations, the provisions of
paragraph (1) shall again be applicable to that mine."
2
The Secretary in this case is proceeding solely on the
theory that electric equipment must be deenergized only when
performing electrical work in this case by allegedly insulating the
power wires to the right cutting motor of the cited continuous
miner.

1309

the work scene at the 2 North 7 West section at approximately
8:50 a.m., on August 9, 1990. Stritzel has had extensive
experience within the mining industry (including experience as a
repairman on continuous miners) and with MSHA.
He was previously
advised by management that the continuous miner was "down" and as
he approached to within about 10 to 12 feet of the miner,
Stritzel observed four miners working on the machine. One miner
was sitting in the operator's compartment, two were on top of the
miner moving cover plates into position, and the fourth miner had
electrical tape in his hands and was working on electrical lead
wires.
Stritzel was certain that the fourth miner was actually
in the process of taping the power conductor which is one of the
inner wires of the power cable.
When Stritzel asked if the continuous miner was deenergized,
one miner responded "no" and another responded "yes." In light
of the mixed response, Stritzel directed that all work be halted
and he proceeded to check the p9wer center to determine for
himself whether the power cable had in fact been disconnected,
locked out and tagged out. Maintenance foreman Randy Aymer
accompanied Stritzel to the power center and they verified that
indeed the power was "on." At that point, Stritzel told Aymer
that he was issuing a section 104(d)(2j withdrawal order. Aymer
explained to Stritzel that the cable had initially been locked
out when they began work on the miner.
Stritzel then explained
to one of the chief electricians, Bill McGuire, that in order to
abate the closure order it would be necessary to deenergize the
miner and present a safety talk to the miners. McGuire then
proceeded to instruct the miners regarding safe operating
procedures when working on electrical equipment .
.Stritzel thought that under the circumstances it was
"reasonably likely" for a miner to be fatally injured through
electrocutiono He observed that the circuit breaker on the
continuous miner is a mechanical device that is not "foolproof"
and that it cannot be verified whether the power is indeed off.
Stritzel based his conclusion that the violation was ''significant
and substantial'' and of high gravity, upon his inference that the
person who was taping the leads had necessarily earlier been
working on bare wires.
It is not disputed that 950 volts
alternating current is sufficient to cause electrocution.
Stritzel further concluded that the violation was the result of
high negligence inasmuch as the repairmen were working under the
supervision of a foreman, Randy Aymer.
On behalf of Peabody, repairman Robert Eggerman testified
that he began working on the subject continuous miner during the
third shift that day, to repair a broken bit motor lead wire.
According to Eggerman, the power cable was unplugged and
locked-out with a padlo.ck. Eggerman testified that after the
leads were repaired, the miner was then reenergized and found to
be working correctly. When the inspector arrived, Eggerman was

1310

leaning over the pump motor allegedly repairing hydraulic hoses.
He maintains that while the miner was energized, he saw no
electrical work being performed, and did not know whether
electrical work was indeed then being performed. He maintains
that he was not on top of the miner, but leaning on the side of
it. He maintains that he did not see what coworker Grauer was
doing at the time the inspector arrived.
Maintenance foreman Randy Aymer was maintenance supervisor
on the third shift in charge of repairing the bit motor lead
wire. According to Aymer, when the inspector arrived, miner
William Grauer was in front of the floor jack bracket placing a
protective covering or jacket on one of the water hoses. Aymer
testified that when Inspector Stritzel asked if the machine was
deenergized he responded "yes" because he in fact thought it was
deenergized, and was not aware that it had been reenergized.
Aymer acknowledged that he never protested or denied to Stritzel
that electrical work was being .,performed on the continuous miner
even when he was told that the order was being issued and even
when McGuire was instructing the miners about the procedures to
be followed when electrical work is being performed.
William Grauer, another repairman working on the continuous
miner that shift, testified that all the work was done on the
machine when he arrived except for placing protective jackets
over the hydraulic hoses. He estimated. that it was around 8:45
that morning when the inspector arrived. He was kneeling beside
the continuous miner purportedly taping a hydraulic hose. In
response to a question at hearing as to whether he heard the
inspector inquire whether the machine was energized, he answered
19
not really." He conceded that the inspector could see the tape
his hands, but maintains that he was not taping electrical
leads and that
hands w1re no closer than 15 inches from the
exposed electrical leads.
William Dowdy, another Peabody repairman testified that he
was working in the cab area of the cited continuous miner at the
time Inspector Stritzel arrived. He maintains that he saw no
electrical work being performed while the machine was energized.
He acknowledgedr however, that no one protested or denied that
electrical work was being performed on the energized miner when
McGuire gave his safety speech.

3 Grauer
acknowledged that he was issued a letter of
reprimand by Peabody for allegedly working on the electric leads of
the energized continuous miner, but the reprimand was dropped at
"step 2" of the disciplinary procedures for reasons not clearly
established.
Under the circumstances, this evidence, even if
properly admissible, is of no probative value to this case.

1311

Roger Ingram, another repairman, testified that during the
third shift when he reported to the cited continuous miner he
verified that
was locked and tagged-out. At that time
the leads were waiting to be bolted in. Ingram testified that he
was the person who actually attached, bolted and insulated the
lead wires. He testified that he had completely covered
the leads so that there was no need for Grauer to tape the leads
any further. Ingram noted that Eggerman then gave up the keys
and the power was returned at the power center to test the
continuous miner. Ingram maintains no further electrical work
was performed after the machine was tested and the motor found to
be working. The breaker was then purportedly turned off and he
was on top of the machine replacing some covers when the
inspector arrived. Ingram maintains that he later argued with
the inspector stating that he did not see a problem but the
inspector denied that such a conversation ever occurred. Indeed
Inspector Stritzel testified that no one at the mine denied that
work was being performed on the electrical power leads until he
received a telephone_call days later from Grauer.
I find in this case that the Secretary has met her burden of
proving the cited violation by a preponderance of the evidence.
The testimony of Inspector Stritzel is completely credible. He
was in position to clearly observe what was going on and has no
reason to fabricate. Accordingly, I find that a miner, either
William Grauer or another, was indeed taping the electrical leads
at a time when the continuous miner was energized. While that
miner was most likely Mr. Grauer, I do not, because of his lack
of contemporaneous protestation, find his later denials after
notice of reprimand to be credible.
The Secretary's evidence is additionally supported by the
absence of any contemporaneous protestation or denial from any of
the other miners to Inspector Stritzel's order to deenergize the
continuous miner and upon his issuance of a withdrawal order for
performing electrical work on energized electrical equipment.
Moreover, as already noted, the sole undisputed protest arose
after one of the miners, William Grauer, was later issued a
letter of reprimand for his alleged participation in the unlawful
Under the circumstances this belated protestation
as ~lready noted, without much credibility,
I do not, however, accept the inference of Inspector
Stritzel regarding the gravity and 11 significant and substantialn
nature of the violation. Stritzel based his conclusions of high
upon an inference that one of the repairmen must have
been working on bare lead wires at some point in time while the
continuous .miner was energized. In this regard, I find credible
that portion of the testimony of Eggerman, Aymer, and Ingram to
the effect that the leads had already been attached and at least
partially taped and insulated before the power was returned to
the continuous miner for purposes of testing. It more reasonably

1312

may be inferred that at the time the bare leads were being
insulated and taped, the continuous miner was indeed locked out
and deenergized. It would appear under the circumstances that
the miner observed by Stritzel taping the leads was placing
another layer of insulating tape upon leads that had already been
initially insulated in part. Under the circumstances, I do not
find sufficient evidence to support a conclusion that the
violation was "significant and substantial" or of high gravity.
I also find credible the testimony of maintenance foreman
Aymer that the continuous miner had been in fact earlier
deenergized and locked out while electrical work was being
performed. His initial response to Stritzel's inquiry as to
whether the continuous miner was deenergized clearly suggests
that he in fact believed that the miner was then deenergized.
Accordingly, I find that while Aymer was negligent in failing to
have controlling knowledge of the lock-out status of the
continuous miner, thi,s negligence was not of such an aggravated
nature as to constitute "unwarrantable failure." See: Emory
Mining Corporation, 9 FMSHRC 1997 (1987), and Youghiogheny & Ohio
Coal Company, 9 FMSHRC 2007 (1987).

Under the circumstances and considering the criteria under
section llO(i) of the Act, I find that the civil penalty of $300
is appropriate.
ORDER

Order No. 3032502 is hereby MODIFIED to a citation under
section 104(a) of the Act, and that citation is AFFI,RMED.
Peabody Coal Company is hereby directed to pay a civil penalty of
$300 within 30 days of the date of this decision.
1

Ii

~
l / ' /~~-- \\

~

!
/ ·111

i

~ Me\l-ick

0
\1 \
/

I\

f

--

\ i
Adminisf;:rative Law, Judge
\;
\\ ;

_,1\

1
:

Distribution:

\

Hockley-Cann, Esq. Rafael Alvarez, Esq., U.S. Department
of Labor, Office of the Solicitor, 230 South Dearborn Street,
8th Floor, Chicago, IL 60604 (Certified Mail)
Davids. Hemenway, Esq., Thompson & Mitchell, One Mercantile
Center, St. Louis, MO 63101 (Certified Mail)
/fb

1313

\

{

\

"'

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 211991
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 91-91
A.C. No. 46-01433-03952

v.

Loveridge No. 22 Mine
CONSOLIDATION COAL COMPANY,
Respondent

DECISION
Appearances:

Charles Jackson, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
the Petitioner;
Walter Scheller, Esq., Consolidation Coal Company,
Pittsburgh, Pennsylvania, for the Respondent.

Before:

Judge Melick

This case is before me upon the petition for civil penalty
led by the Secretary of Labor, pursuant to section 105(d) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
., the "Act," charging the consolidation
Company
l with one violation of the mandatory standard at
30 C.F.R. § 75.1405 and proposing a civil penalty of $147 for the
violation. The general issue before me
whether Consol
committed a "significant and substantial" violation of the cited
regulatory standard and,
so, the amount of civil penalty that
should be assessed for the violation in accordance with section
llO(i) of the Act.
The one citation at issue, Citation No. 3308635, alleges a
"significant and substantial" violation and charges that "the cut
off levers on the No. 1 and 9 supply cars in the 1 South mains
(058) section are damaged and inoperative creating a hazard to
persons who may have to uncouple the supply cars."
The cited standard provides as follows:
All haulage equipment acquired by an operator of a
coal mine on or after March 30, 1971, shall be equipped
with automatic couplers which couple by impact and

1314

uncouple without the necessity of persons going between
the ends of such equipment. All haulage equipment
without automatic couplers in use in a mine on
March 30, 1970, shall also be so equipped within
4 years after March 30, 1970.
Consol does not dispute the violation but maintains that it
was neither "significant and substantial" nor of high gravity.
Frank Bowers, a coal mine inspector for the Federal Mine Safety
and Health Administration (MSHA), explained that the existing
cutoff levers on the cited supply cars were located at the ends
the cars at the sides, which enabled persons to uncouple the
cars without going between the cars. He explained that, if
working properly, by pushing the lever down, a chain uncouples
the car. In this case, the chains were broken off the levers.
Bowers thought it was reasonably likely under the
circumstances for a person to proceed between the cars to
uncouple them and it would be reasonably likely to result in
serious crushing injuries and lost fingers or legs. Bowers
further testified that he had previously seen a miner at this
mine position himself between two supply cars in attempting to
uncouple the cars. This had occurred in spite of stickers on the
cars warning miners not to proceed between the cars, in spite of
the issuance of a safeguard at this mine prohibiting miners from
uncoupling between cars, and in spite of purported safety
messages and training sessions at which'employees were allegedly
trained against proceeding between rail cars to uncouple cars.
While Bowers observed that a "safety bar" could be used to
uncouple the cars from a safe position he did not see any such
bar in the area at that time. Bowers also testified that the
motorman told him that he did not then have such a safety bar
available.
Bowers also concluded that the operator "should have known"
of the violative condition because it was "pretty obvious" and
that company policy requires that cutoff levers be checked on the
cars before they enter the mine.
Within this framework, I conclude that indeed the violation
was "significant and substantial" and of significant gravity.
See Mathies Coal Company, 6 FMSHRC 1 (1984). In reaching these
conclusions, I have not disregarded the testimony of Loveridge
Mine Escort David Olson that warning stickers have been placed on
mine cars warning miners not to proceed between the rail cars,
and that supply cars are ordinarily furnished with a symbolic
warning sticker. It is apparent, however, that the warnings were
ignored by the Consol employee previously observed by the
inspector between supply cars. The effectiveness of such
warnings are therefore suspect.

1315

I have also not disregarded Olson's testimony that miners
have been periodically advised in training sessions and in safety
messages not to proceed between rail cars, and that he had never
personally seen any employee between the cars. It is apparent,
however, that this training and these messages were also ignored
by the employee seen by Inspector Bowers proceed between the
cars. While this evidence provides some mitigation, it is not of
sufficient weight to negate the "significant and substantial"
findings herein.
I have also considered the testimony of Olson that he
observed a safety bar on the locomotive of the subject supply
train at the time of the citation. However, even assuming that
the safety bar was indeed present as Olson testified, and that
such a bar could be used by miners to uncouple cars without
proceeding between them, I do not find this evidence to be
sufficiently mitigating to negate the "significant and
substantial" and high gravity_findings made herein.
In light of the undisputed testimony that the cited and
admitted violative conditions were "obvious" and had been
overlooked during Consol's inspection process, I must also
conclude that the violation was the result of negligence. In
particular I have also noted the existence of seven prior
violations in the 10-month period preceding the instant citation
the same regulatory standard at issue herein and involving 19
inoperable automatic couplers. This evidence is not only
relevant to the history criterion under section llO(i) but also
reflects upon the ineffectiveness of the company inspection
procedures and indeed is also a factor to be considered in
evaluating operator negligence. Under the circumstances, and
considering all of the criteria under section llO(i) of the Act,
· conclude that a civil penalty of $300 is appropriate.
ORDER

Citation No. 3308635 is affirmed, and Con!lidation Coal
company is directed to pay a civil penalty of 300 for the
violation charged therein. within O ays of t e date of
is
decision.

·

\

Distribution:
Charles Jackson, Esq., Office of
of Labor, 4015 Wilson Boulevard the Solicitor, U.S. Department
(Certified Mail)
' Room 516, Arlington, VA 22203
Walter Scheller, Esq., Consolidation Coal com an

~=l~~tment 1800 Washington Road, Pittsburgh, ~A Yis~:ia~certified
1316

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 2 7 1991
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 91-193
A.C. No. 15-13362-03582
Mine No. 3

R B COAL COMPANY, INCORPORATED,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Before:

Mary Sue Taylor, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for the Petitioner;
Susan c. Lawson, Esq., Forester, Buttermore,
Turner & Lawson, P.s.c., Harlan, Kentucky, for the
Respondent.

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). At hearings, Petitioner filed a
motion to approve a settlement agreement and to dismiss the case.
A reduction in penalty from $300 to $100 was proposed and
Respondent noted that he would in the future send all of his dust
samples by certified mail. I have considered the representations
and documentation submitted in this case, and I conclude that the
proffered settlement is appropriate under the criteria set forth
in Section llO(i) of the Act.
WHEREFORE, the motion for approv
and it is ORDERED that Respondent pay,
30 days of this order.

of settlement 's GRANTED,
pe alty of $10 within
I

I

II (l1t
Gary Mettck
· Adminis~ ative

La~

\_,,ti\,
Judge

l

1317

\

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 2 7 1991
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 91-60
A.C. No. 44-00649-03535

v.
Coronet Jewell Prep. Plant 2
JEWELL SMOKELESS COAL CORP.,
Respondent
DECISION

Appearances:

Before:

Glenn M. Loos, Esq., U.S. Department of Labor,
Office of the Solicitor, Arlington, Virginia;
Joseph W. Bowman, Esq., Street, Street 1 Street,
Scott & Bowman, Grundy, Virginia.

Judge Weisberger
~

STATEMENT OF THE CASE

This case is before me based upon a petition for civil
penalty filed by the Secretary (Petitioner) seeking a total
penalty of $59 for violations by Respondent of two mandatory
standards set forth at 30 C.F.R. § 77.130l(c} (6) and 30 C.F.R. §
77.130l(c) (9). The Operator, (Respondent) filed an answer in
which, in essencer it denied that the Mine Safety and Health
Administration has jurisdiction over the facility in which the
alleged violations occurred. In a telephone conference call
initiated by the undersigned on April 25, 1990, with counsel for
both parties, the parties agreed that they would each submit
motions for summary decision in order to resolve the issues
presented herein. The parties further indicated an intention to
engage in discovery, and the parties were consequently allowed
until July 31, 1991; to file their respective motions. On
July 31, 1991, the parties each filed a motion for summary
decision"
II.

FINDINGS OF FACT

In their respective motions, the parties set out enumerated
facts, which are adopted and are set forth below as follows:
1.
Jewell Smokeless Coal Corporation is the owner and
operator of the Jewell Equipment Shop which is the subject of
this proceeding.

1318

2.
Federal Mine Safety and Health Inspector Leslie E.
Slowey was acting in his official capacity when he issued
Citations No. 3507039 and 3507040, except that Jewell Smokeless
does not admit that Inspector Slowey had jurisdiction to issue
the Citations at the equipment shop.
3.
True copies of Citations No. 3507039 and 3507040 were
served upon Jewell Smokeless Coal Corporation or its agent as
required by the Mine Act.
4. The proposed penalty assessments for Citations No.
3507039 and 3507040 are reasonable in light of the conditions
stated in those citations, and such penalties will not adversely
affect Jewell smokeless Coal Corporation's ability to continue in
business.
5.
Citations No. 3507039 and 3507040, are true and
accurate in their statement of the conditions existing at Jewell
Smokeless Coal Corporation's machine.shop on September 5, 1990.
6.
The violations stated in Citations No. 3507039 and
3507040 were timely abated.
7. Jewell Smokeless Coal Corporation operates an equipment
shop ("the shop") located north of Virginia State Route 638 and
Dismal River near Vansant, in Buchanan County, Virginia. The
exact location of the shop is indicated in green on the map
attached as "Exhibit B11 to the parties' motions.
8. The shop owns, and operates, maintains and repairs
through its employees the following types of equipment:
bulldozersu dump trucks, cement trucks, a hydoseeder, a vacuum
truck, spreader trucks, a road grader, tractor trucks, a rollback
trailer, a lowboy trailer, a gradeall, a crane, and loaders.
9. The shop has twenty-five employees: two supervisors,
four carpenters, four mechanics and fifteen equipment operators.
lOo
From its inventory of equipment and employees, the shop
supplies equipment and operators to Jewell Smokeless Corporation,
and to Dominion Coal Corporation and Jewell Coal & Coke Co.,
affiliated companies. All work done by the shop for Jewell
Smokeless Coal Corporation, Dominion Coal Corporation and Jewell
Coal & Coke Co., is charged by the shop to the company for which
the work
done.

11. Jewell Smokeless Coal Corporation operates a coal
tipple which is located south of State Route 638 and on the north
and south sides of Dismal River near Vansant, in Buchanan County,
Virginia. The exact location of the coal tipple is indicated in
red on the map attached as "Exhibit B" to the Parties' motions.
Equipment and operators are supplied by the shop to Jewell
Smokeless Coal Corporation for such things as road construction
and maintenance and pond construction and maintenance. The shop

1319

does not supply equipment or operators such as tipple equipment,
tipple operators, tipple mechanics, car droppers, etc. When the
equipment and operators of the shop are supplying services at the
tipple of Jewell Smokeless Coal Corporation, they are subject to
regulation by MSHA.
12. Dominion Coal Corporation operates several underground
coal mines in Buchanan County, Virginia. The nearest mine to the
shop is located· approximately one and one-half miles from the
shop, and the farthest mine is located approximately twenty miles
from the shop~- -Eq\iipment and operators are suppiied to Dominion
coal Corporation for such things as mine construction and face-up
work 1 road construction and maintenance, mine reclamation work,
etc. The shop does not supply equipment or operators such as
continuous miners, continuous miner operators, roof bolters, roof
bolter operators, or other such underground mining equipment or
operators. When.the equipment and operators of the shop are
supplying services at the mines of Dominion Coal Corporation,
they are subject to l;,"egulatiohbyMSHA.
13. Jewell Coal & Coke Company operates a coke
manufacturing facility which is located south of Virginia State
Route 630 and on the north and south sides of Dismal River near
Vansant, in Buchanan County, Virginia. The exact location of the
coke manufacturing facility is indicated in black on the map
attached as "Exhibit B" to the Parties' motions. Equipment and
operators are supplied by the shop to Jewell Coal & Coke Company
for such things as construction, road construction and
maintenance, clean-up activities, etc. When the equipment and
operators of the shop are supplying services at the coke ovens of
Jewell Coal & Coke Company, they are subject to regulation by
OSKCi.o
l~"
The actual site of the shop consists of a road leading
from State Route 638, a parking area for the shop employees and
for equipment not in use or awaiting maintenance or repair, and
two buildings, one of which contains an office and three repair
bays, where maintenance and repair of the shop's equipment is
performedo Two of the bays have grease pitso The other building
has bays in which to park equipment, and is used primarily for
the purpose of sheltering equipment during the winter and
providing access to electrical outlets into which diesel engine
heaters can be connected during cold weather. The shop through
employees performs maintenance and repair services on the
shop equipment identified above at the shop site. No maintenance
or repairs are done at the shop on mine equipment of Dominion
Coal Corporation or tipple equipment of Jewell Smokeless Coal
Corporation such as that previously identified.

15. The shop has separate supervision from any of the
aforesaid mines, tipple or coke manufacturing facility, and has
no MSHA mine identification number.

1320

16. The only issue presented in this action is whether the
equipment shop at which Inspector Slowey issued Citation No.
3507039 and 3507040 comes within the jurisdiction of the Mine
Safety and Health Administration.
III.

DISCUSSION

The facts indicate that at the shop maintenance and repair
services are performed on the following types of equipment:
bulldozer, dump trucks, cement trucks, a hydroseeder, a vacuum
truck, spreader trucks, a road grader, tractor trucks, a rollback
trailer, a lowboy trailer, a gradeall, a crane, and loaders.
These items of equipment are used at a coke manufacturing
facility, which, when at that site, are subject to regulation by
the Occupational Safety and Health Administration. In addition,
they are used at a tipple and several mines in Buchanan County,
Virginia, for road and pond construction and maintenance and mine
construction and face-up work.
In analyzing whet.her the'"Shop is within the jurisdiction of
the Mine Safety and Health Administration, I take cognizance of
the definition of a coal mine set forth in section 3(h) (i) of the
Federal Mine Safety and Health Act of 1977, (The Act) in relevant
part, as "lands . • . structures, facilities, equipment,
machines, tools, or other property . . • on the surface • • .
used in, or to be used in . • • the work of extracting ~coal)
from (its) natural deposits •. • • or the work of preparing." The
Commission has indicated that although this definition is not
without bounds it". . . is expansive and is to be interpreted
broadly." (U.S. Steel Mining co .. Inc., 10 FMSHRC 146, at 149
(1988}.}
In this connection, the legislative history of the Act
explicitly sets forth the Congressional intent with regard to a
broad construction to be accorded the Act's definition of a coal
mine. The Senate report on the bill that became the Act states
as follows:
[T]he Committee notes that there may be a
need to resolve jurisdictional conflicts, but
it is the Committee's intention that what is
considered to be a mine and to be regulated
under this Act be given the broadest possible
interpretation, and it is the intent of this
Committee that doubts be resolved in favor of
inclusion of a facility within the coverage
of the Act.
S. Rep. No. 181, 95th Cong., 1st Sess. 14 (1977), reprinted
in Senate Subcommittee on Labor, Committee on Human Resources,
95th Cong., 2nd Sess., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 602.
The various equipment in question, being used to maintain

1321

and construct roads at the site of mines, and in mine
construction, are thus used in activities that perform an
integral part of the work of extracting coal, given a broad
construction to that term, as was done implicitly by the
commission in U.S. Steel, supra.) 1 •
Accordingly, the shop
wherein such equipment is parked, maintained, and repaired, is
considered "within the scope •
structures, facilities,
on the surface • ·-- •. used .in, or to be used in • • • the work of
extracting (coal:} • • • or the work of preparing coal."
(See,
U.S. Steel, ·supra~·· - --- - --·-·
In light of this conclusion Respondent's motion for summary
decision is DENIED and the.motion for summary decision by
Petitioner is GRANTED.
Inasmuch as the only issue presented for
resolution was whether the citations 3507039 and 3507040 are
within the jurisdiction of the Mine Safety and Health
Administration, and inasmuch as that issue has been answered in
the affirmative, judgment in this case shall be entered in favor
of the Petitioner bas~d upon 'the allegations contained in the
petition for assessment of civil penalty.

1In

supra, the Commission, was presented with
the issue of whether a facility for the repair and maintenance of
electrical and .mechanical coal mining equipment was subject to
the provisions of a mandatory standard requiring examinations of
surface coal mines.
In deciding this issue, the Commission took
9ognizance of the parties' stipulations that the facility in
questions exists and functions to repair and maintain equipment
used inu or to be used in, coal mines, that the facility has a
separate mine identification number, and that it has a history of
regulation and
by MSHA.
Based on these stipulations the
Commission held that the facility "consists of land"""
structuresu facilities, equipment, machines, tools, or other
property ... on the surface .•• used in, or to be used in •.• the
work of extracting [coal] .•. or the work of preparing coal and,
therefore
a surface coal mine subject to the examination
requirements of section 77. 1713 (a) ie (U. s. Steel, supra at 14 9) "
In the instant case, the shop does not have an MSHA
identification number, and there is nothing in the record to
indicate that
has a history of regulation and citation by
MSHAo The absence of these factors herein do not distinguish the
instant case from U.S. Steel, supra.
Inasmuch as, according to
the Act, supra, a facility, is a coal mine if it is
in the
work of extracting or preparing coal, the critical element is the
function of a facility, and not how it has been identified by
MSHA or the Operator.
In this connection, it is significant that
in the instant case a~ in U.S. Steel, supra, the shop at issue
repairs equipment used at a coal mine.

1322

ORDER

It is ordered that Respondent's pay $59 as a civil penalty
for the violations set forth in the petition for assessment of
civil penalty.

gei~

Administrative Law Judge

Distribution:
Glenn M. Loos, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified
Mail)
Joseph w. Bowman, Esq., Street, Street, Street, Scott & Bowman,
P.O. Box 2100, Grundy, VA 24614 (Certified Mail)
nb

1323

FEDER.Al MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 2 7 1991
MICHAEL E. HOLLAND,
Complainant
v.

DISCRIMINATION PROCEEDING
Docket No. WEVA 90-315-D
MSHA Case No. HOPE CD 90-17

CONSOLIDATION COAL COMPANY,
Respondent

Amonate No. 31 Mine
DECISION

Appearances:

H. John Taylor, Esq., Rand, West Virginia for
Complainant;
Laura E. Beverage, Esq., Jackson and Kelly,
Beckley, West Virginia for Respondent.

on August 13, 1991, Complainant moved to withdraw his
pleadings in this case, and to withdraw his claims against
Respondent.
Based on the assertions of counsel which were
presented orally on the record on August 13, 1991, Complainant's
Motion is allowed.
It is ORDERED that this case to be DISMISSED with prejudice.
It is further ORDERED that the Complainant 1 s claims against
the Respondent, as articulated in his complaint, his five-page
statement to the investigator and his responses to discovery, are
hereby DISMISSED with prejudice to the Complainant. This Order
specifically includes any claim by the Complainant that the
Respondent has discriminated against him on the basis of his Part
90 status, that the Respondent has discriminated against him by
requiring him to wear metatarsal boots, and that the Complainant
has engaged in a protected work refu
by refusing to wear
metatarsal boots.
/ ,
r m Wei bMer--Administrative Law Judge
Distribution:
H. John Taylor, Esq., 5823 Midland Drive, Rand, WV 25306
(Certified Mail)

Laura E. Beverage, Esq., Jackson & Kelly, 1600 Laidley Tower,
P. o. Box 511, Beckley, WV 26801 (Certified Mail)
nb

1324

fU)~RA"- M•Nr; SAFETY AND HEALTH lt~VIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FAl,.LS CHURCH, VIRGINIA 22041

AUG 2 7 1991
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

:

CIVIL PENALTY PROCEEDING
Docket No. WEVA 91-192
A.C. No. 46-01453-03947

:

:
:

Humphrey No. 7 Mine
CONSOLIDATION COAL COMPANY,
Respondent
DECISION APPROVING SE'l'TLEMENT
Appearances:

Before:

Robert Wilson, Esq., Office of the Solicitor, U.S.
Department of Labor, Arlington, Virginia, for the
Petitioner;
Walter J. Scheller III, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for the
Respondent.

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). At hearings Petitioner filed a
motion to approve a settlement agreement and to dismiss the case.
The Secretary vacated Citation No. 3307355 for insufficient
evidence. A reduction in penalty from $212 to $135 was proposed.
I have considered the representations and documentation submitted
in this case, and I conclude that the proffered settlement is
appropriate under the criteria set forth in Section llO(i) of the
Act
WHEREFORE, the motion for approval
and it is ORDERED that Respondent pay
30 days of this order.

1325

t is GRANTED,
$135 within

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 2 9 1991
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 91-20
A. C. No. 41-02632-03531

v.

Docket No. CENT 91-21
A. C. No. 41-02632-03532

TEXAS UTILITIES MINING COMPANY,
Respondent

Docket No. CENT 91-63
A. C. No. 41-02632-03534
Martin Lake Strip

DECISION APPROVING SETTLEMENT
Appearances:

Ernest Burford, Esq., Office of the
Solicitor, u. s. Department of
Labor, Dallas, Texas, for the
Petitioner;
·
Christopher R. Miltenberger, Esq.,
Worsham, Forsythe, Sampels &
Wooldridge, Dallas, Texas, for the
Respondent.

Before:

Judge Melick

These cases are before me upon petitions for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). At hearing, Petitioner filed a
motion to approve a settlement agreement and to dismiss the
caseso
She moved to vacate Citations No. 3415948, 3415949,
3415953r 3415957, 3416128 and 3416129, on the grounds that MSHA
could not locate the inspector's notes of the related inspections
and the inspector had insufficient independent recollection of
the related conditions.
She therefore noted that there was
insufficient evidence to support the citations.
With respect to the remaining citations a reduction in
penalty from $1,022 to $358 was proposed.
I have considered the
representations and documentation submitted in these cases, and I
conclude that the proffered settlement is appropriate under the
criteria set forth in Section llO(i) of the Act.

1326

WHEREFORE, the motion for approval of settlement is GRANTED,
and it is ORDERED that Respondent pay a penalty of $ 58 within 30
days of this order.

aw Judge
Distribution:
Ernest Burford, Esq., Office of the Solicitor, U. s. Department
of Labor, 525 Griffin Street, Suite 501, Dallas, TX 75202
(Certified Mail)
Christopher R. Miltenberger, Esq., Worsham, Forsythe, Sampels &
Wooldridge, Thirty-Two Hundred,'·2001 Bryan Tower, Dallas, TX
75201 (Certified Mail) ·
/fas

1327

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER. CO 80204

AUG 2 9 1991
WEST ELK COAL COMPANY, INC.,
Contestant

CONTEST PROCEEDING
Docket No. WEST 90-365-R
Citation No. 3584095; 8/16/90

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Mt. Gunnison No. l Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner'"

CIVIL PENALTY PROCEEDING

Mine I • D. 0 5- 0 3 6 7 2

Docket No. WEST 91-131
A.C. No. 05-03672-03595

v.

Mt. Gunnison No. l Mine

WEST ELK COAL COMPANY, INC.,
Respondent
DECISION
ORDER DISMISSING CONTEST PROCEEDING
ORDER TO PAY
App.earaoces:

Susan J. Eckert, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
David Mo Arnoldsu Esq., Denver 1 Colorado,
for Respondent.

Before Judge Cetti ~
Statement of the Proceeding

These consolidated proceedings concern a Notice of Contest
filed by the Contestant, West Elk Coal Company, Inc. (West Elk) ,1
pursuant to Section 105(d) of the Federal Mine Safety and Health
Ji.ct of 1977v 30 u.s.c. § 815(d) (the Act) 1 challenging the captioned citation issued by MSHA"
'Ihe civil penalty proceeding
concern proposals for assessments of civil penalties filed ~
MSHA seeking assessments against Beaver Creek for the alleged
violation of 30 C.F.R. § 75.316 stated in the above captioned
citation and for the alleged violation of 30 C.F.R.
§ 75.1106-3(a) stated in Citation No. 3584147.

1
Now Mountain Coal Company, successor by merger to West Elk
Coal Company, Inc., and Beaver Creek Coal Company.

1328

After notice to the parties, the matter came on for hearing
on the merits before me at Glenwood Springs, Colorado. The parties introduced oral and documentary evidence and fully litigated
both citations. After both sides rested, the Judge from the
bench, in open court informed the parties as to his decision
based on the record and the evidence presented at the hearing
that the alleged violation of 30 C.F.R. § 75.1106-3(a} was not
S&S.
The parties then conferred off the record and advised the
court they had reached an amicable settlement agreanent concerning both citations.
Citation No. 3584095
Respondent's counsel stated for the record that the reason
West Elk contested Citation No. 3584095 was because of the impression West Elk received from the ci ta ti on that MSHA was seeking to require the operator to receive specific approval from
MSHA every time the operator installed a bleeder system. In
light of the testimony of Mr. William G. Denning, MSHA's supervisory mining engineer, that such specific MSHA approval is not required as long as the operator complies with the requirements of
the mine' s ventilation plan, West Elk agreed to withdraw its contest of the citation. West Elk concedes that it mistakenly made
cuts in the left barrier that should not have been made. West
Elk, therefore, accepts the citation pursuant to the settlement
agreement as a Section 104(a) non-S&S violation with a penalty of
$20 as originally proposed by the Petitioner.
Citation No. 3584147
With respect to Ci
on No. 3584147, the Judge at the conclusion of the hearing advised the parties that the evidence was
insufficient to establish the S&S characterization of the alleged
violation of 30 C.F.R. § 75.1106-3(a). The parties after conferring, informed the court they had reached an amicable settlement and moved for approval of the agreed settlement of the citation as a Section 104(a) non-S&S violation with a $20 penalty.
The settlement agreement appeared reasonably proper and consistent with the evidence presented at the hearing.
The settlemen t of both citations was approved and the a ppr ova 1 of the settlement agreement is hereby aff irrned.

1329

ORDER
1. Citation No. 3584095 is AFFIRMED as a § 104(a) nonS&S violation of 30 C.F.R. § 75.316 and a civil penalty of $20 is
ASSESSED.
2. Citation No. 3584147 is MODIFIED from a § 104(a) S&S
to a§ 104(a) non-S&S violation, and a civil penalty of $20 is
assessed.

3. Contest Proceeding Docket No. WEST 90-365-R is
DISMISSED.
4.
Respondent is ORDERED TO PAY the approved penalty in
the sum of $40 to the Secretary of Labor within 30 days of this
Decision. Upon receipt of such payment the above-captioned civil
penalty proceeding is DISMISSED.

Au
st F. Cetti
Administrative Law Judge

stribution:
David M. Arnolds,
• 9 'Ihomas F. Linn,
• u WEST ELK COAL
COMPANYP INC. 9 555 - 17th Streetu 20th Floor, Denveru CO 80202
(Certified Mail)
Susan J,, Eckertv Esq. u Robert J. Murphy, Esq., Off ice of the
Solicitor, UoSo Department of Labor, 1585 Federal Office
Building, 1961 Stout Street, Denver, CO 80294
(Certified Mail)
Mr. Lawrence Beemanu Director, Office of Assessments, U.S.
Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)

sh

1330

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION·
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 3 0 1991

RONALD TOLBERT,

v.

DISCRIMINATION PROCEEDING
Complainant
Docket No. KENT 86-123-D

CHANEY CREEK COAL CORPORATION,
Respondent
ODELL MAGGARD,

v.

DISCRIMINATION PROCEEDING
Complainant
Docket No. KENT 86-1-D
MSHA Case No. BARB CD 85-48

CHANEY CREEK COAL CORPORATION,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Complainant

DISCRIMINATION PROCEEDING
Docket No. KENT 86-51-D
MSHA Case No. BARB CD 85-48

v.

Dollar Branch Mine
DOLLAR BRANCH COAL CORPORATION,
Respondents
and
CHANEY CREEK COAL CORPORATION,
Respondents
ORDER OF DISMISSAL
Before~

Judge Melick

The Complainants, in essence, request approval to withdraw
their Complaints in the captioned cases on the basis of a
mutually agreeable settlement agreement.
In addition, the
proposed civil penalty of $1000 has been paid in full.
Under the
circumstances herein, permission to withdraw is granted.
29 C.F.R.
§ 2700.11.
These cases are therefore dismissed ,.nd the hearings
scheduled for September 10, 1991, are \ccor.dingl, cancelled.

v
I

-~
·'

.
1

\
II

\

\

. .I. '-'\/\., '\\\\ . '

j'
~

Gary Melick
\·
Administratt'i ve La1· Judge

~

.

1331

\

·v

..

.
-

1'.._

'---

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 3 0 1991
PEABODY COAL COMPANY,
Contestant

v.

CONTEST PROCEEDINGS
Docket No. KENT 91-179-R
Citation No. 3419830; 2/11/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Respondent

Martwick UG Mine
Mine ID 15-14074
Docket No. KENT 91-185-R
Citation No. 3419831; 2/21/91
Camp No. 2 Mine
Mine ID 15-02705
DECISION

Appearances:

David R. Joest, Esq., Peabody Coal Company,
Henderson, Kentucky, for the Contestant;
w. F. Taylor, Esq. Office of the Solicitor, u.s.
Department of Labor, Nashville, Tennessee 1 for
Respondent.

Before:

Judge Melick

These expedited Contest Proceedings were filed by the
Peabody Coal Company (Peabody) pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
seg., the "Act, 11 to challenge two citations issued by the
Secretary of Labor alleging violations of the mandatory standard
at 30 C.F.R § 75.316 for operating the cited mines without
approved ventilation plans. 1/
The citations were taken to
1

citation No. 3419830 reads as follows:

The mine is presently operating without an approved
ventilation. [sic]
Plans which were submitted December
28, 1990, January 10, 1991, and February 7, 1991, were
considered to be not suitable for approval. Written
notification from the District Manager of MSHA.
District 10 was mailed to the operator stating the changes
needed in the plan. These were mailed January 10, 1991, and
January 30, 1991, as of this of time a suitable plan has not
been submitted.

1332

obtain review of the disapproval by the Federal Mine Safety and
Health Administration (MSHA) District Manager of ventilation
plans submitted by Peabody. The underlying dispute involves the
ventilation of "deep cuts" of up to 34 feet during the roof
bolting cycle of the mining process.
In particular MSHA is
seeking in these ventilation plans a provision requiring that
during the roof bolting cycle line brattice will be maintained to
the second row of roof bolts located outby the working face and
with a minimum of 3000 c.f.m. of air behind the line brattice. A
diagram of the proposed requirement is displayed in Contestant's
Exhibit Q at pages 23 and 24 and attached hereto as Appendices A
and B respectively. These provisions will hereafter be noted as
the "roof bolting ventilation requirement".
In challenging the citations at bar Peabody has maintained
that the roof bolting ventilation requirement was not mine
specific to the particular conditions of the subject mines but
was of such a general nature and was applied generally to all
mines throughout the MSHA district.. without consideration of
specific mine conditions so as to be subject to the rulemaking
process of mandatory safety standards--and was therefore
improperly imposed in the ventilation plan approval process.
This issue was decided in a bench decision at bifurcated
hearings in these cases and
set forth below with only nonsubstantives changes:
JUDGE MELICK: I am prepared to rule on the
issue before me now.
Let me just give some background
of the law as it relates to the ventilation plan
approval process.

Cont 9 d footnote 1
citation No. 3419831 reads as follows:
The mine is presently operating without an approved
ventilation plan. Plans which were submitted November
31, 1990, January 4, 1991, February 1, 1991 and
February 19, 1991, were considered to be not suitable
for approval. Written notification from the District
Manager of MSHA District 10 was mailed to the operator
stating the changes needed in the plan. These were
mailed December 1990, January 14, 1991. February 2,
1991, and telephone conversations were held with the
operator agents as meeting concerning the plan was held
in the MSHA office February 19, 1990.

1333

The institution of a ventilation, methane and dust
control plan through the process of Secretarial
approval and operator adoption is set forth in Section
303 of the Act and under 30 C.F.R. 316 Section 75.316,
which essentially reiterates the provisions of the Act.
The purpose of the approval-adoption procedure is to
provide a plan whose provisions are effective and
suitable to the conditions and mining system of a
particular mine. Once a plan is approved and adopted,
the provisions of the plan are enforceable at the mine
as though they were statutory safety standards. The
authority for that proposition is of course Zeigler
coal Company v. Kleppe, 536 F.2d 398, (D.C. Cir, 1976).
The bilateral approval-adoption process which
supplements the Acts rulemaking procedures involves
consultation and negotiation between MSHA and only the
affected operator, whereas generally applicable
standards are the product of notice and comment
rulemaking pursuant to SectionlOl of the Act. The
scope of a mine-specific plan is restricted to the mine
in which the plan will be implemented, whereas a
rulemaking safety or health standard applies acrossthe-board to all affected mines.
In the Zeigler case, the court held that the approvaladoption procedure is not to be used by the Goverment
to impose general requirements of a variety well-suited
to all or nearly all coal mines. It upheld the
operator's right to contest MSHA's requirement for a
plan provision that relates not to the particular
circumstances of its mine but, rather, imposes a
provision of a general nature which should be addressed
and formulated in rulemaking proceedings.
In the ~arbon County Coal Company decisions of the
Commission, 6 FMSHRC 1123 in 1984, and 7 FMSHRC 1368 in
1985, the Commission found the Zeigler analysis to be
"persuasive and compelling" and held that the
provisions of 30 C.F"R" Section 75.316 do not permit
MSHA to impose, as a condition of approving an
operator 1 s ventilation plan, a general rule applicable
to all mines.
The specific issue then before me at this time is
whether the ventilation plan provisions that are now at
issue regarding the ventilation of deep cuts at the
Martwick and Camp Number 2 Mines are specific to the
particular conditions of the subject mlnes, or whether
those provisions are of such a general nature as to be
subject to the rulemaking process of mandatory safety
standards and therefore ought not to be imposed through

1334

the ventilation plan approval process.
I am persuaded
by the evidence in this case presented today that
MSHA's insistance upon the inclusion of these
particular ventilation requirements, that is the
extension of line brattice and a certain minimum
ventilating air in areas of deep cuts during the roof
bolting cycle at the Martwick and the Camp Number
2 Mines is not a general requirement subject to the
rulemaking procedures but rather is mine specific. The
testimony of all the MSHA witnesses as well as the
testimony of Martiwick mine superintendent, Mr. Jernigan,
supports this position.
The relevant MSHA witnesses detailed a number of specific
criteria that were in fact, and presumably will continue
to be, examined on a mine-by-mine basis to resolve
whether or not these particular requirements are going to
be needed in a ventilation plan.
I find Mr. Jernigan's
corroborating testimony particularly compelling in this
case that he was told by Mr. Casteel [MSHA Chief of
Engineering Services] and Mr. Stanley (MSHA Ventilation
Specialist] that the reason for the new requirements
implemented at the Martwick Mine was its high methane
liberation and that mines with deep cuts were being
examined on a mine-by-mine basis.
This conclusion that this is a mine specific requirement
is further supported by the evidence that two mines
within MSHA District 10 having comparatively low methane
liberation have not been required to incorporate in their
plans the new provisions that have been required at the
Martwick and Camp No. 2 Mines in these cases, and they
apparently will not be required to incorporate those
provisions in their current plans now under review.
So within the framework of that evidence I have no
difficulty concluding that the provisions at issue here
are mine specific and not generally applicable to all
mines either in MSHA District 10 or generally applicable
to all other mines.
I would comment with respect to the
number of operator witnesses who testified of having no
recollection or having a different construction or other
interpretation of what may have been said at the MSHAPeabody meetings but I discount that testimony in light
of Mr. Jernigan 1 s testimony in particular. Apparently
there may have been semantical problems, maybe people
heard what they wanted to hear and did not hear what was
actually spoken. There may not have been as clear an
understanding during these meetings but I have no
difficulty concluding as I have concluded.

1335

Now, I would like the parties to meet further to try to
resolve this problem either tonight and/or before
commencing trial tommorrow.
I don't believe that,
particularly based upon the preliminary discussions this
morning and what counsel came back to me with, that
Peabody has really been seriously forthcoming with
negotiations on resolution of this problem. Maybe now
based upon this preliminary ruling a more serious
consideration can be given to this.
I will certainly
consider that in evaluating whether there have been good
faith negotiations which will be the next issue to be
reached tomorrow morning. So I would ask counsel to get
together and arrange for continuing discussions. We will
coITu.~ence back here at least initially in this courtroom.
We may get another courtroom with better ventilation, but
we'll initially meet here at 9 o'clock tomorrow morning.
So that concludes today's proc&edings.
Under the Carbon County Coal Company, 7 FMSHRC 1367 (1985),
decision, MSHA and the mine operator are under a duty to "negotiate
in good faith and for a reasonable period concerning a disputed
provision" in a ventilation plan. The Secretary maintains in this
regard that not only did Peabody fail to negotiate in good faith
but that Peabody failed to negotiate at all.
It is clear from this record that Peabody has maintained from
the beginning of this controversy that the proposed changes could
not be imposed by the ventilation plan approval process without an
applicable mandatory standard. I believe that this position was
based upon good faith reliance on a decision of a Commission
Administrative Law Judge holding that similar proposed provisions
in a ventilation plan were, under the circumstances of that case,
not proven to be mine specific but rather were shown to have been·
applicable and were therefore subject to the rulemaking
0rocess of mandatory standards. See peabody Coal Company v.
10 FMSHRC 12 (1988).
However good faith reliance on a colorable legal position must
be distinguished from good faith negotiations.
From the record in
this case thus far it is apparent that Peabody has been relying
upon this position as a basis for not negotiating regarding the
specific underlying safety issue.
It is therefore clearly
premature for the Commission to intervene in the approval-adoption
process. See Carbon County Coal Company, supra.; Secretary of
Labor v. Penn Allegh Coal Company 3 FMSHRC 2767 (1981); and Bishop

1336

Coal Company, 5 IBMA 231, 1 MSHC 1367 (1975). T~e citations at bar
must accordingly be affirmed and the Contests of \hose ci,ations
dismissed.

! )

\

Gary Melick

\

. \

~· ~\~~,\;~
Administt~tive Law\Judge

u

Attachments
Distribution:

David R. Joest, Esq, Peabody Coal Company, Midwest Division
Counsel, 1951 Barrett Court, P.O. Box 1981, Henderson, KY
42420-1981 (Certified Mail)

w. F. Taylor, Esq. Office of the Solicitor, U.S. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
(Certified Mail)
/ml

1337

37215

APPENDIX A

TY ICAL VENTILA TIDN DRA \JINGS
FDR
MARTVJCK UG MINE
I.D.ND. 15-14074
FACE VENTJLATION REQUIREMENTS

FOR
ROOF BOL11NG OPERATIONS

NOTE:
FIRST ROW OF BOLTS TO BE

0000
0000
0000
0000

INSTALLED JN NEW CUT.

.
I

34 FT.

....

MAXIMU~1

DEPTH

-----·-·-~-

• ,• • •·LDEFLECTOR__._Y_
CURTAIN

AIRF Ow DIRECTION

1

.

~

,,,.

-~f---

F N O . 1 IN A SEQUENCE [}F FIVE

WHERE ROOF BOLT1NG IS BEING DONE, LINE BRATTICE
WILL BE MAINTAINED TO THE SECOND ROW OF BOLTS
LOCATED OUTBY THE WORKING FACE. A MINIMUM OF
3000 C.F.M. OF AIR WILL BE MAINTAINED BEHIND THE
LINE BRATTICE.

LEGEND
1,..."'-.__CLJRTAIN

...-..

e

AIRFLOW'
ROOFBDLT

O

PROPOSED ROOFBOU

l_ DEFLECTOR CURTAIN
NO SCALE

1338

'°

w
w

I-'

.....
......

F'IYE

•

I

• • • lnrrucrll'l
CURT~IN

••••

0000

<Ill-

•

•

•

D(flEClCR
CURlAIH

SKETCH N0.5 IN A SEQUENCE Of FIVE

AIRFLO\./ DIRECTION

•

LEGEND

0

l_

4-

NO SCALE

PROPOSED ROOFBOLT

,-,--CURT/\IN
AJRFLOV
• RDOFBOLT
DEFLECTOR CURTAIN

NOTE:
LINE CURTAIN AOVNJCED TO
FAATHEST INBY POSITION .

.,.._
(24)

I
SKETCH N0.3 JN A SEQUENCE N

I

.,.._

OF " " '

......
......

: : : :11___

SEQUEL

.....
......

AIRFLD\./ DIRECTION

••••
••••
•••••
•••

0000
0000

••••
••••
····~
••••
••••

A

l, .

.....
......

SKETCH N0.4- IN A SEQUENCE OF FIVE

I

AIRFLD\./

SKErrH

AIRFLOW' DIRECTION

• • • e l CURlAIN
muc1rn

••••
• • • • 1·

0000
0000
0000

/lS ROOF BOLTING PROGRESSES.

SEQUENCE DRAWINGS SHOWING ADVANCEMENT OF LINE BRATIICE

ROOF BOLTING OPERATIONS

FOR

FOR
11ARTVJCK UG 11JNE
l.O.NO. 15-14074
FACE VENTlLATION REQUIREMENTS

TYPICAL VENTILATION DRAW'INGS

APPENDIX B

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 3 0 1991
RONALD LEE SHRIVER,
Complainant

DISCRIMINATION PROCEEDING

v.

Docket No. WEVA 91-1772-D
MORG CD 91-02
Osage No. 3 Mine

CONSOLIDATION COAL COMPANY,
Respondent

ORDER OF DISMISSAL

Before:

Judge Weisberger

Complainant's Motion to Withdraw Complaint and to Dismiss is
granted.

It is ORDERED that this case be DISMISSED with prejudice.

~i~~

Administrative Law Judge

Distribution:

s. Grossman, Esq., Allan N. Karlin, Esq., 174 Chancery Row,
(viorgantown 1

WV

26505

(Certified Mail)

\:1alter J. Scheller III, Esq., Consolidation Coal Company, 1800

Washington Road, Pittsburgh, PA

15241 (Certified Mail)

nb

1340

